                                                                                         Document Number: 9517DD-20-G-01TT Page 5 of 12

Clause                     rritlc                                                                 Fill-ins
52.232-IO                  Providing Accclcraicd Payments 10 Small Business Subconlraclors (Dec

                           ~013)

52,233-1                   Dispu1cs (May 2014)

152,249.}-I                Excusable Dcb ys (Apr 1984)

152.212-4                 1Con1rac1 Tenn• and Comhuons-Commcrd lll llcms (Oc1 2018)

152,242•1:S                ~lop-Work Order (Aug 1989)



1952.232-91 Electronic Invoicing and Payment Requirements - Invoice Payment Platfonn (IPP) (April 2016)

Payment requests for all new awards must be submitted electronically through the U. S. Department of the Treasul) 's lm•oice Pa) mcnt
Program (I PP).
"Payment request" means any request for contract financing payment or invoice payment by the Contractor. To constitute a proper
invoice, the payment request must comply with the requirements identified in FAR 32.905(b), "Payment documentation and processff
and the applicable Prompt Payment clause included in this contract. The IPP website address is:https:J/www .ipp.gov.
Under this contract, the following documents arc required to be submitted as an auachment to the IPP in,·oicc (C O to edit and include
the documentation required under this contract):




The Contractor must follow the instructions on the attached Electronic Invoicing Advisory to enroll , access and use IPP for submitting
requests for payment.
If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment, the Contractor must submit
a waiver request in writing to 1hc contracling officer.

                                                         (End of Clause)


52.212· 5 Contract Tcnns and Condilions Required to Implement Statutes or Exccuti,•c Orders-Commercial Items (Jun 2020)

(a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses, which arc incorporated in this
contract by reference, to implement provisions of law or E:ilccutivc orders applicable to acquisitions of commercial items:

(I) 52.203- 19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statemcnls (Jan 2017) (section 7-1-3 of
Division E, Title VII, of the Consolida1ed and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
provisions in subsequent appropriations acts (and as e!ctcnded in continuing resolutions)).

(2) 52.204-23, Prohibi1ion on Contracting for Hardware, Software, and Services Developed or Provided by Kaspcrsky Lab and Other
Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91).

(3) 5220+-25, Prohibition on Contracting for Certain Telecommunications and Video Suncillance Services or Equipment. (Aug
2019) (Section 889(a)( I )(A) of Pub. L. 115-232),

(-1-) 52209- 10, Prohibition on Contracting with Inverted Domestic Corporations (Nov 2015) .

(5) 52233-3, Protest After Award (Aug 1996) (3 I U.S.C. 3553).

(6) 52.233--1-, Applicable Law for Breach of Contract Claim (Oct 200-t-)(Public Laws IOS-77 and 108-78 (19 U.S.C. 3805 note)).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that lhc Contrac1ing Officer has indicated as being
incorporated in this contract by reference lo implcmcn1 provisions of law or Executive orders applicable to acquisitions of commercial
items:


                                                            Def. App. 469
                                                                                Document Number: 951700-20-G-01n Page 6 of 12


IContracting Officer check as appropriate. J
_ (I) 52.203-6, Restrictions on Subcontractor Sales to the Government (Jun 2020), with Alternate I (Oct 1995) (-1-1 U.S.C. 47CU and
10 U.S.C.2402).

_ (2) 52.203- 13, Contractor Code of Business Ethics and Conduct (Jun 2020) (-U U.S.C. 3509)).

X (3) 52.203-15, Whistleblower Protections under the American Recovery and Reinvestment Act of 2009 (June 2010) (Section 1553
or Pub. L. 111 -5). (Applies to contracts funded by the American Recovery and Reinvestment Act of 2009.)

X (4) 52.204-10, Reporting E:itecutive Compensation and First-Tier Subcontract Awards (Jun 2020) (Pub. L. 109-282) (31 U.S.C.
6101 note).

_ (5) [Reserved!.

_ (6) 52.204-14, Seo·ice Contract Reporting Requirements (Oct 2016) (Pub. L. 11 J. J 17, section 743 of Div. C).

_ (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (Oct 2016) (Pub. L. 111 -117. section
743 of Div. C).

_ (8) 52.209-6, Protecting the Government's Interest When Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debarment. (Jun 2020) (31 U .S.C. 610 I note).

_ (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility Mauers (Oct 2018) (• I U.S.C. 2313).

_ ( 10) IReseo·edl.

_ ( l l)(i) 52.219· 3, Notice of HUBZone Set-Aside or Sole-Source Award (Mar 2020) ( 15 U.S.C. 657a).

_ (ii) Alternate I (Mar 2020) of 52.219-3.

_ ( I2)(i) 52.219-t, Notice of Price Evaluation Preference for HUB Zone Small Business Concerns (Mar 2020) (if the offeror elects to
waive the preference, it shall so indicate in its offer) ( 15 U.S.C . 657a),

_ (ii) Alternate I (Mar 2020) of 52.219-4.

_ ( 13) (Reserved I

_ ( 14)(i) 52.219-6, Notice ofTotal Small Business Sci-Aside (Mar 2020) (15 U.S.C. 6-:14).

_ (ii) Alternate I (Mar 2020).

_ ( 15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (Mar 2020) (15 U.S.C. 644).

_ (ii) Altcmale I (Mar 2020) of 52.219-7.

_ ( 16) 52.219-8, Utilii.ation of Small Business Concerns (Oct 2018) (15 U.S .C. 637(d)(2) and (3)).

_ ( 17)(i) 52.219-9, Small Business Subcontracting Plan (Jun 2020) ( 15 U.S.C . 637(d)(4)).

_ (ii) Altcmale I (Nov 2016) of 52.219· 9.

_ (iii) Alternate II (Nov 2016) of 52.219·9.

_ (iv) Alternate III (Jun 2020) or 52.219-9.

_ (v) Alternate IV (Jun 2020) of 52.219-9.

_ (18) 52.219-13, Notice of Set-Aside of Orders (Mar 2020) (15 U.S .C. 6-14(r)).


                                                       Def. App. 470
                                                                                 Document Number: 951700-20-G-01TT Page 7 of 12


_ ( 19) 52.219- 1-l, Limilalions on Subcontracting (Mar 2020) ( 15 U.S.C. 637(a)( 14)).

_ (20) 52.219- 16, Liquidated Damagcs--Subcon-tracting Plan (Jan 1999) ( 15 U.S.C. 637(d)(• )(F)(i)).

_ (21) 52.219-27, Nolicc of Service-Disabled Vclcran-Owncd Small Business Set-Aside (Mar 2020) ( 15 U.S.C. 657f).

_ (22)(i) 52.219-28, Post Award Small Business Program Rcrcprcsentalion (Mar 2020) ( 15 U.S.C. 632(a)(2)).

_ (ii) Alternate I (Mar 2020) of 52.219-28.

_ (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadrnntaged Women-Owned Small Business
Concerns (Mar 2020) ( 15 U.S.C . 637(m)).

_ (24) 52.219-30, Notice of Set-Aside for,-or Sole Source Award to, Women-Owned Small Business Concerns Eligible Under the
Women-Owned Small Business Program (Mar 2020) (15 U.S.C. 637(m)).

_ (25) 52.219-32, Orders Issued Directly Under Small Business Reserves (Mar 2020) ( 15 U.S.C. ~r)).

_ (26) 52119-33, Nonmanufacturer Ruic (Mar 2020) (15 U.S.C. 637(a)(l7)).

X (27) 52.222-3, Convict Labor (June 2003) (E.0. 11755).

X (28) 52.222- 19, Child Labor--Coopcration with Authorities and Remedies (Jan 2020) (E.O. 13126).

X (29) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).

X (30)(i) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

_ (ii) Alternate I (Feb 1999) of 52.222-26.

X (31 )(i) 52.222-35, Equal Opportunity for Veterans (Jun 2020)(38 U .S.C. 4212) .
_ (ii) Alternate I (July 2014) of 52.222-35.

X (32)(i) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

_ (ii) Altemale I (July 2014) of 52.222-36.

X (33) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C. 4212).

K (34) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O. 13496).

X (35)(i) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O. 13627).

_ (ii) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).

_ (36) 52222-54, Employment Eligibility Verification (Oct 2015). (Executive Order 12989). (Not applicable to the acquisition of
commercially available off-the-shelf ilems or certain olher types of commercial ilems as prescribed in 22.1803.)

_ (37)(i) 52223-9, Estimale of Percenlage of Recovered Material Content for EPA-Designated Items (May 2008) (42 U.S.C. 6962(c)
(3)(A)(ii)). (Not applicable to the acquisition of commercially available off-the-shelf ilems.)

_ (ii) Alternate I (May 2008) of 52223-9 (42 U.S.C. 6962(i)(2)(C)) . (Not applicable to the acquisition of commercially a\'ailable off-
lhe-shclf items.)

_ (38) 52.223-11, Ozone-Deplc1ing Subslances and High Global Warming Potenlial Hydrofluorocarbons (Jun 2016) (E.O. 13693).

_ (39) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipmcnl and Air Conditioners (Jun 2016) (E.O.
13693).


                                                       Def. App. 471
                                                                               Document Number: 951700-20·G•0177 Page 8 of 12


_ (40)(i) 52.223- 13, Acquisilion of EPEAT®-Registcrcd Imaging Equipment (Jun 2014) (E.O.s 13423 and 13514).

_ (ii) Alternate I (Oct 2015) of 52.223- 13.

_ (41)(i) 52.223- 14, Acquisition of EPEAT!s••Rcgistcred Tele, isions (Jun 2014) (E.O.s 13423 and 13514).

_ (ii) Alternate I (Jun 2014) of 52.223- 14.

_ (42) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C. 8259b).

_ (43)(i) 52.223- 16, Acquisition of EPEAT®-Registered Personal Computer Products (Oct 2015) (E.O.s 13423 and 13514).

_ (ii) Alternate I (Jun 2014) of 52.223- 16.

X (44) 52.223-18, Encouraging Contractor Policies to Ban Te.xi Messaging While Dri\'ing (Jun 2020) (E.O. 13513).

_ (45) 52.223-20, Aerosols (Jun 2016) (E.0. 13693).

_ (46) 52.223-21, Foams (Jun 2016) (E.0. 13693).

_ (47)(i) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

_ (ii) Alternate I (Jan 2017) of 52.224-3 .

_ (48) 52225-1, Buy American- Supplies (May 2014) (41 U .S.C. chapter 83).

_ (49)(i) 52225-3, Buy American-·Frec Trade Agreements--lsracli Trade Act (May 2014) (41 'U.S.C. chapter 83, 19 U.S.C. 3301
note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U..S.C. 4001 note, Pub. L. 103- 182, !08-77, 108-78, JOS-286, 108-302, 109-53,
109-169, 109-283, 110- 138, 112-41, 112-42, and 112-43.

_ (ii) Alternate I (May 2014) of 52.225-3.

_   (iii) Alternate II (May 2014) of 52.225-3.

_ (iv) Alternate Ill (May 2014) of 52.225-3.

_ (50) 52.225-5, Trade Agreemcnls (Oct 2019) ( 19 U.S.C. 2501. ct seq., 19 U.S.C. 3301 note).

_ (51) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.O.'s, proclamations, and statutes administered by the
Drfice of Foreign Assets Control of the Department of the Treasury).

_ (52) 52.225-26, Contractors Performing Pri,ate Security Functions Outside the United Stales (Oct 2016) (Section 862, as amended,
of the National Defense Aurhoriz.ation Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

_ (53) 52.226-4, Notice of Disaster or Emergency Arca Set-Aside (Nov 2007) (42 U .S.C. 5150).

_ (54) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Arca (Nov 2007) (42 U.S.C. 5150).

_ (55) 52229-12, Ta, on Certain Foreign Procurements (Jun 2020) .

_ (56) 52232-29, Terms for Financing of Purchases of Commercial Items (Feb 2002) (41 U .S.C . 4505, 10 U .S.C. 2307(f)).

_ (57) 52232-30, Installment Payments for Commercial Items (Jan 2017) (41 U.S.C. 4505, 10 U.S.C. 2307(f)).

_ (58) 52232-33, Payment by Electronic Funds Transfer- System for Award Management (Oct 2018) (31 U.S.C. 3332).

X (59) 52.232-34, Payment by Electronic Funds Transfer--Othcr than System for Award Management (Jul 2013) (31 U.S.C. 3332).

_ (60) 52232-36, Payment by Third Party (May 2014) (31 U .S.C. 3332).


                                                      Def. App. 472
                                                                                  Document Number: 95170D-20-G-01n Page 9 of 12


_ (61) 52.239- 1, Privac) or Security Safeguards (Aug 1996) (5 U.S.C. 552a).

K (62) 52242-5, Payments 10 Small Business Subcontraclors (Jan 2017)( 15 U.S.C. 637(d)( 13)).

_ (63)(i) 52.247-64, Preference for Privately Owned U.S.-Rag Commercial Vessels (Feb 2006) (46 U .S.C. Appx. I 24l(b) and JO
u.s.c. 2631).
_ (ii) Alternate I (Apr 2003) of 52247-64.

_ (iii) Alternate II (Feb 2006) of 52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c). applicable 10 commercial services, that the Contracting
Officer has indicated as being incorpora1ed in lhis con1ract by reference to implement provisions of law or Executive orders applicable
to acquisitions of commercial items:

IContracting Officer check as appropriate.I
             -·                                                                       .
_ (I) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67) .

_ (2) 52.222-42, Statement of Equh·alent Rates for Federal Hires (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

_ (3) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (Multiple Year and Option
Contracts) (Aug 2018) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

_ (4) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards--Price Adjustment (May 2014) (29 U.S.C. 206 and
41 U .S.C. chapter 67).

_ (5) 52222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
Repair of Certain Equipment--Rcquirements (May 2014) (41 U.S.C. chapter 67).

_ (6) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services--
Requirements (May 2014) (41 U.S.C. chapter 67).

_ (7) 52222-55, Minimum Wages Under Exccuti\'c Order 13658 (Dec 2015).

_ (8) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

_ (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. 1792).

(d) Comptroller General Emmination ofRecord. The Contractor shall comply with the prm•isions of this paragraph (d) if this contract
,,as awarded using other than scaled bid. is in excess of the simplified acquisition threshold, as defined in FAR 2.101, on the date of
award of this contract and docs not contain the clause at 52.215-2. Audit and Records••Ncgotiation.

(I) The Comptroller General of the Uni tcd States, or an authorized rcprescntati vc of the Complroller General. shal I have access to and
right to examine any of the Contractor's directly pertinent records in\'olving transactions related to this contract.

(2) The Contractor shall make m•ailable at its offices at all reasonable times the records, materials, and other e,•idence for examination,
audit, or reproduction, until 3 years after final payment under this contract or for any shorter period specified in FAR subpart 4 .7,
Contractor Records Retention, of the other clauses of this contract. If this contract is completely or partially terminated, the records
relating to the work terminated shall be made available for 3 years after any resulting tinal tenninalion settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of claims arising under or relating to this contract shall be made
available until such appeals, litigation. or claims arc finally resolved.

(3) As used in this clause, records include books, documents, accounting procedures and practices, and other data. regardless of type
and regardless of form. This docs not require the Contractor to create or maintain any record thal the Contractor docs not maintain in
the ordinary course of business or pursuant to a provision of law.




                                                        Def. App. 473
                                                                                   Document Number: 951700-20-G-01TT Page 10 of 12

(e)( I) Notwithstanding the requirements of the clauses in paragraphs (a). (b). (c). and (d) of this clause, the Contractor is not required
to now down any FAR clause. other than those in this paragraph (e)( I) in a subcontract for commercial items. Unless otherwise
indicated below. the extent of the now down shall be as required by the clause-

(i) 52.203-13. Contractor Code of Business Ethics and Conduct (Jun 2020) (41 U.S.C. 3509).

(ii) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

(iii) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspcrsky Lab and Other
Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91).

(iv) 52.204-25. Prohibition on Contracting for Certain Telecommunicalions and Video Surveillance Services or Equipment. (Aug
2019) (Section 889(a)( I )(A) of Pub. L. 115-232).

(\') 52.219-8, Utilization of Small Business Concerns (Oct 2018) (15 U .S.C. 637(d)(2) and (3)), in all subcontracts that offer further
subcontracting opportunities. If the subcontract (except subcontracts to small business concerns) exceeds the applicable threshold
specified in FAR 19.702(a) on the date of subcontract award, the subcon1ractor must include 52.219-8 in lower tier subcontracts that
offer subcontracting opportunities.

(vi) 52.222-21, Prohibition of Segregated Facilities (Apr 2015)

(\'ii) 52.222-26. Equal Opportunity (Sept 2016) (E.O. 11246).

(viii) 52.222-35, Equal Opportunity for Veterans (Jun 2020) (38 U .S.C. 4212).

(ix) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

(x) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C.4212)

(xi) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O. 13496). Row down
required in accordance with paragraph (0 of FAR clause 52.222-40.

(xii) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S .C. chapter 67).

(xiii) (A) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U .S .C. chapter 78 and E.O 13627).

(B) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter78 and E.O 13627).

(xiv) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance. Calibration, or
Repair of Certain Equipment-Requirements (May 2014) (41 U.S.C. chapter 67) .

(xv) 52.222-53, Exemption from Application of the Service Conlract Labor Standards to Contracts for Certain Services-Requirements
(May 2014) (41 U.S.C. chapter 67).

(xvi) 52.222-54, Employment Eligibility Verification (Oct 2015) (E.O . 12989).

(x\•ii) 52.222-55, Minimum Wages Under faecu1ive Order 13658 (Dec 2015).

(xviii) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

(xix)(A) 52224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

(B) Alternate I (Jan 2017) of 52.224-3.

(xx) 52225-26, Contractors Perfonning Private Securit}' Functions Ou1side the Uniled States (Oct 2016) (Scclion 862, as amended, of
!he National Defense Authorization Act for Rscal Year 2008; 10 U.S.C. 2302 Nole).




                                                         Def. App. 474
                                                                                Document Number: 951700-20-G-0177 Page 11 of 12

(xxi) 52.226-6, Promoting facess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. 1792). Flow down required in
accordance with paragraph (e) of FAR clause 52226-6.

(xxii) 52247-64, Preference for Privately Owned U.S.-Aag Commercial Vessels (Feb 2006) (46 U.S.C. Appx . 1241(b) and 10 U.S.C.
2631 ). Flow down required in accordance with paragraph (d) of FAR clause 52247-64.

(2) While not required, the Contractor may include in its subcontracts for commercial items a minimal number of additional clauses
necessary to satisfy its contractual obligations.

(End of clause)




Section 3 - Documents, Exhibits, or Attachments


IOOO Scope of BOA

Purpose
The purpose of this contract action is to reinstate the USAGM's Blanket Ordering Agreement (BOA) with the ,·endor, BOA number
BBG50-G-15-0006. This BOA is entered into based on )Our 08/03/2020 e-mail acceptance of USAGM's 7/31/2020 proposal to
reinstate the expired BOA for Internet freedom tools.

Terms and Conditions
In addition to the terms and clauses included herein, this BOA incorporates by reference the terms and conditions of BOA number
BBG50-G-15-0006, including its clauses.

Order or Precedence
In the event of a connicl between a contract clause or term of the original BOA and the new BOA, the terms and clauses of the new
BOA shall govern.

Ordering Period
This BOA has a 5-year ordering period that begins on 8/4/2020 and extends through 8/312025 with no optional periods of
performance.



Place of Performance
The place of performance for orders placed under this BOA will be specified at the time each order is placed, but generally will be at
the contractor's facility.

Pricing Structure
The pricing arrangement of orders placed under this BOA will be specified at the time the order is placed. Orders may be priced on a
lirm lixed price basis, time-and-materials basis, or on a labor hour basis.

Scope and Purpose of Blanket Ordering Agreement
The overall purpose of the BOA and the general nature of the work for task orders awarded under the BOA is to obtain Internet
censorship circum,·cntion tools and services. The primary supplies and services required under this contract relate to state-of-the art,
specialized information technology (IT) software and systems for circum\'enting Internet censorship by foreign governments, and
require active, ongoing maintenance and support throughout the lenn of the Task Orders by the Contractor to ensure required service
levels.

Description of Task Areas

Task Area I • Circumvention Client Software
When awarded a task order under 1his Task Arca, the Contraclor shall provide a system lo circumvent Internet censorship imposed
by foreign gO\'crnments and Internet Service Providers (ISPs) using client soflware technology. which, at a minimum, transparently
proxies HyperTex I Transfer Protocol (HTTP) traffic, and may. based on individual Task Order requirements, implement transparent
proxy services for additional protocol traffic, up to and including full Virtual Private Network (VPN) service. The S}Stcm shall work
on operating systems as specilied in each individual Task Order, which may include various desktop and mobile computing devices.


                                                        Def. App. 475
                                                                                Document Number: 951700·20-G-0177 Page 12 of 12

The syslem shall allow lnlemcl users in 1arge1 counlrics to use the clienl software package to circumvent the censorship of lhc lntcmel
wi1hin !heir counlry.

Task Area 2 - Clientless Web Proxies
When awarded a task order under lhis Task Arca, lhc Contractor shall provide a nclwork of web proxies which may be accessed by
any web browser which supports Secure Hypertext Transfer Protocol (HTTPS) and which can be dis1ributcd by BBG broadcaslcrs.
The syslcm musl allow lntcmcl users in target countries to circumvent 1hc censorship of the Internet within their country by accessing
web proxies operated by the Contractor which arc dislributcd globally and use a diverse set of domain names and dynamic IP
addresses which cannot easily be discm crcd, enumerated, and blocked. The proxy sites shall be changed regularly, based on lhc
specifics of site blockages in lhe large! counlries.

Task Area 3 - Reserved
There is no plan to award work under Task Arca 3 at this time.

Task Area 4 • Electronic Mail Newsletter Distribution
When awarded a task order under this Task Arca, the Contraclor shall dis1ributc an electronic mail (email) newsletter provided
by USAGM broadcas1crs to a list of clcclronic mail addresses provided by the broadcasters, and validated by the Contractor, on
a schedule as specified in lhc Task Order. The C ontractor shall C\'adc attempts by foreign governments to censor the newsletters
through the use of various techniques.

Task Area S • Censorship Circumvention Technical Expertise and Support
When awarded a task order under this Task Arca, the Conlraclor shall provide its technical expertise in lnlcmct censorship
circumvention to further lhe•USAGM's other Internet anti -censorship initialivcs. This may consist of producing lechnical
documentalion and reports on the currenl slalc of Internet censorship in target counlrics; providing computer programming
and software engineering for BBG's internal software products, open source software, or other Contractor's soflware; or setup,
mainlenance, and opcralion of computer sys1ems and network de\·ices.

Under the tenns of your BOA your firm is eligible 10 compcle for work projects under the following Task Arca(s):
      • Task Areal
      • Task Area 2
Authority
This procurement aclion is entered into under the USAGM's statutory au1hori1y 10 conduct procurements without regard to any other
provision of law relaling to such procurcmcnls (Sec 22 U.S.C. 620-l{a)( 10)].

Protests
The Competition in Contracting Act (ClCA) docs not apply 10 1his reinslated agreement; lhercfore. GAO docs not have jurisdiclion
over prolcsts related lo any lask order or task order request for proposal (TORFP) issued under this agreement. All pre•award and
post~mvard protests of task orders to be awarded under lhis BOA must be submincd directly to lhc contracting officer, whose final
decisions may be appealed to lhc agency's Senior Procurcmcnl Executive.




                                                       Def. App. 476
                                          UNITED STAT ES
     U.S. AGENCY FOR                      BROADCASTI N G
                                          BOARD OF
     GLOBAL MEDIA                         GOVER N ORS


     330 Independence Avenue SW   I Washington, DC 20237 I usagm.gov


Issue date: August 6, 2020

Issue by: USAGM Office of Contracts

Subject: Task Order Request for Proposal #951700-20-R-0020/ TASK 1: Circumvention
Client Software

This is a FAR Part 13 solicitation for commercial items prepared in accordance with the
format in Subpart 12.6, as supplemented with additional information .This announcement
constitutes the only solicitation; proposals are being requested and no other request for
proposals will issued. This solicitation sets forth requirements for proposals for a Task
Order contract to provide Circumvention Client Software Services as described in the
attached Statement of Work (SOW). Proposals conforming to the solicitation requirements
will be evaluated in accordance with the evaluation and award criteria set forth herein.
Neither the solicitation nor any part of an Offeror's proposal shall be part of the contract
except to the extent expressly incorporated therein by the Contracting Officer. The
Offeror's proposal submitted in response to this solicitation shall constitute a firm offer




                                                              Page 1
                                                        Def. App. 477
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov




Proposal Instructions

General

Overview of Process

Proposals shall be delivered via email to Natalie Ellis, Contract Specialist, at
nellis@usagm.gov, and J.R Hill at chill@usagm.gov no later than 12:00 p.m. Eastern
Daylight Time on Wednesday August 12, 2020. The email Subject line should state
Internet censorship circumvention tools Sub-task(s) #_____. Offerors shall submit a
copy of their written proposals using electronic media in the appropriate MS Word, Excel,
and PowerPoint formats. Text shall be presented on 8 ½ x 11-inch paper in Arial or Times
New Roman font, no smaller than 12-point pitch (smaller fonts are acceptable for graphics,
figures, tables, footnotes, and legends) with 1-inch margins. These documents may be
submitted in PDF format if desired. No hard copies will be accepted.

The Government will award a contract to the responsible Offeror(s) whose proposal(s) the
Government deems will result in the best value, price and other factors considered. Best
value is defined as the offer that results in the most advantageous acquisition decision for
the Government. The Government will select the "best-value" proposal using the factors
listed in section 10 herein. An evaluation and analysis of each proposal received will be
performed through an integrated assessment and trade-off analysis between technical (e.g.,
technical approach and past performance) and price factors.

*Firms may submit technical and firm fixed price proposals for either one, two or all three
sub tasks. *The offer shall ensure that its proposal addresses whether it makes its
source code for client and server software freely available to the general public for
download from the web and licensed under an open source software license in accordance
with the Government's preference as stated in section 2.2.3, 3.2.3 and 4.2.3.

**The offeror must complete the attached pricing table(s) for the base period and each
option period for each sub-task as formatted. Failure to submit pricing information in the
requested format may result in the offeror' s disqualification.

Contract Type

The Government intends to award Firm Fixed Price Task Orders from this solicitation.

Place of Performance

All services shall be p erformed at the Contractor's facilities.



                                                               Page 2
                                                      Def. App. 478
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov




Period of Performance
(a) The base period of performance of this contract is from August 17, 2020 through
August 16, 2021. If an option is exercised, the period of performance shall be extended
through the end of that option period.

(b) The option periods that may be exercised are as follows:

I           Period                           I               Start date   I      End date
IOption I                                    I          August 17, 2021   I   August 16, 2022
IOption II                                   I          August 17, 2022   I   August 16, 2023
IOption III                                  I          August 17, 2023   I   August 16, 2024
IOption IV                                   I          August 17, 2024   I   August 16, 2025

(c) The notice requirements for unilateral exercise of option periods are set out in FAR
52.217 9.
                                       (End of clause)


1. STATEMENT OF WORK-BACKGROUND

          The United States Agency for Global Media (USGAM) oversees the mission and
          operation of several overseas broadcasting entities of the United States
          Government (USG). The USAGM's Office oflntemet Freedom (OIF) supports
          the operations of several USG broadcasters, including the Voice of America
          (VOA), Radio Free Asia (RFA), Radio Free Europe / Radio Liberty (RFE/RL),
          Radio and TV Marti, and Middle East Broadcasting Networks, and is responsible
          for all contractual and fiscal matters pertaining to broadcast operations. The OIF
          seeks to ensure Internet users in target countries are able to access and securely
          share USG broadcasters' online news and other programming, using a variety of
          tools to counter foreign government-sponsored Internet censorship controls.

          This Statement of Work defines those duties the Contractor shall perform to
          enable the OIF to meet its goals of providing uncensored Internet access using a
          network of servers as a tool to further its Internet anti-censorship efforts for
          USAGM broadcasters.




                                                               Page 3
                                                      Def. App. 479
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


2. STATEMENT of WORK SPECIFICATIONS - Circumvention Client Software-
   Task 1/Sub-task 1

2.1 SUB-TASK I-DESKTOP

The Contractor shall implement a system (hereinafter referred to as "client software
service") to circumvent Internet censorship imposed by foreign governments and ISPs
using software technology, which, at a minimum, transparently proxies HyperText Transfer
Protocol (HTTP) traffic, and may implement transparent proxy services for additional
protocol traffic, up to and including full Virtual Private Network (VPN) service. The
Contractor shall provide a minimum available aggregate monthly data transfer of 100
terabytes (TB) to end users of the client software service.

2.2          TECHNICAL REQUIREMENTS-

2.2.1        This system must allow Internet users in target countries (see 2.2.14) to use client
             software to circumvent the censorship of the Internet within their country by
             accessing a network of servers operated by the Contractor which are distributed
             globally and use a diverse set of dynamic IP addresses which cannot easily be
             enumerated and blocked.

2.2.2        OPTION: The Contractor shall provide a documented application programming
             interface (hereafter "API access") to allow access to the client software service
             programmatically using client software written by parties other than the
             Contractor. The Contractor shall provide support for the API access as
             documented (per 2.4.2) to allow client software written by parties other than the
             Contractor to access the client software service without additional work from
             Contractor.

2.2.3        USAGM's preference is that the source code of the client and server software be
             freely available to the general public for download from the web, and licensed
             under an open source software license (e.g. GNU General Public License, Apache
             License, or BSD License). This does not however preclude the Contractor from
             making closed source, proprietary modifications to support the requirements of
             this contract so long as the open source license used allows such proprietary
             modifications. *The offer should ensure that its proposal addresses whether it
             makes its source code for client and server software freely available to the
             general public for download from the web and licensed under an open source
             software license.


2.2.4        The client software service shall not require the user to login or set up an account
             to use the service.


                                                                  Page 4
                                                         Def. App. 480
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov




2.2.5        The Contractor shall ensure the provided client software works on Microsoft
             Windows XP, Windows Vista, Windows 7, Windows 8, Windows 8.1, and
             Windows 10 operating systems, does not require system administrator access to
             run, nor require installation on the computer in order to execute. Further, the
             Contractor must take steps to minimize any traces of the client software on the
             hard drive and in the Windows Registry if removed.

2.2.6        The Contractor shall ensure that once the end user has started the client software,
             all data packets transmitted between the end user's personal device and his/her
             intended destination computer servers using the default web browser shall be
             transmitted through the client software tunnel to the Contract or's servers until the
             end user terminates the client software.

2.2.7        The Contractor shall ensure the client and server for the client software service
             use secure encryption to protect the user's Internet traffic so it cannot be
             intercepted and observed by foreign government censors between the end user's
             computer and Contractor's server. The Contractor shall ensure all security flaws
             in their software are corrected promptly to maintain secure connections for users.

2.2.8        The Contractor shall ensure the client software and server support and
             transparently tunnel all Hypertext Transfer Protocol (HTTP) and Secure
             Hypertext Transfer Protocol (HTTPS) traffic from the default browser. USAGM's
             preference is for all IP traffic to be securely tunneled regardless of the higher level
             protocol used, including but not limited to, Simple Mail Transfer Protocol
             (SMTP), Real-Time Streaming Protocol (RTSP), and Multimedia Protocol
             (MMS), as well as applications including but not limited to, Skype, instant
             messaging, and Voice over IP (VOIP).

2.2.9        The client software service (including API access if exercised in option 2.2.2)
             shall have service availability (up time) of 99.9% per year.

2.2.10       The client software service (including API access if exercised in option 2.2.2)
             shall have the capability to support up to 250,000 simultaneous users across all
             services.

2.2.11       The client and server software must be ready for deployment on the day this
             contract is awarded. This does not apply to a reasonable time required for
             customization and set up, which shall be mutually agreed upon by the Contractor
             and the Contracting Officer's Representative (COR), which shall be no greater
             than 7 days from award.




                                                                  Page 5
                                                         Def. App. 481
                                          UNITED STAT ES
    U.S. AGENCY FOR                       BROADCASTI N G
                                          BOARD OF
    GLOBAL MEDIA                          GOVER N ORS


     330 Independence Avenue SW   I Washington, DC 20237 I usagm.gov


2.2.12    The Contractor shall make its best effort to block sexually explicit, obscene, and
          illegal websites in accordance with the laws of the United States of America.

2.2.13    The Contractor shall ensure the client software service (including API access if
          exercised in option 2.2.2) have the capability to avoid, resist, and recover from
          Internet blocking imposed by foreign governments and ISPs. The Contractor must
          ensure the client software service (including API access) is able to circumvent
          censorship restrictions in both China and Iran as well as other target countries.

2.2.14    In addition to American English, the user interface for the client software shall be
          localized for users in the target countries (or a sub-set as agreed upon between the
          COR and the contractor) of China, Iran, Tibet, Vietnam, Burma, Turkmenistan,
          Uzbekistan, Azerbaijan, Kazakhstan, Kyrgyzstan, Tajikistan, Belarus, Ukraine,
          Russia, Ethiopia (in Amharic, Afan Oromoo, and Tigrigna), Cuba, Afghanistan
          (in Dari) and in Arabic for the Middle East. The Contractor shall localize the
          client software service for up to 4 additional languages to be determined by the
          COR during the term of the contract at no additional cost.

2.2.15    OPTION: If additional language translations and localizations are required in
          addition to the languages stated (including the 4 additional languages to be
          determined) in 2.2.14, the Contracting Officer may award this option and the
          Contractor shall translate and localize the client software user interface into one
          additional language as designated by the COR. This option may be awarded
          multiple times for multiple languages.

2.2.16    The Contractor shall provide separate customized versions of the client software
          for each of the following USAGM broadcasting services, or a pre-agreed subset,
          localized in a language per 2.2.14 (or in exercised option 2.2.15), each of which
          loads a distinct default URL as provided by the COR: Voice of America (VOA)
          Chinese, VOA Persian News Network, VOA Vietnamese, VOA Burmese, VOA
          Tibetan, VOA Ukrainian, VOA Russian, VOA Uzbek, VOA Horn of Africa (3
          separate versions in Amharic, Afan Oromoo, and Tigrigna), VOA Azeri, VOA
          Afghan, VOA English, Radio Free Asia (RFA) Mandarin, RFA Cantonese, RFA
          Tibetan, RFA Vietnamese, RFA Uyghur, Radio Free Europe / Radio Liberty
          (RFE/RL) Turkmen, RFE/RL Uzbek, RFE/RL Azeri, RFE/RL Kyrgyz, RFE/RL
          Radio Farda, RFE/RL Belarus, RFE/RL Kazakh, RFE/RL Ukraine, RFE/RL
          Krymr, RFE/RL Tajik, Office of Cuba Broadcasting (OCB) Radio & TV Marti
          Noticias, Middle East Broadcasting Networks (MBN) Al-Hurra, MBN Radio
          Sawa. In addition, the Contractor shall extend this same support to up to 8
          additional USAGM broadcast services as determined by the COR during the term
          of the contract at no additional cost.




                                                              Page 6
                                                        Def. App. 482
                                          UNITED STATES
    U.S. AGENCY FOR                       BROADCASTING
                                          BOARD OF
    GLOBAL MEDIA                          GOVERNORS


     330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


2.2.17    OPTION: If support for additional USAGM broadcasting services are required in
          addition to the services stated (including the 8 additional USAGM broadcast
          services to be determined) in 2.2.16, the Contracting Officer may award this
          option at the stated price below, and the Contractor shall provide customized
          client software for one additional USAGM broadcasting service in a language
          from those available per 2.2.14 (and in exercised option 2.2.15), with a default
          URL as provided by the COR. This option may be awarded multiple times for
          multiple additional USAGM broadcasting services.

2.2.18    The Contractor shall configure each customized version of the client software so
          that upon startup by the end user, the client software automatically loads the
          computer's default web browser, and displays a web page as designated by the
          COR. The Contractor shall prepare customized versions of the client software for
          each of the USAGM broadcast services as specified in 2.2.16 (and in exercised
          option 2.2.17), with a customized start page for each version as provided by the
          COR.

2.2.19    If option 2.2.2 is exercised to provide API access, the Contractor shall prevent
          unauthorized API access by means of an API key or other similar method. API
          keys shall only be issued by the Contractor for use in client software written by
          other than the Contractor as designated by the COR. The Contractor must revoke
          API keys which have been compromised by unauthorized third parties within 24
          hours of discovery or notification by the COR.

2.2.20    If option 2.2.2 is exercised to provide API access, the Contractor may update the
          API used for API access as the Contractor deems necessary, however API access
          must remain backward-compatible with the previous documentation for at least
          120 days after updated API access documentation has been delivered (per 2.4.2)
          or the remaining period of this contract (as optionally extended), whichever is
          less. This backward-compatibility period may be reduced or waived only by a
          written notification from the COR.

2.2.21    The Contractor shall provide a minimum available aggregate monthly data
          transfer of 100 terabytes (TB) to end users of the client software service
          (including API access if exercised in option 2.2.2). This shall include only data
          transferred and delivered to users in target countries, and specifically exclude both
          data transferred from source web sites and servers into the Contractor's servers
          and network, as well as data transferred solely within the Contractor's servers and
          network. USAGM shall not be responsible for any overage; the Contractor must
          use measures as outlined in 2.2.24 to handle demand for data transfer over the
          contracted limits.




                                                               Page 7
                                                      Def. App. 483
                                          UNITED STATES
    U.S. AGENCY FOR                       BROADCASTING
                                          BOARD OF
    GLOBAL MEDIA                          GOVERNORS


     330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


2.2.22    OPTION: If the monthly data transfer requirements for the client software
          service (including API access if exercised in option 2.2.2) grow beyond the limit
          stated in 2.2.21, the Contracting Officer may exercise this option to increase the
          monthly data transfer requirements to a new limit of 250 TB, 500 TB, 750 TB, or
          1000 TB in additional 250 terabyte (TB) increments. If the actual data transfer
          usage decreases for 2 consecutive months to below a lower limit, the Contracting
          Officer may reduce the contracted monthly data transfer requirements to a lower
          limit. USAGM shall not be responsible for any overage; the Contractor must use
          measures as outlined in 2.2.24 to handle demand for data transfer over the
          contracted limits.


2.2.23    OPTION: If the monthly data transfer requirements for the client software
          service (including API access if exercised in option 2.2.2), grow beyond the limit
          stated in 2.2.21, the Contracting Officer may exercise this option to increase the
          monthly data transfer requirements to a new limit in additional 100 terabyte (TB)
          increments. This option may be awarded multiple times to increase the limit by
          multiples of 100 TB at a cost per 100 TB as stated in the costs section below.

2.2.24    In the event that user demands for data transfer for the client software service
          (including API access if exercised in option 2.2.2) appear as if they will exceed
          the requirements as stated in 2.2.21 (and as modified by any award of options
          stated in 2.2.22 and 2.2.23), the Contractor shall notify the Contracting Officer
          when data transferred reaches 90%, and again when it reaches 95% of such limits
          and may use some combination of rate limiting and traffic shaping techniques to
          ensure data transferred to end users is limited to meet the contracted data transfer
          requirements. Additionally, at the request of the COR, the Contractor shall
          restrict access to the services to users whose source IP addresses are within the
          target countries for the USAGM broadcasting services supported per 2.2.16 (and
          as modified by any award of options stated in 2.2.17) in order to reduce data
          transferred. At no point shall USAGM be responsible for any overage, nor shall
          USAGM be obligated to exercise any options to increase the limit for data
          transferred to meet increased user demand.

2.2.25    OPTION: If option 2.2.2 is exercised to provide API access, the Contracting
          Officer may exercise this option to direct the Contractor to provide technical
          support and assistance to USG personnel or third parties (as designated by the
          COR) for integration of third-party client software written by other than the
          Contractor to permit such software to access Contractor's client software service
          using documented API access (per 2.2.2). Award of this option shall require the
          Contractor to be available to perform 5 hours of API integration assistance as
          directed by the COR to one or more third parties, and this option may be awarded
          multiple times. This option is only intended to cover circumstances where the


                                                               Page 8
                                                      Def. App. 484
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


             Contractor must provide significant additional API integration support, and need
             not be awarded to require the Contractor to provide API support as required per
             2.2.2.


2.3          ADMINISTRATIVE REQUIREMENTS

2.3.1        The Contractor shall be available for a telephone conference call with the COR,
             other USAGM staff, and USAGM broadcasting service representatives at a
             mutually agreeable time on a periodic basis averaging no more than 2 calls per
             month of one hour's duration. This requirement is in addition to any other
             required communication by telephone or email with the COR for execution of this
             contract.

2.3.2        The Contractor shall submit all software, including source code, used to provide
             the client software service to an independent security audit per the terms of the
             attached "Security Audit Standards" document. The Contractor must include the
             costs for compliance with these requirements, including the hiring of an
             independent auditor, to the base cost, as well as the costs of option years, of this
             contract.




                                                                  Page 9
                                                         Def. App. 485
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


2.4        DELIVERABLES

2.4.1        The Contractor shall deliver to the COR, and any USAGM staff and USAGM
             broadcasting services representatives designated by the COR within the time
             frame as agreed in 2.2.11, the initial URLs for each customized client software for
             each USAGM broadcasting service.

2.4.2        If option 2.2.2 is exercised to provide API access, the Contractor shall provide
             written documentation for API access to the COR, and other USAGM employees
             and contractors as designated by the COR throughout the duration of this contract,
             which is sufficient to allow client software written by parties other than the
             Contractor to access the client software service. Initial API access documentation
             shall be provided within 10 days of exercise of option 2.2.2, and updated
             documentation shall be provided within 10 days after the Contractor makes any
             changes to the API throughout the period of performance.

2.4.3        The Contractor shall provide online web statistics updated at least hourly for the
             client software service, with secure access granted by username and password to
             the COR, and any other USAGM staff and USAGM broadcasting services
             representatives as designated by the COR. The Contractor shall issue individual
             usernames and passwords for each user, usernames and passwords for USAGM
             broadcasting services representatives will have access limited to only statistics for
             the service they represent.

             The statistics must include for the client software service, for each USAGM web
             site:
                 - Total traffic to the site by volume of data transferred (in Megabytes /
                    Gigabytes / Terabytes as appropriate)
                 - Number of page views
                 - Number of visits
                 - Number of IP addresses
                 - Country and city of IP address origin

2.4.4        The Contactor shall implement a method to independently verify traffic to
             USAGM web sites through the client software service, using USAGM's
             commercially-provided web analytics system. The COR shall provide to the
             Contractor a list of domains for USAGM web sites to be tracked using this
             method. The Contractor shall propose in writing a tracking method which will
             allow USAGM to clearly identify traffic from Contractor's servers (e.g. URL
             tagging, unique User-Agent string, enumeration of Contractor's IP addresses),
             which shall be approved by the COR in writing. This method must not
             compromise Contractor's ability to resist blocking of their traffic (per 2.2.13).



                                                                 Page 10
                                                         Def. App. 486
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


2.4.5        The Contractor shall provide a written monthly status report no later than ten (10)
             business days after the previous month, delivered to the COR, and any other
             USAGM staff and USAGM broadcasting service representatives designated by
             the COR, detailing work performed during the previous month. This report shall
             describe the work performed for specific requirements of this contract as well as
             the statistics gathered as identified in 2.4.3 in aggregate regarding the use and
             performance of the system, including total number of end users, amount of data
             transferred, and overall system uptime and availability.

3. STATEMENT of WORK SPECIFICATIONS- Circumvention Client Software
Task 1/Sub-task 2

3.1 SUB-TASK 2 -MOBILE APPLICATIONS

           The Contractor shall implement a system (hereinafter referred to as "client software
           service") to circumvent Internet censorship imposed by foreign go vernments and
           ISPs using software technology, which, at a minimum, transparently proxies
           HyperText Transfer Protocol (HTTP) traffic, and may implement transparent proxy
           services for additional protocol traffic, up to and including full Virtual Private
           Network (VPN) service through the use of mobile applications. The Contractor
           shall provide a minimum available aggregate monthly data transfer of 100 terabytes
           (TB) to end users of the client software service

3.2          TECHNICAL REQUIREMENTS

3.2.1        The client software service and system must allow Internet users in target
             countries (see 3.2.14) to use a mobile application to circumvent the censorship of
             the Internet within their country by accessing a network of servers operated by the
             Contractor which are distributed globally and use a diverse set of dynamic IP
             addresses which cannot easily be enumerated and blocked.

3.2.2        OPTION: The Contractor shall provide a documented application programming
             interface (hereafter "API access") to allow access to the client software service
             programmatically using client software written by parties other than the
             Contractor. The Contractor shall provide support for the API access as
             documented (per 3.4.2) to allow client software written by parties other than the
             Contractor to access the client software service without additional work from
             Contractor.

3.2.3        USAGM's preference is that the source code of the mobile application and server
             software be freely available to the general public for download from the web, and
             licensed under an open source software license (e.g. GNU General Public
             License, Apache License, or BSD License). This does not however preclude the


                                                                 Page 11
                                                         Def. App. 487
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


             Contractor from making closed source, proprietary modifications to support the
             requirements of this contract so long as the open source license used allows such
             proprietary modifications. *The offer should ensure that its proposal addresses
             *The offer should ensure that its proposal addresses whether it makes its
             source code for client and server software freely available to the general
             public for download from the web and licensed under an open source
             software license.

3.2.4        The client software service shall not require the user to login or set up an account
             to use the service.


3.2.5        The Contractor shall provide mobile application versions of its client software for
             the client software service for both the Android operating system which works on
             Android version 4 and later, as well as the iOS operating system which works on
             iOS version 9 and later. These applications must work without requiring
             administrator privileges on the mobile device, and shall not require any "rooting"
             or "jail breaking" of the mobile device. Further, the Contactor must take steps to
             minimize any traces of the mobile application versions of the client software if it
             is uninstalled by the user.

3.2.6        The Contractor shall ensure that once the end user has started the mobile
             application, all data packets transmitted between the end user's personal device
             and his/her intended destination computer servers using the default web browser
             shall be transmitted through the client software tunnel to the Contractor's servers
             until the end user terminates the client software.

3.2.7        The Contractor shall ensure the mobile application for the client software service
             and server use secure encryption to protect the user's Internet traffic so it cannot
             be intercepted and observed by foreign government censors between the end
             user's mobile device and Contractor's server. The Contractor shall ensure all
             security flaws in their software are corrected promptly to maintain secure
             connections for users.

3.2.8        The Contractor shall ensure the mobile application and server support and
             transparently tunnel all Hypertext Transfer Protocol (HTTP) and Secure
             Hypertext Transfer Protocol (HTTPS) traffic from the default browser. USAGM's
             preference is for all IP traffic to be securely tunneled regardless of the higher level
             protocol used, including but not limited to, Simple Mail Transfer Protocol
             (SMTP), Real-Time Streaming Protocol (RTSP), and Multimedia Protocol
             (MMS), as well as applications including but not limited to, Skype, instant
             messaging, and Voice over IP (VOIP).



                                                                 Page 12
                                                         Def. App. 488
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


3.2.9        The client software service (including API access in exercised option 2.2) shall
             have service availability (up time) of 99.9% per year.

3.2.10   The client software service (including API access in exercised option 2.2) shall
have the capability to support up to 250,000 simultaneous users across all services.

3.2.11       Mobile applications and server software must be ready for deployment on the day
             this contract is awarded. This does not apply to a reasonable time required for
             customization and set up, which shall be mutually agreed upon by the Contractor
             and the COR, which shall be no greater than 7 days from award.

3.2.12       The Contractor shall make its best effort to block sexually explicit, obscene, and
             illegal websites in accordance with the laws of the United States of America.

3.2.13       The Contractor shall ensure the client software service (including API access in
             exercised option 2.2) have the capability to avoid, resist, and recover from
             Internet blocking imposed by foreign governments and ISPs. The Contractor must
             ensure the client software service (including API access) is able to circumvent
             censorship restrictions in both China and Iran as well as other target countries.

3.2.14       In addition to American English, the user interface for the mobile applications
             shall be localized for users in the target countries of China and Iran. The
             Contractor shall localize the client software service for up to 4 additional
             languages to be determined by the COR during the term of the contract at no
             additional cost.

3.2.15       OPTION: If additional language translations and localizations are required in
             addition to the languages stated (including the 4 additional languages to be
             determined) in 3.2.14, the Contracting Officer may award this option at the stated
             price below, and the Contractor shall translate and localize the mobile application
             user interface into one additional language as designated by the COR. This option
             may be awarded multiple times for multiple languages.

3.2.16       The Contractor shall provide separate customized versions of the client software
             for each of the following USAGM broadcasting services, localized in a language
             per 3.2.14 (or in exercised option 3.2.15), each of which loads a distinct default
             URL as provided by the COR: Voice of America (VOA) Chinese, VOA Persian
             News Network, VOA English, Radio Free Asia (RFA) Mandarin, RFA
             Cantonese. In addition, the Contractor shall extend this same support to up to 4
             additional USAGM broadcast services as determined by the COR during the term
             of the contract at no additional cost.




                                                                 Page 13
                                                         Def. App. 489
                                          UNITED STATES
    U.S. AGENCY FOR                       BROADCASTING
                                          BOARD OF
    GLOBAL MEDIA                          GOVERNORS


     330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


3.2.17    OPTION: If support for additional USAGM broadcasting services are required in
          addition to the services stated (including the 8 additional USAGM broadcast
          services to be determined) in 3.2.16, the Contracting Officer may award this
          option at the stated price below, and the Contractor shall provide customized
          mobile applications for one additional USAGM broadcasting service in a
          language from those available per 3.2.14 (and in exercised option 3.2.15), with a
          default URL as provided by the COR. This option may be awarded multiple
          times for multiple additional USAGM broadcasting services.

3.2.18    The Contractor shall configure each customized version of the mobile application
          so that upon startup by the end user the mobile application automatically loads the
          computer's default web browser, and displays a pre -roll video as designated by
          the COR. The Contractor shall prepare customized versions of the client software
          and mobile application for each of the USAGM broadcast services as specified in
          3.2.16 (and in exercised option 3.2.17), with a customized start page for each
          version as provided by the COR.

3.2.19    If option 3.2.2 is exercised to provide API access, the Contractor shall prevent
          unauthorized API access by means of an API key or other similar method. API
          keys shall only be issued by the Contractor for use in client software written by
          other than the Contractor as designated by the COR. The Contractor must revoke
          API keys which have been compromised by unauthorized third parties within 24
          hours of discovery or notification by the COR.

3.2.20    If option 3.2.2 is exercised to provide API access, the Contractor may update the
          API used for API access as the Contractor deems necessary, however API access
          must remain backward-compatible with the previous documentation for at least
          120 days after updated API access documentation has been delivered (per 3.4.2)
          or the remaining period of this contract (as optionally extended), whichever is
          less. This backward-compatibility period may be reduced or waived only by a
          written notification from the COR.

3.2.21    The Contractor shall provide a minimum available aggregate monthly data
          transfer of 100 terabytes (TB) to end users of the client software service
          (including API access if exercised in option 3.2.2). This shall include only data
          transferred and delivered to users in target countries, and specifically exclude both
          data transferred from source web sites and servers into the Contractor's servers
          and network, as well as data transferred solely within the Contractor's servers and
          network. USAGM shall not be responsible for any overage; the Contractor must
          use measures as outlined in 3.2.24 to handle demand for data transfer over the
          contracted limits.




                                                              Page 14
                                                      Def. App. 490
                                          UNITED STATES
    U.S. AGENCY FOR                       BROADCASTING
                                          BOARD OF
    GLOBAL MEDIA                          GOVERNORS


     330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


3.2.22    OPTION: If the monthly data transfer requirements for the client software
          service (including API access) grow beyond the limit stated in 3.2.21, the
          Contracting Officer may exercise this option to increase the monthly data transfer
          requirements to a new limit of 250 TB, 500 TB, 750 TB, or 1000 TB in additional
          250 terabyte (TB) increments. If the actual data transfer usage decreases for 2
          consecutive months to below a lower limit, the Contracting Officer may reduce
          the contracted monthly data transfer requirements to a lower limit. USAGM shall
          not be responsible for any overage; the Contractor must use measures as outlined
          in 3.2.24 to handle demand for data transfer over the contracted limits.

3.2.23    OPTION: If the monthly data transfer requirements for the client software
          service (including API access) grow beyond the limit stated in 3.2.21 the
          Contracting Officer may exercise this option to increase the monthly data transfer
          requirements to a new limit in additional 100 terabyte (TB) increments. This
          option may be awarded multiple times to increase the limit by multiples of 100
          TB at a cost per 100 TB as stated in the costs section below.

3.2.24    In the event that user demands for data transfer for the client software service
          (including API access in exercised option 3.2.2) appear as if they will exceed the
          requirements as stated in 3.2.21 (and as modified by any award of options stated
          in 3.2.22 and 3.2.23), the Contractor shall notify the Contracting Officer when
          data transferred reaches 90%, and again when it reaches 95% of such limits and
          may use some combination of rate limiting and traffic shaping techniques to
          ensure data transferred to end users is limited to meet the contracted data transfer
          requirements. Additionally, at the request of the COR, the Contractor shall
          restrict access to the services to users whose source IP addresses are within the
          target countries for the USAGM broadcasting services supported per 3.2.16 (and
          as modified by any award of options stated in 3.2.17) in order to reduce data
          transferred. At no point shall USAGM be responsible for any overage, nor shall
          USAGM be obligated to exercise any options to increase the limit for data
          transferred to meet increased user demand.

3.2.25    OPTION: If option 3.2.2 is exercised to provide API access, the Contracting
          Officer may exercise this option to direct the Contractor to provide technical
          support and assistance to USG personnel or third parties (as designated by the
          COR) for integration of third-party client software written by other than the
          Contractor to permit such software to access Contractor's client software service
          using documented API access (per 3.2.2). Award of this option shall require the
          Contractor to be available to perform 5 hours of API integration assistance as
          directed by the COR to one or more third parties, and this option may be awarded
          multiple times. This option is only intended to cover circumstances where the
          Contractor must provide significant additional API integration support, and need



                                                              Page 15
                                                      Def. App. 491
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


             not be awarded to require the Contractor to provide API support as required per
             3.2.2.


3.3          ADMINISTRATIVE REQUIREMENTS

3.3.1        The Contractor shall be available for a telephone conference call with the COR,
             other USAGM staff, and USAGM broadcasting service representatives at a
             mutually agreeable time on a periodic basis averaging no more than 2 calls per
             month of one hour's duration. This requirement is in addition to any other
             required communication by telephone or email with the COR for execution of this
             contract.

3.3.2        The Contractor shall submit all software, including source code, used to provide
             the client software service to an independent security audit per the terms of the
             attached "Security Audit Standards" document. The Contractor must include the
             costs for compliance with these requirements, including the hiring of an
             independent auditor, to the base cost, as well as the costs of option years, of this
             contract.


3.4        DELIVERABLES

3.4.1        The Contractor shall deliver to the COR, and any USAGM staff and USAGM
             broadcasting services representatives designated by the COR within the time
             frame as agreed in 3.2.11, the initial URLs for each customized client software for
             each USAGM broadcasting service.

3.4.2        If option 3.2.2 is exercised to provide API access, the Contractor shall provide
             written documentation for API access to the COR, and other USAGM employees
             and contractors as designated by the COR throughout the duration of this contract,
             which is sufficient to allow client software written by parties other than the
             Contractor to access the client software service. Initial API access documentation
             shall be provided within 10 days of exercise of option 3.2.2, and updated
             documentation shall be provided within 10 days after the Contractor makes any
             changes to the API throughout the period of performance.

3.4.3        The Contractor shall provide online web statistics updated at least hourly for the
             client software service, with secure access granted by username and password to
             the COR, and any other USAGM staff and USAGM broadcasting services
             representatives as designated by the COR. The Contractor shall issue individual
             usernames and passwords for each user, usernames and passwords for USAGM



                                                                 Page 16
                                                         Def. App. 492
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


             broadcasting services representatives will have access limited to only statistics for
             the service they represent.

             The statistics must include for the client software service, for each USAGM web
             site:
                 - Total traffic to the site by volume of data transferred (in Megabytes /
                    Gigabytes / Terabytes as appropriate)
                 - Number of sponsorship impressions
                 - Number Sponsorship clicks.
                 - Number of IP addresses
                 - Country and city of IP address origin

3.4.4        The Contactor shall implement a method to independently verify traffic to
             USAGM web sites through the client software service, using USAGM's
             commercially-provided web analytics system. The COR shall provide to the
             Contractor a list of domains for USAGM web sites to be tracked using this
             method. The Contractor shall propose in writing a tracking method which will
             allow USAGM to clearly identify traffic from Contractor's servers (e.g. URL
             tagging, unique User-Agent string, enumeration of Contractor's IP addresses),
             which shall be approved by the COR in writing. This method must not
             compromise Contractor's ability to resist blocking of their traffic (per 3.2.13).

3.4.5        The Contractor shall provide a written monthly status report no later than ten (10)
             business days after the previous month, delivered to the COR, and any other
             USAGM staff and USAGM broadcasting service representatives designated by
             the COR, detailing work performed during the previous month. This report shall
             describe the work performed for specific requirements of this contract as well as
             the statistics gathered as identified in 3.4.3 in aggregate regarding the use and
             performance of the system, including total number of end users, amount of data
             transferred, and overall system uptime and availability.

4. STATEMENT of WORK SPECIFICATIONS- Circumvention Client Software-
   Task Area 1 Sub-Task 3

4.1 SUB -TASK 3 - Software Development Kit {SDK)

The Contractor shall implement a system (hereinafter referred to as "Software
Development Kit") to circumvent Internet censorship imposed by foreign governments and
ISPs which, at a minimum, transparently proxies HyperText Transfer Protocol (HTTP)
traffic, and may implement transparent proxy services for additional protocol traffic, up to
and including full Virtual Private Network (VPN) service.

4.2          TECHNICAL REQUIREMENTS


                                                                 Page 17
                                                         Def. App. 493
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov




4.2.1        The SDK system must allow Internet users in target countries to use client
             software or a mobile application to circumvent the censorship of the Internet
             within their country by accessing a network of servers operated by the Contractor
             which are distributed globally and use a diverse set of dynamic IP addresses
             which cannot easily be enumerated and blocked.

4.2.2        The Contractor shall provide a documented software development kit (hereafter
             "SDK service") to allow access to the client software service programmatically
             using client software written by parties other than the Contractor. The Contractor
             shall provide support for the SDK access to allow client software written by
             parties other than the Contractor to access the client software service without
             additional work from Contractor.

4.2.3        USAGM's preference is that the source code of the SDK software be freely
             available to the general public for download from the web, and licensed under an
             open source software license (e.g. GNU General Public License, Apache License,
             or BSD License). This does not however preclude the Contractor from making
             closed source, proprietary modifications to support the requirements of this
             contract so long as the open source license used allows such proprietary
             modifications. *The offer should ensure that its proposal addresses whether it
             makes its source code for client and server software freely available to the
             general public for download from the web and licensed under an open source
             software license.

4.2.4        The SDK service shall have service availability (up time) of 99.9% per year.

4.2.5        The SDK service shall have the capability to support up to 250,000 simultaneous
             users across all services.

4.2.6        The SDK service must be ready for deployment on the day this contract is
             awarded. This does not apply to a reasonable time required for customization and
             set up, which shall be mutually agreed upon by the Contractor and the COR,
             which shall be no greater than 7 days from award.

4.2.7        The Contractor shall ensure the SDK service has the capability to avoid, resist,
             and recover from Internet blocking imposed by foreign governments and ISPs.
             The Contractor must ensure SDK service is able to circumvent censorship
             restrictions in both China and Iran as well as other target countries.

4.2.8        The Contractor shall provide technical support and assistance to USG personnel
             or third parties (as designated by the COR) for integration of third-party client


                                                                 Page 18
                                                         Def. App. 494
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


             software written by other than the Contractor to permit such software to access
             Contractor's SDK service. The Contractor shall provide on average 8 hours of
             SDK support per month for the initial period of this contract, as well as any
             optional contract extensions. The COR may direct the Contractor to provide more
             or less than 8 hours during any given month, however the total number of hours
             shall not exceed 8 hours times the number of months of the period of performance
             of this contract, as well as any optional contract extensions.

4.2.9        OPTION: If additional technical support and assistance for integration of third-
             party client software (per 4.2.8) is needed in excess of 8 hours times the number
             of months of period of performance of this contract, the Contracting Officer may
             award this option to require the Contractor to be available to perform 5 hours of
             API integration assistance as directed by the COR to one or more third parties,
             and this option may be awarded multiple times.

4.3          ADMINISTRATIVE REQUIREMENTS

4.3.1        The Contractor shall be available for a telephone conference call with the COR,
             other USAGM staff, and USAGM broadcasting service representatives at a
             mutually agreeable time on a periodic basis averaging no more than 2 calls per
             month of one hour's duration. This requirement is in addition to any other
             required communication by telephone or email with the COR for execution of this
             contract.

4.3.2        The Contractor shall submit all software, including source code, used to provide
             the client software service to an independent security audit per the terms of the
             attached "Security Audit Standards" document. The Contractor must include the
             costs for compliance with these requirements, including the hiring of an
             independent auditor, to the base cost, as well as the costs of option years, of this
             contract.




                                                                 Page 19
                                                         Def. App. 495
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


4.4        DELIVERABLES


4.4.1        The Contractor shall provide a written monthly status report no later than ten (10)
             business days after the previous month, delivered to the COR, and any other
             USAGM staff and USAGM broadcasting service representatives designated by
             the COR, detailing work performed during the previous month. This report shall
             describe the work performed for specific requirements of this contract as well as
             aggregate statistics regarding the use and performance of the system, including
             overall system uptime and availability.


5. Requirement for Security Audit Standards- See attached document for guidance


6. Metrics

The Contractor shall provide to the COR and other specified USAGM personnel on-
demand access to performance metrics for the use of systems specified in each task.
Depending on the nature of the task, this may include both instantaneous (real-time or near
real-time) metrics as well as aggregate metrics over specified time periods (i.e.
daily, weekly, monthly) and may include such description elements as the number of users,
number of visits, breakdown of users by country or origin, destination web site and pages
visited, protocol of traffic used, and network bandwidth used.


7. Skill or Relevant Experience Requirement

Each major area of the Contractor's performance requires specialized skills, experience, and
capabilities. The Contractor shall be responsible for employing qualified personnel to
perform the services required by the resultant Task Order.

The Contractor shall have the personnel, organization, and administrative control necessary
to ensure that each task is completed satisfactorily. If questions arise whether the
Contractor is using other than qualified personnel, the Contractor shall furnish proof that its
personnel possess the proper certifications, qualifications and experience.


8. Acceptance Criteria for Performance and Deliverables

The Contractor shall provide Performance and Deliverables that meet the following
criteria:



                                                                 Page 20
                                                         Def. App. 496
                                            UNITED STATES
       U.S. AGENCY FOR                      BROADCASTING
                                            BOARD OF
       GLOBAL MEDIA                         GOVERNORS


       330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


   •      Quality Measures - Quality measures, as set forth below, will be applied to Overall
          Performance and to each Deliverable.
   •      Accuracy - Deliverables shall be accurate in presentation and technical content and
          be developed in accordance with applicable laws, regulations, policies, and
          procedures.
   •      Completeness - Deliverables shall be comprehensive and fully developed.
   •      Clarity - Deliverables shall be clear and concise.
   •      Timeliness - Deliverables shall be generated on or before specified and mutually
          agreed upon due dates or in accordance with a later scheduled date, should the
          Contractor and the COR mutually agree upon a later scheduled date.
   •      Format - Deliverables shall be submitted in hard and/or soft copy, as appropriate.
          Both hard and soft copy formats shall follow specified guidance, directives, and/or
          policies.
   •      Inspection and Acceptance Criteria - Final inspection and acceptance of all
          Deliverables will be performed on-site by the BOC COR.
   •      Quality Assurance/Acceptance - The Task Manager (TM) and BOC COR will
          review all draft and final Deliverables that the Contractor submits for completeness,
          and may return them to the Contractor for correction. Absence of any comments by
          the BOC COR will not relieve the Contractor of the responsibility for complying
          with the requirements of this contract. Final approval and acceptance of
          Deliverables will be granted by the TM and the COR via signature.


9. Contacting Officer's Representative

   TBD_ _ _is hereby designated as the Contacting Officer's Representative (COR) for
this task order. The COR or may be changed at any time by the Government without prior
notice to the Contractor by a unilateral modification to the task order. The COR and is
located at:

The Contractor shall provide the deliverables to the Government as set forth in the table
below:

                                Address                                   I
                 Role                 I         Recipient                 I   Contact Information
                 COR                  I                                   I

10. Evaluation Factors For Award




                                                                Page 21
                                                        Def. App. 497
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov




Evaluation of all offers will be made in accordance with the criteria outlined in this section.
The proposals will be evaluated against the Government's following two (2) factors: The
following evaluation factors, listed in descending order of importance, will be used to
evaluate the offers
    • Factor 1- Technical/and Management Approach
    • Factor 2- Price Factor

Factor 1, is the Technical Factor. Factor 2 will be evaluated separately and applied in the
determination of best value.


Factor 1: Technical and Management Approach

Technical Approach

An assessment of the proposed technical solution will include an evaluation of the
Contractor's understanding of, approach for, fulfilling the technical requirements, based on
the depth, and completeness of providing a solution to the Government's requirements as
stated in the statement of work (SOW)

Management Approach
USGM is seeking a capable, financially sound company with a demonstrated commitment
to quality assurance as well as a demonstrated ability to provide the professional services
necessary to fulfill the support of the requirement. An assessment of the proposal will
include an evaluation of the Contractor's approach for fulfilling all requirements, including
ability to fulfill operational, support and reporting requirements and ability to meet required
delivery timeframes.

Factor 2: Price

General

The price evaluation will include price completeness and accuracy, price realism, price
reasonableness, price risk, and total cost to the Government.

Price Realism
The Offerors are placed on notice that any proposals that are unrealistic in terms of
technical commitment or unrealistically low in cost(s) and/or price will be deemed
reflective of an inherent lack of technical competence or indicative of failure to
comprehend the complexity and risk of contract requirements, and may be grounds for
rejection of the proposal.



                                                              Page 22
                                                      Def. App. 498
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Washington. DC 20237 I usagm .gov


Price Reasonableness
An evaluation of the Offerors' price proposals will be made to determine if they are
realistic for the work to be performed, reflect a clear understanding of the requirements,
and are consistent with the technical proposal. Reasonableness determinations will be
made by determining if competition exists, by comparing bid prices with established
commercial or GSA price schedules, or by comparing bid prices with the Government
estimate.

Price Risk
Price risk refers to any aspect of the Offerors' proposals that could have significant
negative cost consequences for the Government. Proposals will be assessed to identify
potential price risk. Where price risk is assessed, it may be described in quantitative terms
or used as a best value discriminator.


Price-Related Factor Evaluation

The price proposal will be evaluated on the total of the base year price plus any option
periods. The Government will evaluate offers for award purposes by adding the total price
for all quantities and services for a solution.


Best Value Award Determination

The USAGM's evaluation will be based on a process of trade -offs that will result in a best
value solution. Accordingly, the Government intends to make one or more awards under
this solicitation based on factors other than price alone to one or more vendors whose
proposal: (1) conforms to the solicitation requirements; (2) provides the best overall
technical solution that meets the Government's needs; (3) whose experience and past
performance history provides the Government with a high degree of confidence of the
vendor's probability of successful contract performance; and (4) whose proposed price the
Government deems fair and reasonable.

The Government is more concerned with obtaining superior technical and management
capabilities than with making an award at the lowest overall cost to the Government.
However, the Government will not make an award at a significantly higher overall price to
the Government to achieve a slightly superior technical solution.




                                                              Page 23
                                                      Def. App. 499
Project Title:                                                                                                             TASK I-Circumvention Client Software Services/ Sub-Task Area I-Desktop                                Attachment3
Requisition Number:
Office                                                                                                                     OIF
RFP#:                                                                                                                      951700-20-R-0020
Expected Contract Type:                                                                                                    FFP with FFP Optional Requirements


~IF_I_RM  __D_P_RI_C_E_RE
      __F_IXE         __O_U_IRE
                           __ME __N_T
                                    _ _ _ _ _ _ _ _ _ _ _ __                                                               SOW Reference                    Base Period Option l      Option 2 Option 3       Option 4   TOTAL

Task I/Sub-Task Area I-DESKTOP Client Software Services with a minimum                                                     2.1, 2.2.1, 2.2.3 thru 2.2.14,
of 100 TB                                                                                                                  2.2.16, 2.2.18 thru 2.2.21,
                                                                                                                           2.2.24                           $           $             $        $          $              $ -


,..IO_p.,t._io_.n_.a._l_R_e,.g_u_.ir,.e_m_e_n_ts'-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ SOW Reference                                                             Base       Option l   Option 2 Option 3       Option4

-=AP-=I'-'A-"c'-'c"'e""ss'-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 2.2.2                                                                              $           $             $        $          $
 Translation and localization of user interface for client software per language 2.2.15                                                                     $           $             $        $          $
 Expanding client software service to additional USAGM broadcasting service      2.2.17                                                                     $           $             $        $          $

...P.r..,ic_.e._o_.f_.i_nc,.r_ea_.se_d._d_a_.t_a,.t_ra_.n.,s..,fe._r_.p_e_r,.m_,o_.n..,t_h_ _ _ _ _ _ _ _ _ _ _ _ 2.2.22
250 TB per month                                                                                                                                            $           $             $        $          $
500 TB per month                                                                                                                                            $           $             $        $          $
750 TB per month                                                                                                                                            $           $             $        $          $
1000 TB per month                                                                                                                                           $           $             $        $          $

_.A"d"'d.,i.,ti..on"'a"'l""d"a'"ta"-"tr"'a"'n"si..e.,r_.p,.e._r,..m,;,;oaan-th...,.ov,_e.,r._l._OO=0,.T,.B..__ _ _ _ _ _ _ _ _ 2.2.23
Price per I 00 TB per month                                                                                                                                 $           $             $        $          $

_.5..h,.o.,u,.r_.AP..._I._..in,.t.,eg.,r_.a:.,ti,..o,.n_.s,.up,.p,..o.,rt..__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 2.2.25
Price per 5 hours                                                                                                                                           $          $              $       $           $




                                                                                                                                                            Def. App. 500
                                                                         ATTACHMENT 1 -PRICING TABLE -TASK 1:CIRCUMVENTION CLIENT SOFTWARE SERVICES
 Project Title:                                                                                                      TASK I-Circumvention Client Software Services/Sub-Task Area 2-Mobile Applications                        Attachment3
 Requisition Number:
 Office                                                                                                              OIF
 RFP#:                                                                                                              951700-20-R-0020
  Expected Contract Type:                                                                                            FFP with FFP Optional Requirements

                                                                                                                    SOW Reference                         Base Period   Option 1   Option 2 Option 3       Option 4   TOTAL
~IF_I_R_M_F_IX_E_D_P_RI_C_E_RE
                           __  O_U_IR_E_M_E_N_T
                                              _ _ _ _ _ _ _ _ _ _ _ __


 Task I/Sub-Task Area 2 MOBILE APPLICATIONS-Client Software Services                                                3.1,3.2.1, 3.2.3 thru 3.2.14,
 with a minimum of!00 TB                                                                                            3.2.16, 3.2.18 thru 3.2.21, 3.2.24 $                $          $        $          $              $ -

  o.,.p,_tt_·o_n_a_lR.,_eg..w
Loil                        ..·r_e_m_e_n_ts'-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ sow Reference                                                                 Base       Option 1   Option 2 Option 3       Option 4

 AP! Access                                                                                                           3.2.2                            $                $          $        $          $
--------------------------
~T~r~an~s~la~ti~on~an~d~l~oc~al~i~za~o~·o~n~o~f~us~er~in~te~rf;~a~ce=fo~r~cl~ie~n~t~so~ftw=ar~e~p~e~r~lan=gu~a~g~e_ _ 3.2. l 5                         $                $          $        $          $
 Expanding client software service to additional USAGM broadcasting service                                          3.2.17                            $                $          $        $          $

                     m..c._re.,a..se..d._d..a_t_.a_.tr""a"'n"'si..e._r.,.p""er_m=on..t..b...__ _ _ _ _ _ _ _ _ _ _ 3.2.22
_.P_.n,..·c..e_.o..,r..
 250 TB per month                                                                                                                                      $                $          $        $          $
 500 TB per month                                                                                                                                      $                $          $        $          $
 750 TB per month                                                                                                                                      $                $          $        $          $
 1000 TB per month                                                                                                                                     $                $          $        $          $

_.A._d.,.d._itt_·o_n_a_l,..d._at_a_tr_a_n_s,..fe..,r_.p.,.e._r_m_o_n_th._o._v_e._r,..l._00_0._T._B..__ _ _ _ _ _ _ _ _ 3.2.23
 Price per I 00 TB per month                                                                                                                           $                $          $        $          $

_.s..h.,o.,.u.._r..,A_.P_.l_.in,..t_eg..r:.:a.,.ti"'o"'n..,su,..p,..p..o...rt..__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 3.2.25
 Price per 5 hours                                                                                                                                    $                 $          $       $           $




                                                                                                                                             Def. App. 501
                                        ATTACHMENT I -PRICING TABLE-TASK !:CIRCUMVENTION CLIENT SOFTWARE SERVICES
Project Title:                                                               TASK I-Circumvention Client Software Services/Sub-Task Area 3-SDK
Requisition Number:
Office                                                                       OIF
RFP#:                                                                        951700-20-R-0020

Expected Contract Type:                                                      FFP with FFP Optional Requirements

..
IF_I_RM=_F_IXE-=_D_P_RI
                    ___C_E
                         __RE=-O..,U=IRE=_M_E_N_T
                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ SOW Reference   Base Period Option 1 Option 2 Option 3 Option 4 TOTAL

Task I/Sub-Task Area 3-SOFTWARE DEVELOPMENT KIT(SDK)                         4 .1, 4.2.1 thru
                                                                             4 .2.8             $            $         $         $         $     $
'------------------------------
IOptional Requirements
5 hours additional SDK integration support                                   4.2.9              $            $         $         $         $




                                                                               Def. App. 502
                               ATTACHMENT 2
                          USAGM - Security Audit Standards


The United States Agency for Global Media will apply the following security audit
standards to all Recipients that develop, modify, or maintain computer software for
anti-censorship and secure communication technologies.

Definitions:

   •   Funder: The entity providing funds to support anti-censorship and secure
       communication technologies.

   •   Recipient: The entity receiving funds to develop, modify, or maintain computer
       software for anti-censorship and/or secure communication technologies.

   •   Agreement: The legal instrument used by the Funder to provide funds to the
       Recipient (e.g. contract, grant, or cooperative agreement.)

   •   Developed Technology: The software or hardware that has been implemented by
       the Recipient. This includes technologies developed, modified, or maintained
       under the Agreement, including all source code, build systems/tools, tests, design
       diagrams, hardware specifications, computer executable format code, etc.

   •   Auditor(s): A Funder approved independent third-party organization, which
       provides comprehensive security assessment audit services or products of
       Developed Technology.

   •   Notable Risk: A finding from a security audit that has been deemed to be a
       significant risk to the users of the Developed Technology. In the course of their
       business Auditors will provide guidance as to what constitutes significant risk (i.e.
       A "Critical" or "High" risk on a subjective scale.) Funder has final say on which
       particular reported issues constitute a Notable Risk that Receipts must take
       mandatory action to remediate or mitigate.

Standard Requirements :

   •   Within 60 days of the execution of the Agreement or prior to deployment for
       public use, the Recipient shall submit all Developed Technology directly to the
       Auditor which shall include architectural design and source code review.
   •   The Funder shall designate one or more Auditors to conduct the security audit at
       no expense to the Recipient.
   •   The Funder shall review and approve the audit scope of work prior to the start of
       the audit.
   •   The third-party security auditor may sign a non-disclosure agreement (NDA)
       provided by the Recipient, as a condition of accessing and reviewing the
       Recipient 's Developed Technology. The NDA shall be subject to review and
       approval by the Funder, and must allow the third-party security auditor to disclose




                                   Def. App. 503
                            ATTACHMENT 2
                       USAGM - Security Audit Standards

    all finding and results of their audit to the Funder, but shall not require disclosure
    of the Recipient 's source code to the United States Government (USG). The NDA
    must include public disclosure provisions that allow for public reporting of
    vulnerabilities by that remain unresolved 180 days after the audit report has been
    delivered to the Recipient.
•   If the Recipient has already within the previous year, or is currently undergoing, a
    comprehensive security audit conducted by an Auditor or third-party, the Funder
    may, at their discretion, accept the report from that Auditor or third-party in lieu
    of requiring a separate audit.
•   The Recipient shall resolve all Notable Risks, and provide a report to the Funder
    outlining the steps they have taken to resolve all issues within 90 days of
    receiving the report from Auditor. Whenever possible or practicable, the
    Recipient shall provide documentation to attest to the implementation of changes
    necessary to resolve significant issues (such as access to public repositories of
    open-source code, if applicable, with logs of code updates).
•   If deemed necessary by the Funder, the Recipient shall undergo a second, follow-
    up security audit to confirm Notable Risks have been remediated or mitigated.
•   If all significant issues have not been resolved by the completion of a second
    audit, the Funder reserves the right to terminate the Agreement. Upon termination
    of the Agreement, the third-party auditor has the right to publically disclose all
    unresolved vulnerabilities.
•   The Funder strongly encourages the Recipient to publish the final audit report
    once all vulnerabilities have been remediated. If any report is publicly disclosed
    in any manner (i.e. stored in source repository, blog post, web site, public FTP
    server, etc.) both Auditor and Funder shall be notified at least one week in
    advance.




                                Def. App. 504
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


Issue date: August 6, 2020

Issue by: USAGM Office of Contracts

Subject: Task Order Request for Proposal #951700-20-R-0021/ TASK 2: Clientless
Web Proxies

This is a FAR Part 13 solicitation for commercial items prepared in accordance with the
format in Subpart 12.6, as supplemented with additional information .This announcement
constitutes the only solicitation; proposals are being requested and no other request for
proposals will issued. This solicitation sets forth requirements for proposals for a Task
Order contract to provide Circumvention Client Software Services as described in the
attached Statement of Work (SOW). Proposals conforming to the solicitation requirements
will be evaluated in accordance with the evaluation and award criteria set forth herein.
Neither the solicitation nor any part of an Offeror's proposal shall be part of the contract
except to the extent expressly incorporated therein by the Contracting Officer. The
Offeror's proposal submitted in response to this solicitation shall constitute a firm offer




                                                                Page 1
                                                      Def. App. 505
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov




Proposal Instructions

General

Overview of Process

Proposals shall be delivered via email to Natalie Ellis, Contract Specialist, at
nellis@usagm.gov, and J.R. Hill, Contracting Officer , at chill@usagm.gov, no later than
12:00 p.m. Eastern Daylight Time on Wednesday August 12, 2020. The email Subject line
should state -Task 2-Clientless Web Proxies. Offerors shall submit a copy of their
written proposals using electronic media in the appropriate MS Word, Excel, and
PowerPoint formats. Text shall be presented on 8 ½ x 11-inch paper in Arial or Times
New Roman font, no smaller than 12-point pitch (smaller fonts are acceptable for graphics,
figures, tables, footnotes, and legends) with 1-inch margins. These documents may be
submitted in PDF format if desired. No hard copies will be accepted.


The Government will award a contract to the responsible Offeror(s) whose proposal(s) the
Government deems will result in the best value, price and other factors considered. Best
value is defined as the offer that results in the most advantageous acquisition decision for
the Government. The Government will select the "best-value" proposal using the factors
listed in section 10 herein. An evaluation and analysis of each proposal received will be
performed through an integrated assessment and trade-off analysis between technical (e.g.,
technical approach and past performance) and price factors.


**The offeror must complete the attached pricing table(s) for the base period and each
option period for each sub-task as formatted. Failure to submit pricing information in the
requested format may result in the offeror' s disqualification.

Contract Type

The Government intends to award Firm Fixed Price Task Orders from this solicitation.

Place of Performance

All services shall be performed at the Contractor's facilities.


Period of Performance




                                                                Page 2
                                                      Def. App. 506
                                           UNITED STATES
      U.S. AGENCY FOR                      BROADCASTING
                                           BOARD OF
      GLOBAL MEDIA                         GOVERNORS


      330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


(a) The base period of performance of this contract is from August 17, 2020 through
August 16, 2021. If an option is exercised, the period of performance shall be extended
through the end of that option period.

(b) The option periods that may be exercised are as follows:

               Period                                          Start date      End date
Option I                                                  August 17, 2021   August 16, 2022
Option II                                                 August 17, 2022   August 16, 2023
Option III                                                August 17, 2023   August 16, 2024
Option IV                                                 August 17, 2024   August 16, 2025

(c) The notice requirements for unilateral exercise of option periods are set out in FAR
52.217 9.
                                       (End of clause)

DESCRIPTION/SPECIFICATIONS/STATEMENT OF WORK

1.         BACKGROUND

           The United States Agency for Global Media (USAGM) oversees the mission and
           operation of several overseas broadcasting entities of the United States
           Government (USG). The USAGM's Office oflntemet Freedom (OIF) supports
           the operations of several USG broadcasters, including the Voice of America
           (VOA), Radio Free Asia (RFA), Radio Free Europe / Radio Liberty (RFE/RL),
           Radio and TV Marti, and Middle East Broadcasting Networks, and is responsible
           for all contractual and fiscal matters pertaining to broadcast operations. The OIF
           seeks to ensure Internet users in target countries are able to access and securely
           share USG broadcasters' online news and other programming, using a variety of
           tools to counter foreign government-sponsored Internet censorship controls.

           This Statement of Work defines those duties the Contractor shall perform to
           enable the OIF to meet its goals of providing uncensored Internet access using a
           network of servers as a tool to further its Internet anti-censorship efforts for
           USAGM broadcasters.


2          TECHNICAL REQUIREMENTS

2.1        The Contractor shall implement a system (hereaft er "the web proxy service") to
           circumvent Internet censorship imposed by foreign governments and Internet


                                                                 Page 3
                                                       Def. App. 507
                                           UNITED STATES
      U.S. AGENCY FOR                      BROADCASTING
                                           BOARD OF
      GLOBAL MEDIA                         GOVERNORS


      330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


           Service Providers (ISPs) using a browser-based web proxy with an aggregate
           monthly data transfer of 50 terabytes (TB) to end users of the web proxy service.
           This system must allow Internet users in target countries (see 2.18) to use a web
           browser to circumvent the censorship of the Internet within their country by
           accessing a web-based proxy operated by the Contractor which are distributed
           globally and use a diverse set of dynamic Internet Protocol (IP) addresses which
           cannot easily be enumerated and blocked.

2.2        The web proxy service shall not require users to login or set up accounts to use
           the advertised web proxy addresses, but shall have the capability to allow users to
           optionally set up accounts and receive a private web proxy address, and to share
           this private web proxy address with other users through social networking by
           granting permissions to the invited users.

2.3        The web proxy service shall be accessible by using only commonly and freely
           available web browsers and plug-ins including, at a minimum, Microsoft Internet
           Explorer, Mozilla Firefox, Apple Safari, Google Chrome, Adobe Flash Player,
           and Microsoft Windows Media Player.

2.4        The web proxy service shall support display of web pages with embedded Adobe
           Flash content such as Flash videos and Flash animations.

2.5        Once the user has initiated a connection to the web proxy service through his/her
           web browser, the Contractor shall ensure all data packets transmitted between the
           end user's personal computer and his/her intended destination computer servers or
           websites shall be transmitted through the Contractor's web proxy network unless
           the user explicitly terminates the web proxy session by explicitly entering another
           URL in the browser address bar.

2.6        The Contractor shall ensure all data packets transmitted between web proxy users'
           personal computers and the Contractor's servers shall be encrypted using Secure
           Sockets Layer (SSL) and Secure Hypertext Transfer Protocol (HTTPS).

2.7        The Contractor shall provide USAGM a new set of web proxy addresses upon
           request by the Contracting Officer's Representative (COR) or when any of the
           current set of proxy addresses becomes inaccessible for users in targeted
           countries. The Contractor shall provide a new set of web proxy addresses to
           USAGM within 24 hours following the request or when Internet blockage in
           targeted countries is detected.

2.8        The web proxy service shall have service availability (up time) of 99.9% per year.




                                                                 Page 4
                                                       Def. App. 508
                                            UNITED STATES
       U.S. AGENCY FOR                      BROADCASTING
                                            BOARD OF
       GLOBAL MEDIA                         GOVERNORS


       330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


2.9         The web proxy service shall have the capability to support up to 250,000
            simultaneous users in aggregate across all services.

2.10        The web proxy software must be ready for deployment on the day this contract is
            awarded. This does not apply to a reasonable time required for customization and
            set up, which shall be mutually agreed upon by the Contractor and the COR,
            which shall be no greater than 7 days from award.

2.11        A "jump bar" shall be provided on all web proxy servers to allow proxy users to
            navigate to any other website of their choosing, subject to restrictions stated in
            this Statement of Work.

2.12        The proxy service shall support the use of HTTP cookies. Cookies shall be
            encrypted and shall only be accessible by the Contractor's proxy servers. Cookies
            shall not be used to reveal proxy users' identity or retrieve any personal
            information.

2.13        The Contractor shall make its best effort to block sexually explicit, obscene, and
            illegal websites in accordance with the laws of the United States of America.

2.14        The Contractor shall ensure the web proxy service has the capability to avoid,
            resist, and recover from Internet blocking imposed by foreign governments and
            ISPs. The Contractor must ensure the web proxy service is able to circumvent
            censorship restrictions in both China and Iran as well as other target countries.

2.15        The web proxy service shall have the capability to gather user information
            (including, but not limited to, geo-location, date, time, and URL visited, etc.) and
            store such information in a secured log database, which is strictly controlled. The
            information gathered shall be provided to USAGM for analysis upon request.

216         In addition to American English, the user interface for the web proxy service shall
            be localized for China, Iran, Tibet, Vietnam, Burma, Turkmenistan, Uzbekistan,
            Azerbaijan, Kazakhstan, Kyrgyzstan, Tajikistan, Belarus, Ukraine, Russia,
            Ethiopia (in Amharic, Afan Oromoo, and Tigrigna), Cuba, Afghanistan (in Dari)
            and in Arabic for the Middle East. The Contractor shall localize the web proxy
            service for up to 4 additional languages to be determined by the COR during the
            term of the contract.

2.17        OPTION: If additional language translations and localizations are required, the
            Contracting Officer may award this option, and the Contractor shall translate and
            localize the web proxy service user interface into one additional language as
            designated by the COR. This option may be awarded multiple times for multiple
            languages.


                                                                  Page 5
                                                        Def. App. 509
                                            UNITED STATES
       U.S. AGENCY FOR                      BROADCASTING
                                            BOARD OF
       GLOBAL MEDIA                         GOVERNORS


       330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov




2.18        The Contractor shall provide separate web proxy addresses for each of the
            following USAGM broadcasting services, localized in a language per 2.16 (or in
            exercised option.2.17), each of which loads a distinct default URL as provided by
            the COR: Voice of America (VOA) Chinese, VOA Persian News Network, VOA
            Vietnamese, VOA Burmese, VOA Tibetan, VOA Ukrainian, VOA Russian, VOA
            Uzbek, VOA Horn of Africa (3 separate versions in Amharic, Afan Oromoo, and
            Tigrigna), VOA Azeri, VOA Afghan, VOA English, Radio Free Asia (RFA)
            Mandarin, RFA Cantonese, RFA Tibetan, RFA Vietnamese, RFA Uyghur, Radio
            Free Europe / Radio Liberty (RFE/RL) Turkmen, RFE/RL Uzbek, RFE/RL Azeri,
            RFE/RL Kyrgyz, RFE/RL Radio Farda, RFE/RL Belarus, RFE/RL Kazakh,
            RFE/RL Ukraine, RFE/RL Krymr, RFE/RL Tajik, Office of Cuba Broadcasting
            (OCB) Radio & TV Marti Noticias, Middle East Broadcasting Networks (MBN)
            Al-Hurra, MBN Radio Sawa. In addition, the Contractor shall extend this same
            support to up to 8 additional USAGM broadcast services as determined by the
            COR during the term of the contract.

2.19        OPTION: If support for additional USAGM broadcasting services are required,
            the Contracting Officer may award this option, and the Contractor shall provide
            new web proxy addresses for one additional USAGM broadcasting service in a
            language from those available per 2.16 (or in exercised option 2.17), with a
            default URL as provided by the COR. This option may be awarded multiple
            times for multiple additional USAGM broadcasting services.

2.20        The Contractor shall ensure the web proxy service does not purposely block users
            on mobile devices by restriction of web browser types allowed or other policy-
            based controls.

2.21        The Contractor must not display any intermediate or interstitial web pages to the
            user upon the user's loading the web proxy URL in their web browser. The user
            shall be taken directly to the proxied version of the target web page for the
            USAGM broadcaster to which the web proxy is assigned, with only the addition
            of the jump bar (per .2.11) to the page by the Contractor.

2.22        The Contractor shall provide aggregate monthly data transfer of 50 terabytes (TB)
            to end users of the web proxy service. This shall include only data transferred
            and delivered to users in target countries, and specifically exclude both data
            transferred from source web sites and servers into the Contractor's servers and
            network, as well as data transferred solely within the Contractor 's servers and
            network. USAGM shall not be responsible for any overage; the Contractor must
            use measures as outlined in 2.24 to handle demand for data transfer over the
            contracted limits.



                                                                  Page 6
                                                        Def. App. 510
                                            UNITED STATES
       U.S. AGENCY FOR                      BROADCASTING
                                            BOARD OF
       GLOBAL MEDIA                         GOVERNORS


       330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


2.23        OPTION: If the data transfer requirements for the web proxy grow beyond the
            limit stated in 2.22, the Contracting Officer may exercise this option to increase
            the monthly data transfer requirements to a new limit in 5 terabyte (TB)
            increments. The Contracting Officer may exercise this option multiple times.

2.24        In the event that user demands for data transfer for the web proxy service exceed
            the requirements as stated in 2.22 (and as modified by any award of options stated
            in.2.23), the Contractor may use some combination of rate limiting and traffic
            shaping techniques to ensure data transferred to end users is limited to meet the
            data transfer requirements for each service. Additionally, at the request of the
            COR, the Contractor shall restrict access to the services to users whose source IP
            addresses are within the target countries for the USAGM broadcasting services
            supported per 2.18 (and as modified by any award of options stated in.2.19) in
            order to reduce data transferred.


3           ADMINISTRATIVE REQUIREMENTS

3.1         The Contractor shall be available for a telephone conference call with the COR,
            other USAGM staff, and USAGM broadcasting service representatives at a
            mutually agreeable time on a periodic basis averaging 2 calls per month of
            approximately one hour's duration. This requirement is in addition to any other
            required communication by telephone or email with the COR for execution of this
            contract.


4         DELIVERABLES

4.1         The Contractor shall deliver to the COR, and any USAGM staff and USAGM
            broadcasting services representatives designated by the COR within the time
            frame as agreed in 2.10, the initial URLs for each web proxy service for each
            USAGM broadcasting service.

4.2         The Contractor shall provide online web statistics updated at least hourly for the
            web proxy service, with secure access granted by username and password to the
            COR, and any other USAGM staff and USAGM broadcasting services
            representatives as designated by the COR. The Contractor shall issue individual
            usernames and passwords for each user, usernames and passwords for USAGM
            broadcasting services representatives will have access limited to only statistics for
            the service they represent.

            The statistics must include for each of the web proxy service, for each USAGM
            web site:


                                                                  Page 7
                                                        Def. App. 511
                                           UNITED STATES
      U.S. AGENCY FOR                      BROADCASTING
                                           BOARD OF
      GLOBAL MEDIA                         GOVERNORS


      330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


                 -    Total traffic to the site by volume of data transferred (in Megabytes /
                      Gigabytes / Terabytes as appropriate)
                 -    Number of page views
                 -    Number of visits
                 -    Number of IP addresses
                 -    Country and city of IP address origin
                 -    Top 100 pages by URL
                 -    Total traffic to all sites by volume of data transferred
                 -    Total number of page views to all sites
                 -    Total number of visits to all sites
                 -    Top 100 domains accessed by number of visits
                 -    Number of IP addresses
                 -    Country and city of IP address origin


4.3        The Contractor shall provide to the COR and USAGM staff designated by the
           COR, a URL, secured by username and password, for near real-time statistics,
           updated every 5 minutes, which when accessed provides a simple text file
           containing the aggregate usage of the web proxy service in the last 5 minutes,
           which contains on each line of the file only the country code for each of the target
           countries for the USAGM broadcasting services (per 2.18), followed by the
           number of unique IP addresses seen from that country code in the last 5 minutes,
           followed by the number of page views seen from that country code in the last 5
           minutes. The order of the country codes must remain the same in each file, with
           any new country codes added to the end of the file, and each field separated by a
           single space.

4.4        The Contractor shall provide a written monthly status report no later than ten (10)
           business days after previous month, delivered to the COR, and any other USAGM
           staff and USAGM broadcasting service representatives designated by the COR,
           detailing work performed during the previous month. This report shall describe
           the work performed for specific requirements of this contract as well as the
           statistics gathered as identified in 4.2 in aggregate regarding the use and
           performance of the system, including total number of end users, amount of data
           transferred, and overall system uptime and availability.

4.5        The Contactor shall implement a method to independently verify traffic to
           USAGM weh sites through the web proxy service, using USAGM's
           commercially-provided web analytics system. The COR shall provide to the
           Contractor a list of domains for USAGM web sites to be tracked using this
           method. The Contractor shall propose in writing a tracking method which will
           allow USAGM to clearly identify traffic from Contractor's servers (e.g. URL
           tagging, unique User-Agent string, enumeration of Contractor's IP addresses),


                                                                 Page 8
                                                       Def. App. 512
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


             which shall be approved by the COR in writing. This method must not
             compromise C ontractor' s ability to resist blo cking of their traffic (per 2.14)

5. Requirement for Security Audit Standards- See attached document for guidance

6. Metrics

The Contractor shall provide to the COR and other specified USAGM personnel on-
demand access to performance metrics for the use of systems specified in each task.
Depending on the nature of the task, this may include both instantaneous (real-time or near
real-time) metrics as well as aggregate metrics over specified time periods (i.e.
daily, weekly, monthly) and may include such description elements as the number of users,
number of visits, breakdown of users by country or origin, destination web site and pages
visited, protocol of traffic used, and network bandwidth used.


7. Skill or Relevant Experience Requirement

Each major area of the Contractor's performance requires specialized skills, experience,
and capabilities. The Contractor shall be responsible for employing qualified personnel to
perform the services required by the resultant Task Order.

The Contractor shall have the personnel, organization, and administrative control necessary
to ensure that each task is completed satisfactorily. If questions arise whether the
Contractor is using other than qualified personnel, the Contractor shall furnish proof that its
personnel possess the proper certifications, qualifications and experience.


8. Acceptance Criteria for Performance and Deliverables

The Contractor shall provide Performance and Deliverables that meet the following
criteria:

    •      Quality Measures - Quality measures, as set forth below, will be applied to Overall
           Performance and to each Deliverable.
    •      Accuracy - Deliverables shall be accurate in presentation and technical content and
           be developed in accordance with applicable laws, regulations, policies, and
           procedures.
    •      Completeness - Deliverables shall be comprehensive and fully developed.
    •      Clarity - Deliverables shall be clear and concise.




                                                                   Page 9
                                                         Def. App. 513
                                            UNITED STATES
       U.S. AGENCY FOR                      BROADCASTING
                                            BOARD OF
       GLOBAL MEDIA                         GOVERNORS


       330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


   •      Timeliness - Deliverables shall be generated on or before specified and mutually
          agreed upon due dates or in accordance with a later scheduled date, should the
          Contractor and the COR mutually agree upon a later scheduled date.
   •      Format - Deliverables shall be submitted in hard and/or soft copy, as appropriate.
          Both hard and soft copy formats shall follow specified guidance, directives, and/or
          policies.
   •      Inspection and Acceptance Criteria - Final inspection and acceptance of all
          Deliverables will be performed on-site by the BOC COR.
   •      Quality Assurance/Acceptance - The Task Manager (TM) and BOC COR will
          review all draft and final Deliverables that the Contractor submits for completeness,
          and may return them to the Contractor for correction. Absence of any comments by
          the BOC COR will not relieve the Contractor of the responsibility for complying
          with the requirements of this contract. Final approval and acceptance of
          Deliverables will be granted by the TM and the COR via signature.


9. Contacting Officer's Representative

__TBD_______is hereby designated as the Contacting Officer's Representative (COR) for
this task order. The COR or may be changed at any time by the Government without prior
notice to the Contractor by a unilateral modification to the task order. The COR and is
located at:

The Contractor shall provide the deliverables to the Government as set forth in the table
below:

                                Address                                    I
                 Role                 I          Recipient                 I   Contact Information
                 COR                  I                                    I

10. Evaluation Factors For Award

Evaluation of all offers will be made in accordance with the criteria outlined in this section.
The proposals will be evaluated against the Government's following two (2) factors: The
following evaluation factors, listed in descending order of importance, will be used to
evaluate the offers
    • Factor 1- Technical/and Management Approach
    • Factor 2- Price Factor




                                                                 Page 10
                                                        Def. App. 514
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


Factor 1, is the Technical Factor. Factor 2 will be evaluated separately and applied in the
determination of best value.


Factor 1: Technical and Management Approach

Technical Approach

An assessment of the proposed technical solution will include an evaluation of the
Contractor's understanding of, approach for, fulfilling the technical requirements, based on
the depth, and completeness of providing a solution to the Government's requirements as
stated in the statement of work (SOW)

Management Approach
USGM is seeking a capable, financially sound company with a demonstrated commitment
to quality assurance as well as a demonstrated ability to provide the professional services
necessary to fulfill the support of the requirement. An assessment of the proposal will
include an evaluation of the Contractor's approach for fulfilling all requirements, including
ability to fulfill operational, support and reporting requirements and ability to meet
required delivery timeframes.

Factor 2: Price

General

The price evaluation will include price completeness and accuracy, price realism, price
reasonableness, price risk, and total cost to the Government.

Price Realism
The Offerors are placed on notice that any proposals that are unrealistic in terms of
technical commitment or unrealistically low in cost(s) and/or price will be deemed
reflective of an inherent lack of technical competence or indicative of failure to
comprehend the complexity and risk of contract requirements, and may be grounds for
rejection of the proposal.

Price Reasonableness
An evaluation of the Offerors' price proposals will be made to determine if they are
realistic for the work to be performed, reflect a clear understanding of the requirements,
and are consistent with the technical proposal. Reasonableness determinations will be
made by determining if competition exists, by comparing bid prices with established
commercial or GSA price schedules, or by comparing bid prices with the Government
estimate.



                                                               Page 11
                                                      Def. App. 515
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


Price Risk
Price risk refers to any aspect of the Offerors' proposals that could have significant
negative cost consequences for the Government. Proposals will be assessed to identify
potential price risk. Where price risk is assessed, it may be described in quantitative terms
or used as a best value discriminator.


Price-Related Factor Evaluation

The price proposal will be evaluated on the total of the base year price plus any option
periods. The Government will evaluate offers for award purposes by adding the total price
for all quantities and services for a solution.


Best Value Award Determination

The USAGM's evaluation will be based on a process of trade -offs that will result in a best
value solution. Accordingly, the Government intends to make one or more awards under
this solicitation based on factors other than price alone to one or more vendors whose
proposal: (1) conforms to the solicitation requirements; (2) provides the best overall
technical solution that meets the Government's needs; (3) whose experience and past
performance history provides the Government with a high degree of confidence of the
vendor's probability of successful contract performance; and (4) whose proposed price the
Government deems fair and reasonable.

The Government is more concerned with obtaining superior technical and management
capabilities than with making an award at the lowest overall cost to the Government.
However, the Government will not make an award at a significantly higher overall price to
the Government to achieve a slightly superior technical solution.




                                                               Page 12
                                                      Def. App. 516
Project Title:                                                                                  Task 2 : Clientless Web Proxy                                                                        Attachment3
Requisition Number:
Office                                                                                          OIF
RFP#:                                                                                           951700-20-R-002 I
Expected Contract Type:                                                                         FFP with FFP Optional Requirements

,.IF_.I..    ..1..,XE=D...P._RI=C"'E"""'RE"'""O_.U_.IRE=._ME=N-'T""-_ _ _ _ _ _ _ _ _ _ _ sow Reference
       RM..._F                                                                                                                     Base Period Option 1   Option 2 Option 3       Option 4   TOTAL

Implement a system (hereafter "the web proxy service") to circumvent Internet censorship
imposed by foreign governments and Internet Service Providers (ISPs) using a browser~ased       2.1 thru 2. 16, 2. 18, 2.20 thru
web proxy.                                                                                      2.21                               $          $           $        $          $              $ -


,.IO_o..,t_,io_n_.a_I_R_e.,o.u_.ir,.e_.m_e_.n,..ts.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ SOW Reference                                  Base    Option 1   Option 2 Option 3       Option4

Translation and localiz.ation of user interface for web proxy service per additional language
                                                                                                2.17                               $           $          $        $          $
Expanding web proxy service to additional USAGM broadcasting service                            2.19                               $           $          $        $          $
5 TB additional data transfer per month                                                         2.23                               $           $          $        $          $




                                                                                                                                   Def. App. 517
                               ATTACHMENT 2
                          USAGM - Security Audit Standards


The United States Agency for Global Media will apply the following security audit
standards to all Recipients that develop, modify, or maintain computer software for
anti-censorship and secure communication technologies.

Definitions:

   •   Funder: The entity providing funds to support anti-censorship and secure
       communication technologies.

   •   Recipient: The entity receiving funds to develop, modify, or maintain computer
       software for anti-censorship and/or secure communication technologies.

   •   Agreement: The legal instrument used by the Funder to provide funds to the
       Recipient (e.g. contract, grant, or cooperative agreement.)

   •   Developed Technology: The software or hardware that has been implemented by
       the Recipient. This includes technologies developed, modified, or maintained
       under the Agreement, including all source code, build systems/tools, tests, design
       diagrams, hardware specifications, computer executable format code, etc.

   •   Auditor(s): A Funder approved independent third-party organization, which
       provides comprehensive security assessment audit services or products of
       Developed Technology.

   •   Notable Risk: A finding from a security audit that has been deemed to be a
       significant risk to the users of the Developed Technology. In the course of their
       business Auditors will provide guidance as to what constitutes significant risk (i.e.
       A "Critical" or "High" risk on a subjective scale.) Funder has final say on which
       particular reported issues constitute a Notable Risk that Receipts must take
       mandatory action to remediate or mitigate.

Standard Requirements :

   •   Within 60 days of the execution of the Agreement or prior to deployment for
       public use, the Recipient shall submit all Developed Technology directly to the
       Auditor which shall include architectural design and source code review.
   •   The Funder shall designate one or more Auditors to conduct the security audit at
       no expense to the Recipient.
   •   The Funder shall review and approve the audit scope of work prior to the start of
       the audit.
   •   The third-party security auditor may sign a non-disclosure agreement (NDA)
       provided by the Recipient, as a condition of accessing and reviewing the
       Recipient 's Developed Technology. The NDA shall be subject to review and
       approval by the Funder, and must allow the third-party security auditor to disclose




                                   Def. App. 518
                            ATTACHMENT 2
                       USAGM - Security Audit Standards

    all finding and results of their audit to the Funder, but shall not require disclosure
    of the Recipient 's source code to the United States Government (USG). The NDA
    must include public disclosure provisions that allow for public reporting of
    vulnerabilities by that remain unresolved 180 days after the audit report has been
    delivered to the Recipient.
•   If the Recipient has already within the previous year, or is currently undergoing, a
    comprehensive security audit conducted by an Auditor or third-party, the Funder
    may, at their discretion, accept the report from that Auditor or third-party in lieu
    of requiring a separate audit.
•   The Recipient shall resolve all Notable Risks, and provide a report to the Funder
    outlining the steps they have taken to resolve all issues within 90 days of
    receiving the report from Auditor. Whenever possible or practicable, the
    Recipient shall provide documentation to attest to the implementation of changes
    necessary to resolve significant issues (such as access to public repositories of
    open-source code, if applicable, with logs of code updates).
•   If deemed necessary by the Funder, the Recipient shall undergo a second, follow-
    up security audit to confirm Notable Risks have been remediated or mitigated.
•   If all significant issues have not been resolved by the completion of a second
    audit, the Funder reserves the right to terminate the Agreement. Upon termination
    of the Agreement, the third-party auditor has the right to publically disclose all
    unresolved vulnerabilities.
•   The Funder strongly encourages the Recipient to publish the final audit report
    once all vulnerabilities have been remediated. If any report is publicly disclosed
    in any manner (i.e. stored in source repository, blog post, web site, public FTP
    server, etc.) both Auditor and Funder shall be notified at least one week in
    advance.




                                Def. App. 519
              Radio Free Asia




August 11, 2020

U.S. Agency for Global Media
330 Independence Avenue SW
Washington, DC 20237

Hello Mora:

As per Mr. Pack's request in his letter of August 10, enclosed please find check #67198 in the amount of
$2,910,038.10. This amount is the Unobligated balance due to Open Technology Fund (OTF) as per the
review performed by Calibre, RFA's auditors (report attached).

I am also attaching the Grant Amendment #016 dated September 23, 2019,that granted $500,000 to
RFA (and similar amounts to RFE/RL and MBN). This amount is not included in the funds to be refunded
to USAGM. The $500,000 is based on the approved Internet Freedom (IF) program plan for RFA to use
on IF projects. These funds are not related to OTF.

Please contact me if you have any questions.

Sincerely,




Parameswaran Ponnudurai
Acting President

Enclosures




               2025 M Street, NW      T 202 530 4900
               Suite 300              F 202 530 7796
               Washington, DC 20036   www.rfaorg



                                        Def. App. 520
 RADIO fREE ASIA • WASHINGTON, DC 20036
                                                                                                                                        067198
OUR REF NO         YOUR INVOICE NO. 1    INVOICE OATE     INVOICE M.10UNT     ·    AMOUNT PAID              DISCOUNT              NET CHECK Ar,10UNT
                                                                                                    I



       I 1 408 S      FY19-UNOB          08/11/2020         S2.910.038.10          S2.910.038.10                      $.00       $2.910.038.10




                      SUBTOTALS                             S2,910,038 . 10        $2,910,038.10                      $ . 00     $2,910, 038.10
                      rot.a.ts                              S2 , 910,038.10        $2,910,038. IO                     S.00       $2 ,910,038.10



                            RADIO FREE ASIA
                        2025 M    smm.
                                     N.W.. STE #300
                                                                                                           MNK OF AMERICA
                                                                                                           ACH R,T 054001204            067198
                          WASHINGTON. DC 20036                                                                15-120/540
                               202-530•4900


                                                                                     DATE               CONTROL NO.            AMOUNT

                                                                                  08/11/2020            000067198       $2,910,038.10
'PAY
                                 Two Minion Nine Hundred Ten Thousand Thirty Eight And 101100 Dollars

                             USAc;M
                             330 INOEPENDENCE AV£ SW
                             ltASBINCTON, DC      20031
                             UN17EO STATES OF AMERICA


                                                                                                                                               ""




                                                                                      Def. App. 521
                                                                           HSBC 8.ank D.SA. ~.A.




MiN
                  Middle East Br oadcasting Networks,                           ~• "' Jeu•y
                   Inc.                                                          1-108/210                     000055422
                   7600 Boston Blvd
                   Suite D                                              DATE         CONTROL NO.             AMOUNT
                   Springfield, VA
                   703-852-9000
                                        22153
                                                                  os/1112020 I      I   000065422      II.___ $s_o_o_,_o_oo_.o_o_,I
PAr            Five Hundred Thousand And 00/100 DoUars
To The
Order Of'      U.S. AGENCY FOR GLOBAL MEDIA (USAGM)
               330 INDEPENDENCE AVENUE SOUTH WEST
               ROOM 1657
               WASHINGTON, DC   20237



       Mallo; _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ __




Middle East Broadcasting Networks, Inc.                                                                     65 422



Voucher No.       Invoice Number         Invoice Date       PO Number              Vendor          m    Net Amount Paid
      212222    RETURN USAGM             08/11/2020                            4004"1                       $500, 000.00

Subtotals                                                                                                   $500,000.00
Tota1s                                                                                                      $500,000.00

                Check Notes




                                                                                                                                      ••
                                                         Def. App. 522
From:                              Jonathan Bronitsky <JBronitsky@usagm.gov>
Sent:                              Thursday, August 13, 2020 1:39 PM
To:                                Daniel Lippman
Subject:                           RE: Time-sensitive request for comment


Dan,

The following re the Front Office, Ms. Namdar, and OIF+OTF is available on background, attributable to a USAGM
spokesperson.

(By the way, Ive noticed a disturbing tendency  Politico runs full quotes of those assailing USAGM, but runs only partial
and incomplete quotes of our responses to attacks.)

Thanks for reaching out.

Sincerely,
Jonathan

=====

Re USAGM leadership:

CEO Pack has chosen an elite leadership team comprised of subject-matter experts as well as former members of the
U.S. Armed Forces who are committed to fulfilling USAGMs mission, protecting U.S. national security, and serving the
American people.

Re Mr. Kligerman:

Members of CEO Packs senior leadership team have never even met the people who are lodging attacks against them.
This team has been directed to protect U.S. national security, and it is dedicated to addressing over a decade of severe
and systemic security catastrophes that it inherited from the agencys prior failed leadership. There is a lot of
disinformation and misinformation being propagated by certain individuals who desire U.S. taxpayer dollars but want no
oversight on how those funds are spent.

Re OTF:

USAGM is fully committed to funding internet freedom projects, as it was doing even prior to the inception of OTF.
USAGMs Office of Internet Freedom, which precedes OTF by several years, is fully capable of funding a variety of
firewall circumvention technologies. It performed the same task but far more efficiently, saving millions of taxpayer
dollars by avoiding unnecessary overhead expenses. OIF and USAGM intend to continue the work of advancing human
rights and freedom of expression for those living in closed regimes, and that is despite OTF leaderships attempts to line
its own pockets with U.S. taxpayer dollars while insisting upon no oversight.

From: Daniel Lippman <dlippman@politico.com>
Sent: Thursday, August 13, 2020 12:06 PM
To: Public Affairs <publicaffairs@usagm.gov>; Jonathan Bronitsky <JBronitsky@usagm.gov>
Subject: Time-sensitive request for comment

                                                             1
                                                  Def. App. 523
Hi,

Do you have a comment? My deadline is 2 pm EST today. My cell is 413-854-8628.

Thanks!

I plan to report that USAGM has hired Frank Wuco, a controversial former conspiracy-theory spreading talk
radio host who once called President Barack Obama a Kenyan and said Nancy Pelosi was a Botox-using Nazi,
three USAGM officials told me.

I plan to report that Wuco recently started as an adviser in the front office of USAGM. One of his
responsibilities so far has been to audit USAGM’s office of policy and research.

I plan to report that Wuco’s hire has raised eyebrows among USAGM employees, who are surprised that an
agency devoted to promoting fact-based news to audiences around the world would hire someone who has
spread conspiracy theories with no basis in reality.

I plan to report that USAGM’s front office also has hired Toni DeLancey, who was previously the chief
operating officer of socially conservative group Concerned Women of America, as a senior adviser. This is
Delancey’s second stint in the administration. From September 2017 to April 2019, she was deputy director of
congressional and public affairs at the Farm Credit Administration. Earlier in her career, she worked for the
U.S. Postal Service for seven years, Fox News for a year, and is a graduate of West Point.

I plan to report that a few months ago, USAGM’s front office, at the direction of chief of staff Emily Newman,
asked a new political appointee to try to find dirt on Kligerman, but he didn’t feel comfortable doing that and
soon left for another part of the Trump administration, according to three people familiar with the matter.
The front office then put in former State Department official Mora Namdar as acting vice president for legal
affairs, risk and compliance, she did what the first appointee wasn’t willing to do, according to two of the
people.

I plan to report that Grant Turner, who was ousted as CFO on Wednesday, is exploring all legal options related
to his firing, according to a USAGM employee.

I also plan to report that three current and former officials of USAGM or BBG raised questions about why
USAGM COO André Mendes wasn’t among the officials removed on Wednesday given that he served in
senior leadership roles at a time when there were questions raised later about the proper vetting of foreign
nationals who were hired during those years to be journalists for USAGM’s broadcast networks.

“More than any of the folks fired on Wednesday, COO André Mendes who was interim CEO in 2015 and
interim COO in 2014 should have been fired,” one former BBG official said. “Security was one of his key
portfolios -- and he was at the agency long before several of the people terminated.”

I plan to report that earlier this week, the USAGM front office also asked the Middle East Broadcasting
Networks, Radio Free Asia and Radio Free Europe to return internet freedom funding back to USAGM. MBN
provided a paper check of $500,000, and RFA provided a check worth $2.9 million, money that was supposed
to go to the Open Technology Fund, according to the employee.

I plan to report that USAGM wants to give out the money for other internet freedom projects, and USAGM
officials have been in touch in recent months with Ultrasurf.

For the last several years, USAGM has refused to provide money to Ultrasurf because they haven’t allowed
their software to be subjected to a thorough audit of the code, and USAGM and OTF prefer to fund open
source technologies, in part to prevent the insertion of back doors into the code.


                                                        2
                                              Def. App. 524
      3
Def. App. 525
                                GRANT AGREEMENT
                                   BETWEEN THE
                        U.S. AGENCY FOR GLOBAL MEDIA AND
                              OPEN TECHNOLOGY FUND

                                  FAIN: OT0l-20-GO-00001


GRANT FUNDS TABLE

                  FY 2020         Previous                                        Currency
                                                 Current       New Award
                 PROGRAM           Award                                          gain/(Joss)
                                                 Award           Total
                   PLAN            Total                                       (Informational)
      Open
    Technology   $19,825,000     $8,777,872     $1,619,926     $10,397,798      Non-Reported
      Fund 1
     Internet
                      NIA         $600,000          $0          $600,000 2      Non-Reported
     Freedom
     TOTAL
                 $19,825,000     $9,377,872     $1,619,926     $10,997,798      Non-Reported
    FUNDING

This Agreement constitutes Amendment number two (002) (the "Amendment") to the Fiscal Year
("FY") 2020 Grant Agreement between the U.S. AGENCY FOR GLOBAL MEDIA ("USAGM")
and OPEN TECHNOLOGY FUND ("Non-Federal Entity") signed in January 2020 (the "Grant
Agreement"). USAGM hereby grants an additional amount of $1,619,926 of no-year funds to
OPEN TECHNOLOGY FUND, up to $1,138,441 shall be used to support Internet freedom
projects. The remainder shall be used to fund OTF salaries and operations.

With the additional amounts granted under this agreement, the total amount USAGM has granted
to the NFE for FY 2020 is $10,997,798 of which, $600,000 of the no-year funds are provided by
the Consolidated Appropriations Act of 2019 (Div. F, P.L. 116-6); and, $10,397,798 (up to
$9,231,225 shall be used to support Internet freedom projects. The remainder shall be used to fund
OTF salaries and operations.) of the no-year funds are provided by the Further Consolidated
Appropriations Act, 2020, P.L. 116-94.


Except as otherwise expressly provided herein, the other provisions of the FY 2020 Grant
Agreement shall remain in full force and effect.




1FY 2020 Internet Freedom Spend Plan Submission to Congress dated April 3, 2020 was
approved April 23, 2020.
2$600,000 of the no-year funds were provided by the Consolidated Appropriations Act of 2019
(Div. F, P.L. I 16-6).
                                   FY 20 GRANT AGREEMENT I Amendment Number 001 - FAIN: OT0l -20 -GO-0000




                                     Def. App. 526
OPEN TECHNOLOGY FUND                              U.S. AGENCY FOR GLOBAL MEDIA




BY~
Heidi Pilloud
Treasurer and Chief Financial Officer
                                                  BY/vUit::I
                                                  Michael Pack
                                                  Chief Executive Officer



DATE 6 July 2020                                  oATE _ _
                                                         iL..--___.,---=-:?>____.
                                                                              - w"""""-=--=-w-=--




                                  FY 20 GRANT AGREEMENT I Amendment Number 001 - FAIN: OT01-20-GO-0000



                                    Def. App. 527
                                      Attachment KJ



                               Open Technology Fund
                                    Spend Plan
                                     FY2020
Internet Freedom Fund                                       $        7,000,000        35%
Technolo_gy at Scale Fund                                   $        7,000,000        35%
Core Infrastructure Fund                                    $          750,000         4%
Prototype Fund                                              $           70,000         0%
Rapid Response Fund                                         $          450,000         2%
OTF Labs                                                    $        1,725,000         9%
Research Fellowships                                        $          370,000         2%
USAGM Entity Support                                        $          260,000         1%
OTF Summit                                                  $          200,000         1%
Programmatic Support                                        $          150,000         1%
One"time Startup Costs                                      $          500,000         3%
OTF Programmatic and Operations - Subtotal                  $      18,475,000         93%
OTF Staff                                                   $        1,350,000         7%
OTF Staff- Subtotal                                         $        1,350,000         7%
Grand Total, OTF                                            $      19,825,000       100°/o




3Amounts in Internet Freedom Spend Plan Potluck reflect FY 2020 Appropriated Funds
Only. The chart included in the Internet Freedom Spend Plan on pg. 8 had a total amount
of $21,025,000, which inadvertently included the $1.2 million in annual funds for OTF
salaries paid by RFA. Subsequently, the table above was adjusted to reflect the current
FY2020 Financial Plan.           FY 20 GRANT AGREEMENT I Amendment Number 001 - FAIN: OTOl-20-GO·OOOO




                                   Def. App. 528
                                                                                                               Open Technology Fund
                                                                                                                                                                                                                                                                                                     -
                                                                                                         FY 2020 FINANCIAL PLAN
                                                                                                                                                                                                                                                                                                -
                                                                                                    October 1, 2019 Through SeptemberJO, 2020
                                                                                                                                                                                                     I                                                       I                                      -
                                                                                                                                                                                                                                                             I
                                                           l
                    OPEN TECHNOLOGY FUND                        October         November        o..emb«        J• nua,y           Febnia,y          March               April             May
                                                                                                                                                                                                     I       J.....             July            August            Sepwmber                FY 2010


PERSONNEL COSTS
                                                                                                                             '
                                                                                                                                                                                                         -            -
                          Sillar'res                                      .       26,400                           16,000            16,000           16,000            115,314 I         115,314            166,064           166,481           ~ .281                  •
                                                                                                                                                                                                                                                                       17 ,281              986,135
                                                                                                      .                                                   •
                                                                                                                                                                                                                                                                                  -
                          Ben&ftLs                                        .       13,600                            5,440             5,440            5.4 0             39207            39,207              56,4 62           56,604            59.256                59.256              339 910
                     _ ~       • SalarlH & Beneftts                       .       40.000                           21,440            21,440           21,440            154,'21          154,521             222,ffl           223,085           233,537               233, 537            1,326,045
I                                                                                                                                                                                                                                                                                 ..,_
                                                                                                                                                                                                                          I
NON.PERSONNEL COSTS
                                                                                       . -~                                  + 1,000.000                                 -                                                             •
                      +.
                   Contract Servi<os
                                                           ••             -·-
                                                                          .            .             -..       1,000,000
                                                                                                                         .
                                                                                                                                                   1,000.000
                                                                                                                                                              .
                                                                                                                                                                      3,030,928         1,030,926 1 1,030,928 I 1,138,4 1
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                1,138,441          7,183,289              17,552,9~
                   Travel & Allowances
                                                                          .                                                                                                              - 8,400...1-              50.000                        12Q.OOO             100,000                 250,000

~
                   omce Space                 .       --                      --       -                       __7                   16,000            6.000              MOO                             _ !,400
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                 8,400             8 400              30,000                  96,000
                   Ge-al & Adminis1rative E"f>9nses
                   Technical & Capital Excenses
                                                                          .
                                                                          .         - - -.
                                                                                        .                                .
                                                                                                                                           .                  .                                  .
                                                                                                                                                                                                 .                    .
                                                                                                                                                                                                                               100,000
                                                                                                                                                                                                                               100,000
                                                                                                                                                                                                                                                 100,000
                                                                                                                                                                                                                                                 100,000
                                                                                                                                                                                                                                                                   - 100,000
                                                                                                                                                                                                                                                                     100,000      ~
                                                                                                                                                                                                                                                                                             300,000
                                                                                                                                                                                                                                                                                            300,000_
                                                                                        .             .                                            1,0011,000         3,039,321         1,039,325        1,039,328            1,396,141         1,~.841            7,513,2119             18,498,955
GENERAL OPl!RATING l!XP!NSl!S

                                                           l
                                                                                                               1,000,000          1,0111,000

                                                                                                                                                                                                                          I                r          -l                                            -
,SUB-TOTAL OTF
                      l                                                   .
                                                                            I     -'0,000
                                                                                            I         .
                                                                                                           I
                                                                                                               1,021,UO           1,037,A,IO
                                                                                                                                               I
                                                                                                                                                   1,029,.4AO
                                                                                                                                                                  I
                                                                                                                                                                      3,193,M!I
                                                                                                                                                                                    I
                                                                                                                                                                                        1,193,ut         1,261,115,(          1,819,926         1,880,371          7,746,826              19,125,000

                       I                                                                                                                                                                             I
                                                                                                                                                                                                                                                 --.                          .
SUB-TOTAL OIF (Contrac1 Services>
1
                      l
~ OTAL OPBI TECHNOLOGY FUND
                                                                          .
                                                                          .
                                                                                       .

                                                                                  40,000                       1,021 ~
                                                                                                                         .
                                                                                                                             .
                                                                                                                                      · --
                                                                                                                                   200,000


                                                                                                                                  1,237,440
                                                                                                                                                    400,000


                                                                                                                                                   1,429,440          3. 193,849
                                                                                                                                                                                                 ·1
                                                                                                                                                                                        1, 193,849       1,201.854
                                                                                                                                                                                                                      ·l      1,&19,926
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                1,e80,376          7,746,826
                                                                                                                                                                                                                                                                                            600,000


                                                                                                                                                                                                                                                                                          20,425,000


                                                                          .
                                                                                                                                                                                                                                           r
~Pl:N TeCHNOLOGY FUND (10/1/Z019-W30/20Z01                                        ..»,HO              .        1,021,440

                                                                                                                             '
                                                                                                                                  1,237,440        1 ,429,610
                                                                                                                                                                                --
                                                                                                                                                                      3, 193,1149       1.1H ,M!I        1,2111,154           1,119,926         U S0,37a
                                                                                                                                                                                                                                                            T
                                                                                                                                                                                                                                                                   7,746,128              20,425,000
                                                                                                                                                                                                                                                                                                         '


                                                                                                                             'i
                                                                                                                             ;                                                                       .                    '                i
                                                                                                                                                                                                                          I Full r ~020 OTF Budget
                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                            I

                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                          20,425,000

                                                                                                                             i                                                                       j                    I                I                I
                                                                                                                                                                                                                                                                                                 -
                                                       - --- -                    - -
                   - -           - -
USAGM APPROVAL STATEMENT: USAGM Financial Plan
                                                                                  -- --              - -                                  ((, us. AGENCY FOR
                                                                                                                                                    GLOBAL MEDIA
                                                                                                                                                                                           I=~~
                                                                                                                                                                                              ;~~::::••
                                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                                                  f-=cc
                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                         I


                                                                                                                                                                                                                                                                                                         !
Approval applies to Open Technology Fund for the period of July                                                                                                                                                                                                                                      .
1, 2020 through September 30, 2020 for operations as made                                                                             FINANCIAL PLAN APPROVAL
available under the Consolidated Appropriations Act, 2020, H.R                                                                                                                                                                                                                                      -
1865/H Res. 765, (Division G, P.L. 116-94 signed December 20.                                                  -                                                                                                                                                         -
                                                                                                                                                   Ylfdf:.;(
                                                                                                                                                                                                                                                                                  ~


2019 and the Explanatory Statement (165 Cong. REc. H11061 at                                                                                                                                                                                                                      .....         -
H11428, December 17, 2019) and Report(s)(H. Rep!. 116-78, S.
Rept. 116-126). Approval of the amounts reflected on this                                     -
                                                                                            -~--                                      ,
                                                                                                                                                                                                                                   'Z-15-ZoW
financial plan are not to be misconstrued as a pro-rated amount
of an annual budget for FY20. FY20 annual budgets are being                                                                                Michael Pack           I Chief Executive Officer                                                    Date
distributed based on the Internet Freedom Spend Plan, which
                                                                                                                                                                                                                                                                                           ---           !

was approved on April 23, 2020.                                                                            -                 t                 t              -t                    1                i                    I                't               ...
                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                    -
                                -       -     -        -H- -                    - - -- -                       ...                                   - • - t - t-                                                         I                '                i
                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                         I


                                                                                                   Def. App. 529
114,
~(~
         U.S. AGENCY FOR
         GLOBAL MEDIA
330 Independence Avenue SW                    Washington, DC 20237                  usagm.gov




                                                                                                                        August 14, 2020

Mr. Nathaniel Kretchun
Open Technology Fund
2101 L Street NW Suite 300
Washington, D.C. 20037
Nat@opentech.fund


Dear Mr. Kretchun:

         I have addressed this letter to you, as you are the listed point of contact in the USAGM and OTF grant agreement. I have cc'd Laura
Cunningham and counsel pursuant to previous requests as a courtesy to OTF. As a reminder, I am not litigation counsel and all litigation related
requests should go exclusively to litigation counsel at the U.S. Department of Justice (DOJ).

          USAGM is in receipt of Ms. Cunningham's most recent letter dated August 12, 2020. We are greatly concerned by numerous
contradictions, false statements, and attempts to misconstrue both the requirements of the grant agreement and the law.

          First and foremost, USAGM has not withheld $20 million in funding, as OTF has repeatedly and falsely claimed in the press, to
members of Congress, and in written communication with USAGM. In fact, USAGM has provided OTF with more than $9.3 million of funding to
OTF to date in 2020, as well as an additional $1.6 million payment that was just approved in July.

         As you know, CEO Pack and his new leadership team take very seriously the security failures listed in the U.S. Office of Personnel
Management (OPM) and the Office of the Director for National Intelligence (ODNI) reports. Those reports detail the failures of previous USAGM
leadership, as well as failures involving grantees, like OTF, which altogether have been identified as a serious vulnerability to USAGM and
indeed U.S. national security.

          We expect OTF to fully cooperate with USAGM's document and other requests to ensure not only U.S. national security interests are
met and the safety of those who are working on, and end users of, internet firewall circumvention technology is guaranteed, but also that OTF,
which is currently 100% taxpayer funded through a grant from USAGM, is accountable to the American people who are paying for its work .

          Furthermore, if, as OTF claims, many of USAGM's requests from the new leadership team are duplicative of previously provided
documents, then it should not be burdensome to send these already-compiled documents to USAGM. All other requests concern information
that OTF should also have readily available.

         OTF has not provided any of the requested information in the timeframe set out by USAGM and required under the terms of the
grant agreement. USAGM wants to work with OTF and is therefore willing to provide an extra five day extension from the original deadline to
provide the requested information. This information should be provided to USAGM no later than 5:00pm on August 17th• 2020.

                                                                                           Sincerely,



                                                                                          ~ ~~
                                                                                           Mora Namdar, Esq
                                                                                           Senior Advisor to the CEO
                                                                                           Acting Vice President for legal, Compliance and Risk
                                                                                           U.S. Agency for Global Media




Cc Gupta law Firm
Cc Laura Cunningham


                                                            Def. App. 530
10/15/2020               CEO Pack revives USAGM's Office of Internet Freedom; agency funds internet firewall circumvention technologies - USAGM


                                           Information and resources about COVID-19 are available here




                 U.S. AGENCY FOR
                 GLOBAL MEDIA




      CEO Pack revives USACM's Office of Internet Freedom; agency funds
      internet firewall circumvention technologies
      August 18, 2020

      WASHINGTON, D.C. - Today, CEO Michael Pack announced that he has revived the U.S.
      Agency for Global Media's (USAGM) Office oflnternet Freedom (OIF). OIF was created in
      2016, but its operations were shelved by previous agency leadership. Because a number
      of regimes restrict the exchange of information, while others ban it entirely, there is a
      critical need to support technologies that allow individuals to securely access and share
      information online.


      "Unlike prior USAGM leadership, which sidelined OIF;' said CEO Pack, "I consider
      bolstering internet firewall circumvention to be a top priority. Blocking access to
      information is a horrible thing. But fostering access to information, especially in this
      advanced capacity, will prove a blow for liberty. That's why we're funding a range of
      internet firewall circumvention tools. Bringing back OIF will further allow our agency to
      make significant strides in this area:'


      OIF's mission is to support the testing, deployment, and management of technologies
      that circumvent internet blocking, filtering, and other censorship techniques principally
      used by repressive regimes, such as China and Iran. OIF has a track record of ensuring
      that U.S. taxpayer dollars allocated for internet freedom projects are maximized.
      Moreover, USAGM announced that, through a competitive bidding process, it has
      awarded several contracts for the deployment of secure and effective anti-censorship
      technologies, which will enable individuals around the world to more safely access and
      share news content and other digital information online. The two initial awardees are
      Psiphon and ACI, which use powerful anti-censorship tools like VPN, SSH, and HTTP
                                                              Def. App. 531
https://www.usagm.gov/2020/08/18/ceo-pack-revives-usagms-office-of-internet-freedom-agency-funds-internet-firewall-circumvention-technologies/    1/2
10/15/2020               CEO Pack revives USAGM's Office of Internet Freedom; agency funds internet firewall circumvention technologies - USAGM


      proxies. OIF will soon launch another round of competitive bidding to fund additional
      internet freedom technology


      "Our agency;' CEO Pack added, "is determined to expand freedom of expression by
      continuing to explore, develop, and fund the most secure and effective internet freedom
      tools. To that end, USAGM has backed technologies that will embolden journalists,
      activists, and other citizens fighting for liberty around the world by allowing them to
      evade censorship and surveillance:'



       Find out more
      Contact Office of Public Affairs


             publicaffairs@usagm.gov                     (202) 920-2380




      SHARE




                                                              Def. App. 532
https://www.usagm.gov/2020/08/18/ceo-pack-revives-usagms-office-of-internet-freedom-agency-funds-internet-firewall-circumvention-technologies/    2/2
From:                               Marcus Murchison <mmurchison@usagm.gov>
Sent:                               Wednesday, August 19, 2020 3:03 PM
To:                                 Heidi Pilloud
Cc:                                 laura@opentech.fund; Thomas Layou; Virginia Boateng; Diane Cullo
Subject:                            OTF July 2020 Operations Funding
Attachments:                        OTF FY20 Grant Agreement Amdt. 002 - FAIN OT01-20-GO-00001 July Funding
                                    EXECUTED 08 19 20.pdf

Importance:                         High



Good afternoon Heidi:

Please find attached the fully executed amendment #002 to OTF FY20 Grant Agreement
between the USAGM and OTF, which provides operational funds for July 1-31, 2020 in the
amount of $1,619,926. The Financial Assistance Identification Number (FAIN) for this
Grant Award is OT01-20-GO-00001.

Your entitys funding request has been submitted and should have been received by your
entity. Please inform us upon receipt of the July 2020 funding. King Regards, Marcus

Marcus L. Murchison
Sr. Budget Analyst/Grants Team Lead
Budget Division (B)
Office of the Chief Financial Officer (OCFO)
U.S. Agency for Global Media (USAGM)
330 Independence Avenue, SW
Cohen Building, Room 1655
Washington, DC 20237
Direct: (202) 203-4604
Fax:     (202) 203-4639
E-mail: mmurchison@usagm.gov
Man can shape circumstances, but circumstances should not be allowed to shape man. We should seize upon circumstances as
instruments by which to work. We are to master them, but should not permit them to master us. Ellen White




                                                               1
                                                    Def. App. 533
                                GRANT AGREEMENT
                                   BETWEEN THE
                        U.S. AGENCY FOR GLOBAL MEDIA AND
                              OPEN TECHNOLOGY FUND

                                  FAIN: OT0l-20-GO-00001


GRANT FUNDS TABLE
..-
                  FY 2020         Previous                                        Currency
                                                 Current       New Award
                 PROGRAM           Award                                          gain/(loss)
                                                 Award           Total
                   PLAN             Total                                      (Informational)
      Open
    Technology   $19,825,000     $8,777,872     $1,619,926     $10,397,798      Non-Reported
      Fund 1
     Internet
                      NIA         $600,000          $0          $600,000 2      Non-Reported
     Freedom
     TOTAL
                 $19,825,000     $9,377,872     $1,619,926     $10,997,798      Non-Reported
    FUNDING

This Agreement constitutes Amendment number two (002) (the "Amendment") to the Fiscal Year
("FY") 2020 Grant Agreement between the U.S. AGENCY FOR GLOBAL MEDIA ("USAGM")
and OPEN TECHNOLOGY FUND ("Non-Federal Entity") signed in January 2020 (the "Grant
Agreement"). USAGM hereby grants an additional amount of $1,619,926 of no-year funds to
OPEN TECHNOLOGY FUND, up to $1,138,441 shall be used to support Internet freedom
projects. The remainder shall be used to fund OTF salaries and operations.

With the additional amounts granted under this agreement, the total amount USAGM has granted
to the NFE for FY 2020 is $10,997,798 of which, $600,000 of the no-year funds are provided by
the Consolidated Appropriations Act of 2019 (Div. F, P.L. 116-6); and, $10,397,798 (up to
$9,231,225 shall be used to support Internet freedom projects. The remainder shall be used to fund
OTF salaries and operations.) of the no-year funds are provided by the Further Consolidated
Appropriations Act, 2020, P.L. 116-94.


Except as otherwise expressly provided herein, the other provisions of the FY 2020 Grant
Agreement shall remain in full force and effect.




1FY 2020 Internet Freedom Spend Plan Submission to Congress dated April 3, 2020 was
approved April 23, 2020.
2$600,000 of the no-year funds were provided by the Consolidated Appropriations Act of 2019
(Div. F, P.L. 116-6).
                                   FY 20 GRANT AGREEMENT I Amend ment Number 001 - FAIN: OTOl-20-G0-0000




                                     Def. App. 534
OPEN TECHNOLOGY FUND                              U.S. AGENCY FOR GLOBAL MEDIA




BY~
Heidi Pilloud
Treasurer and Chief Financial Officer
                                                  BY/vULU
                                                  Michael Pack
                                                  Chief Executive Officer



DATE 6 July 2020                                  DATE _ _    i~-~'~:3_-_w~w~




                                  FY 20 GRANT AGREEMENT I Amendment Numbcr001 - FAIN : OT01-2U-GO-0000



                                    Def. App. 535
                                      Attachment K3



                                Open Technology Fund
                                     Spend Plan
                                      FY2020
Internet Freedom Fund                                       $         7,000,000        35%
Technology at Scale Fund                                    $         7,000,000        35%
Core Infrastructure Fund                                    $          750,000          4%
Prototype Fund                                               $           70,000         0%
Rapid Response Fund                                          $         450,000          2%
OTF Labs                                                    $         1,725,000         9%
Research Fellowships                                        $           370,000         2%
USAGM Entity Support                                        $           260,000         1%
OTF Summit                                                   $          200,000         1%
ProJl:('ammatic Support                                     $           150,000         1%
One-time Startup Costs                                       $          500,000         3%
OTF Pro2rammatic and Operations - Subtotal                  $       18,475,000        93%
OTF Staff                                                   $         1,350,000         7%
OTF Staff - Subtotal                                        $         1,350,000         7%
Grand Total, OTF                                            $       19,825,000       100%




3Amounts in Internet Freedom Spend Plan Potluck reflect FY 2020 Appropriated Funds
Only. The chart included in the Internet Freedom Spend Plan on pg. 8 had a total amount
of $21,025,000, which inadvertently included the $1.2 million in annual funds for OTF
salaries paid by RFA. Subsequently, the table above was adjusted to reflect the current
FY2020 Financial Plan.           FY 20 GRANT A GREEMENT I Amendment Number 001 - FAIN: OT0!-20-G0-0000




                                   Def. App. 536
                                                                                                                    Open Technology Fund
                                                                                                                     FY 2020 FINANCIAL PLAN
                                                                                                          October 1, 2019 Through September 30, 2020


                    OPEN TECHNOLOGY FUND                           October           November        December       January           February        March            April             May            June              July           August           September    FY 2020


PERSONNEL COSTS

                       Salaries                                              -          26,400              -         16,000            16,000          16,000         115,314          115,314         166,064          166,481          174,281            174,281      986,135
                       Benefits                                              -          13,600              -          5,440             5,440           5,440          39,207           39,207          56,462           56,604           59,256             59,256      339,910
                       Total Salaries & Benefits                             -          40,000              -         21,440            21,440          21,440         154,521          154,521         222,526          223,085          233,537            233,537    1,326,045


NON-PERSONNEL COSTS
                       Contract Services                                     -               -              -       1,000,000         1,000,000       1,000,000       3,030,928        1,030,928       1,030,928        1,138,441        1,138,441         7,183,289   17,552,955
                       Travel & Allowances                                   -               -              -                 -               -               -                -               -               -          50,000          100,000            100,000      250,000
                       Office Space                                          -               -              -                 -         16,000           8,000           8,400            8,400           8,400            8,400            8,400             30,000       96,000
                       General & Administrative Expenses                     -               -              -                 -               -               -                -               -               -         100,000          100,000            100,000      300,000
                       Technical & Capital Expenses                          -               -              -                 -               -               -                -               -               -         100,000          100,000            100,000      300,000
GENERAL OPERATING EXPENSES                                                   -               -              -       1,000,000         1,016,000       1,008,000       3,039,328        1,039,328       1,039,328        1,396,841        1,446,841         7,513,289   18,498,955



SUB-TOTAL OTF
                       I                                       I
                                                                             -
                                                                                 I      40,000
                                                                                                 I
                                                                                                            -
                                                                                                                I   1,021,440
                                                                                                                                  I
                                                                                                                                      1,037,440
                                                                                                                                                  I   1,029,440
                                                                                                                                                                  I
                                                                                                                                                                      3,193,849
                                                                                                                                                                                   I
                                                                                                                                                                                       1,193,849
                                                                                                                                                                                                   I
                                                                                                                                                                                                       1,261,854
                                                                                                                                                                                                                   I
                                                                                                                                                                                                                        1,619,926
                                                                                                                                                                                                                                     I   1,680,378
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                           7,746,826   19,825,000

                       I
SUB-TOTAL OIF (Contract Services)                                            -               -              -                 -        200,000         400,000                 -               -               -                 -                -                -      600,000

                       I                                   -
TOTAL OPEN TECHNOLOGY FUND                                                   -          40,000              -       1,021,440         1,237,440       1,429,440       3,193,849        1,193,849       1,261,854        1,619,926        1,680,378         7,746,826   20,425,000

                       I
OPEN TECHNOLOGY FUND (10/1/2019-9/30/2020)
                                                           •                 -
                                                                                 I
                                                                                        40,000
                                                                                                 I
                                                                                                            -
                                                                                                                I
                                                                                                                    1,021,440
                                                                                                                                  I
                                                                                                                                      1,237,440
                                                                                                                                                  I
                                                                                                                                                      1,429,440
                                                                                                                                                                  I
                                                                                                                                                                      3,193,849
                                                                                                                                                                                   I
                                                                                                                                                                                       1,193,849
                                                                                                                                                                                                   I
                                                                                                                                                                                                       1,261,854
                                                                                                                                                                                                                   I
                                                                                                                                                                                                                        1,619,926
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                         1,680,378
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                           7,746,826   20,425,000
                                                           -                                                                                                                                                                         I                I
                                                                                                                                                                                                                       Full FY2020 OTF Budget                          20,425,000


                                                                                                                                                                                                                       Full Grant Agreement FY2020                     20,425,000

                                                                                                                                                                                                                       Working Variance                                          0




                                                                                                        Def. App. 537
 Page 40of61

I View Burden Statement                 I                 Federal Financial Report
                                                                (Fol low form Instructions)
                                                                                                                        0MB Control Number: 4040-0014
                                                                                                                        Expiration Date: 2/28/2022

 1. Federal Agency and Organizational Element to Which Report is Submitted             2. Federal Grant or Other Identifying Number Assigned by Federal
                                                                                       Agency (To report multiple grants, use FFR Attachment)
lu . s . Age n cy f o r Gl obal Me d ia

                                                                       I
                                                                                       !FAIN : OTOl-20-G0 -00001                     I
3. Recipient Organization (Name and complete address including Zip code)

 Recipient Organization Name: jop e n Techno l ogy Fund
                                                                                                                                                              I
Street1:    j21 01 L S t ree t NW
                                                                                          I
Street2 :   isu i te 30 0                                                                 I
City:       Jwashing t on
                                                                I    County:
                                                                                 I                                            I
 State:     loc: Dist ric t       o f Columbia                                          ~               Province: I

 Country: lusA: UNITED STATES                                                             •I ZIP/ Postal Code : !2 0037-0000                                         I
4a. DUNS Number                 4b. EIN                                        5. Recipient Account Number or Identifying Number
                                                                               (To report multiple grants, use FFR Attachment)
1966305070
                            I   18 4-31 26 4 47                            I   11002                                      I
6. Report Type                  7. Basis of Accounting    8. Project/Grant Period                    9. Reporting Period End Date

D Quarterly                     D Cash                    From:                To:
                                                                                                    I       07/31 /2020           =-:]
D Semi-Annual                   lz::J   Accrual
                                                          I   10/01 /201 9 11 09/30/2020        I
•   Annual
•   Final

10. Transactions                                                                                                              Cumulative
 (Use lines a-c for single or multiple grant reporting)

 Federal Cash (To report multiple grants, also use FFR attachment):

 a. Cash Receipts
                                                                                                                              I              9, 377 , 872 . oo l

 b. Cash Disbursements
                                                                                                                              I             2 , 549 , 525 . 08 j
 c. Cash on Hand (line a minus b)                                                                                                            6, 828 , 346 . nl
                                                                                                                              I
 (Use lines d-o for single grant reporting)

 Federal Expenditures and Unobllgated Balance:

 d. Total Federal funds authorized                                                                                                          9 , 37 7, 8 7 2 . oo j
                                                                                                                              I
 e. Federal share of expenditures                                                                                                           6, 960 , 531 . 621
                                                                                                                              I
 f. Federal share of unliquidated obligations                                                                                 i             4 , 845 , 547 .4 51

 g. Total Federal share (sum of lines e and f)
                                                                                                                              I            11 , 806 , 0 7 9 . 0 71

 h. Unobligated balance of Federal Funds (lined minus g)
                                                                                                                              I            - 2 , 428 , 207 . 071

 Recipient Share:

 i. Tota l recipient share required                                                                                           I                           o . ooj

 j . Recipient share of expenditures                                                                                          I                           o . ool

 k. Remaining recipient share to be provided (line i minus j)
                                                                                                                              I                           o . ool
 Program Income:

 I. Total Federal program income earned                                                                                       L                           o . ool

 m. Program Income expended in accordance with the deduction alternative                                                                                  o . oo l
                                                                                                                              I
 n. Program Income expended in accordance with the addition alternative
                                                                                                                              L                           0~
 o. Unexpended program income (line I minus line m or lin en)                                                                                             o . ooi
                                                                                                                              I


                                                                                                                      STANDARD FORM 425 (REV. 6/2010)




                                                                    Def. App. 538
Page 41 of 61

 11. Indirect Expense

                                                                                                                                   e. Amount
 a. Type                                   b. Rate       c. Period From         Period To              d. Base                                              f. Federal Share
                                                                                                                                    Charged

                                       I   I         I I                  II                11                            11                           11                      I
 I

                                       1 1
                                                     I   I                1 1               11                            11                           11                      I
 I
                                                                           g. Totals:        I                                11                       11                      I
 12. Remarks: Attach any explanations deemed necessary or information required by Federal sponsoring agency in compliance with governing legislation:

 I                                                               II   Add Attachment 11 Delete Attachmen ] I View Attachment I

 13. Certification: By signing this report, I certify to the best of my knollllledge and belief that the report is true, complete, and accurate, and the
 expenditures, disbursements and cash receipts are for the purposes and objectives set forth In the terms and conditions of the Federal award. I
 am aware that any false, fictitious, or fraudulent information, or the omission of any material fact, may subject me to criminal, civil or
 administrative penalties for fraud, false statements, false claims or otherv,;se. (U.S. Code Title 18, Section 1001 and Title 31, Sections 3729-3730
 and 3801 -3812).

     a. Name and Title of Authorized Certifying Official

     Prefix: !Ms .           ... I   First Name: jHe i d i
                                                                                                             I   Middle Name: jchri stine
                                                                                                                                                                      I
     Last Name:      IPilloud                                                                                     I Suffix:    I               ... 1




     Tille:    jc hie f Financi al Offi c e r                                        I
 b. Signature of Authorized Certifying Official                                                      c. Telephone (Area code , number and extension)
                                                                                                     !202- 4 71 - 0420                    I
 IHe<d> c      , moud
                                                                                                 I
 d. Email Address                                                                                    e. Date Report Submitted         14. Agency use only:

 jheidi@op e ntech . fu nd                                                                       I   joa1201202ol


                                                                                                                                        STANDARD FORM 425 (REV. 6/2010)




                                                                           Def. App. 539
From:                                        Fermaint Rios <FRios@usagm.gov>
Sent:                                        Monday, August 24, 2020 11:47 AM
To:                                          Natalie Ellis; J.R. Hill
Subject:                                     Notification - Cancellation of Procurements - Task Areas 1 and 2 under USAGM BOA
                                             for Internet Freedom Tools


Dear Sir or Madame,

This notification regards the proposal you submitted in response to our recent solicitation for work under Task Areas 1
(951700-20-R-0020) and 2 (951700-20-R-0021) under the USAGMs Basic Ordering Agreement for internet freedom
tools.

An error occurred during the technical evaluation which the Agency relied upon in selecting the firms to which it would
award task orders. In addition, the Governments requirements have changed so some of the requirements described in
the original solicitation are no longer applicable.

In order to preserve the integrity of the acquisition process, the Agency hereby cancels the procurement in its entirety,
rescinds the notice of award that was provided on August 18, 2020 and informs you that it intends to resolicit proposals
and conduct a new source selection this week.

USAGMs intent is to issue a revised solicitation with the same or similar technical requirements with a period of
performance consisting of a 3-month base period and up to seven (7) optional 3-month periods of performance that the
Government may exercise at its discretion.

We appreciate the effort taken on your behalf in responding to the original solicitation and hope that you submit a
proposal for USAGM internet freedom projects.


Sincerely,

Fermaint Rios
Director, Office of Contracts
Office: (202) 382-7860
Mobile: (202) 705-0649

U.S. Agency for Global Media | Broadcasting Board of Governors
330 Independence Ave. SW | Washington, DC 20237
http://usagm.gov




                                                                       1
                                                                 Def. App. 540
                                             U N ITED STATES
     U.S. AGENCY FOR                         BROADCASTING
                                             BOARD OF
     GLOBAL MEDIA                            GOVER NORS


     330 In d epend ence Avenue SW   I Washington. DC 20237 I usagm.gov


Issue date: August 24, 2020

Issue by: USAGM Office of Contracts

Subject: Task Order Request for Proposal #951700-20-R-0022/ TASK 1: Circumvention
Client Software

This is a FAR Part 13 solicitation for commercial items prepared in accordance with the
format in Subpart 12.6, as supplemented with additional information .This announcement
constitutes the only solicitation; proposals are being requested and no other request for
proposals will issued. This solicitation sets forth requirements for proposals for a Task
Order contract to provide Circumvention Client Software Services as described in the
attached Statement of Work (SOW). Proposals conforming to the solicitation requirements
will be evaluated in accordance with the evaluation and award criteria set forth herein.
Neither the solicitation nor any part of an Offeror's proposal shall be part of the contract
except to the extent expressly incorporated therein by the Contracting Officer. The
Offeror's proposal submitted in response to this solicitation shall constitute a firm offer




                                                                Page 1
                                                          Def. App. 541
                                           UNITED STATES
     U.S. AGENCY FOR                       BROADCASTING
                                           BOARD OF
     GLOBAL MEDIA                          GOVERNORS



     330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




Proposal Instructions

General

Overview of Process

Proposals shall be delivered via email to Natalie Ellis, Contract Specialist, at
nellis@usagm.gov, and J.R Hill at chill@usagm.gov no later than 12:00 p.m. Eastern
Daylight Time on Thursday August 27, 2020. The email Subject line should state
Internet censorship circumvention tools Sub-task(s) #          . Offerors shall submit a
copy of their written proposals using electronic media in the appropriate MS Word, Excel,
and PowerPoint formats. Text shall be presented on 8 ½ x 11-inch paper in Arial or Times
New Roman font, no smaller than 12-point pitch (smaller fonts are acceptable for graphics,
figures, tables, footnotes, and legends) with 1-inch margins. These documents may be
submitted in PDF format if desired. No hard copies will be accepted.

The Government will award a contract to the responsible Offeror(s) whose proposal(s) the
Government deems will result in the best value, price and other factors considered. Best
value is defined as the offer that results in the most advantageous acquisition decision for
the Government. The Government will select the "best-value" proposal using the factors
listed in section 10 herein. An evaluation and analysis of each proposal received will be
performed through an integrated assessment and trade-off analysis between technical (e.g.,
technical approach and past performance) and price factors.

*Firms may submit technical and firm fixed price proposals for either one, two or all three
sub tasks. *The offer shall ensure that its proposal addresses whether it makes its
source code for client and server software freely available to the general public for
download from the web and licensed under an open source software license in accordance
with the Government's preference as stated in section 2.2.3, 3.2.3 and 4.2.3.

**The offeror must complete the attached pricing table(s) for the base period and each
option period for each sub-task as formatted. Failure to submit pricing information in the
requested format may result in the offeror' s disqualification.

Contract Type

The Government intends to award Firm Fixed Price Task Orders from this solicitation.

Place of Performance

All services shall be performed at the Contractor's facilities.



                                                                   Page 2
                                                        Def. App. 542
                                           UNITED STATES
     U.S. AGENCY FOR                       BROADCASTING
                                           BOARD OF
     GLOBAL MEDIA                          GOVERNORS



     330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




Period of Performance
(a) The base period of performance of this contract is from September 1, 2020 through
November 30, 2020. If an option is exercised, the period of performance shall be
extended through the end of that option period.

(b) The option periods that may be exercised are as follows:

               Period                                                Start date      End date
Option I                                                    December 1, 2020       February 28,
                                                                                      2021
Option II                                                     March 1, 2021        May 31, 2021
Option III                                                    June 1, 2021        August 31 2021
Option IV                                                   September 1, 2021      November 30,
                                                                                      2021
Option V                                                    December 1, 2021       February 28,
                                                                                      2022
Option VI                                                        March 1, 2022     May 31, 2022
Option VII                                                       June 1, 2022     August 31, 2022

(c) The notice requirements for unilateral exercise of option periods are set out in FAR
52.217 9.
                                       (End of clause)


1. STATEMENT OF WORK-BACKGROUND

           The United States Agency for Global Media (USGAM) oversees the mission and
           operation of several overseas broadcasting entities of the United States
           Government (USG). The USAGM's Office oflntemet Freedom (OIF) suppo rts
           the operations of several USG broadcasters, including the Voice of America
           (VOA), Radio Free Asia (RFA), Radio Free Europe / Radio Liberty (RFE/RL),
           Radio and TV Marti, and Middle East Broadcasting Networks, and is responsible
           for all contractual and fiscal matters pertaining to broadcast operations. The OIF
           seeks to ensure Internet users in target countries are able to access and securely
           share USG broadcasters' online news and other programming, using a variety of
           tools to counter foreign government-sponsored Internet censorship controls.

           This Statement of Work defines those duties the Contractor shall perform to
           enable the OIF to meet its goals of providing uncensored Internet access using a
           network of servers as a tool to further its Internet anti-censorship efforts for
           USAGM broadcasters.

                                                                   Page 3
                                                        Def. App. 543
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




2. STATEMENT of WORK SPECIFICATIONS-Circumvention Client Software-
   Task 1/Sub-task 1

2.1 SUB-TASK I -DESKTOP

The Contractor shall implement a system (hereinafter referred to as "client software
service") to circumvent Internet censorship imposed by foreign governments and ISPs
using software technology, which, at a minimum, transparently proxies HyperText Transfer
Protocol (HTTP) traffic, and may implement transparent proxy services for additional
protocol traffic, up to and including full Virtual Private Network (VPN) service. The
Contractor shall provide a minimum available aggregate monthly data transfer of 100
terabytes (TB) to end users of the client software service.

2.2          TECHNICAL REQUIREMENTS-

2.2.1        This system must allow Internet users in target countries (see 2.2.14) to use client
             software to circumvent the censorship of the Internet within their country by
             accessing a network of servers operated by the Contractor which are distributed
             globally and use a diverse set of dynamic IP addresses which cannot easily be
             enumerated and blocked.

2.2.2        OPTION: The Contractor shall provide a documented application programming
             interface (hereafter "API access") to allow access to the client software service
             programmatically using client software written by parties other than the
             Contractor. The Contractor shall provide support for the API access as
             documented (per 2.4.2) to allow client software written by parties other than the
             Contractor to access the client software service without additional work from
             Contractor.

2.2.3        USAGM's preference is that the source code of the client and server software be
             freely available to the general public for download from the web, and licensed
             under an open source software license (e.g. GNU General Public License, Apache
             License, or BSD License). This does not however preclude the Contractor from
             making closed source, proprietary modifications to support the requirements of
             this contract so long as the open source license used allows such proprietary
             modifications. *The offer should ensure that its proposal addresses whether it
             makes its source code for client and server software freely available to the
             general public for download from the web and licensed under an open source
             software license.


2.2.4        The client software service shall not require the user to login or set up an account
             to use the service.


                                                                      Page 4
                                                           Def. App. 544
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




2.2.5        The Contractor shall ensure the provided client software works on Microsoft
             Windows XP, Windows Vista, Windows 7, Windows 8, Windows 8.1, and
             Windows 10 operating systems, does not require system administrator access to
             run, nor require installation on the computer in order to execute. Further, the
             Contractor must take steps to minimize any traces of the client software on the
             hard drive and in the Windows Registry if removed.

2.2.6        The Contractor shall ensure that once the end user has started the client software,
             all data packets transmitted between the end user's personal device and his/her
             intended destination computer servers using the default web browser shall be
             transmitted through the client software tunnel to the Contractor's servers until the
             end user terminates the client software.

2.2.7        The Contractor shall ensure the client and server for the client software service
             use secure encryption to protect the user's Internet traffic so it cannot be
             intercepted and observed by foreign government censors between the end user's
             computer and Contractor's server. The Contractor shall ensure all security flaws
             in their software are corrected promptly to maintain secure connections for users.

2.2.8        The Contractor shall ensure the client software and server support and
             transparently tunnel all Hypertext Transfer Protocol (HTTP) and Secure
             Hypertext Transfer Protocol (HTTPS) traffic from the default browser. USAGM's
             preference is for all IP traffic to be securely tunneled regardless of the higher level
             protocol used, including but not limited to, Simple Mail Transfer Protocol
             (SMTP), Real-Time Streaming Protocol (RTSP), and Multimedia Protocol
             (MMS), as well as applications including but not limited to, Skype, instant
             messaging, and Voice over IP (VOIP).

2.2.9        The client software service (including API access if exercised in option 2.2.2)
             shall have service availability (up time) of 99.9% per year.

2.2.10       The client software service (including API access if exercised in option 2.2.2)
             shall have the capability to support up to 250,000 simultaneous users across all
             services.

2.2.11       The client and server software must be ready for deployment on the day this
             contract is awarded. This does not apply to a reasonable time required for
             customization and set up, which shall be mutually agreed upon by the Contractor
             and the Contracting Officer's Representative (COR), which shall be no greater
             than 7 days from award.




                                                                      Page 5
                                                           Def. App. 545
                                             U N ITED STATES
     U.S. AGENCY FOR                         BROADCASTING
                                             BOARD OF
     GLOBAL MEDIA                            GOVER NORS


     330 In d epend ence Avenue SW   I Washington. DC 20237 I usagm.gov


2.2.12     The Contractor shall make its best effort to block sexually explicit, obscene, and
           illegal websites in accordance with the laws of the United States of America.

2.2.13     The Contractor shall ensure the client software service (including API access if
           exercised in option 2.2.2) have the capability to avoid, resist, and recover from
           Internet blocking imposed by foreign governments and ISPs. The Contractor must
           ensure the client software service (including API access) is able to circumvent
           censorship restrictions in both China and Iran as well as other target countries.

2.2.14     In addition to American English, the user interface for the client software shall be
           localized for users in the target countries (or a sub-set as agreed upon between the
           COR and the contractor) of China, Iran, Tibet, Vietnam, Burma, Turkmenistan,
           Uzbekistan, Azerbaijan, Kazakhstan, Kyrgyzstan, Tajikistan, Belarus, Ukraine,
           Russia, Ethiopia (in Amharic, Afan Oromoo, and Tigrigna), Cuba, Afghanistan
           (in Dari) and in Arabic for the Middle East. The Contractor shall localize the
           client software service for up to 4 additional languages to be determined by the
           COR during the term of the contract at no additional cost.

2.2.15     OPTION: If additional language translations and localizations are required in
           addition to the languages stated (including the 4 additional languages to be
           determined) in 2.2.14, the Contracting Officer may award this option and the
           Contractor shall translate and localize the client software user interface into one
           additional language as designated by the COR. This option may be awarded
           multiple times for multiple languages.

2.2.16     The Contractor shall provide separate customized versions of the client software
           for each of the following USAGM broadcasting services, or a pre-agreed subset,
           localized in a language per 2.2.14 (or in exercised option 2.2.15), each of which
           loads a distinct default URL as provided by the COR: Voice of America (VOA)
           Chinese, VOA Persian News Network, VOA Vietnamese, VOA Burmese, VOA
           Tibetan, VOA Ukrainian, VOA Russian, VOA Uzbek, VOA Horn of Africa (3
           separate versions in Amharic, Afan Oromoo, and Tigrigna), VOA Azeri, VOA
           Afghan, VOA English, Radio Free Asia (RFA) Mandarin, RFA Cantonese, RFA
           Tibetan, RFA Vietnamese, RFA Uyghur, Radio Free Europe / Radio Liberty
           (RFE/RL) Turkmen, RFE/RL Uzbek, RFE/RL Azeri, RFE/RL Kyrgyz, RFE/RL
           Radio Farda, RFE/RL Belarus, RFE/RL Kazakh, RFE/RL Ukraine, RFE/RL
           Krymr, RFE/RL Tajik, Office of Cuba Broadcasting (OCB) Radio & TV Marti
           Noticias, Middle East Broadcasting Networks (MBN) Al-Hurra, MBN Radio
           Sawa. In addition, the Contractor shall extend this same support to up to 8
           additional USAGM broadcast services as determined by the COR during the term
           of the contract at no additional cost.




                                                                Page 6
                                                          Def. App. 546
                                           UNITED STATES
     U.S. AGENCY FOR                       BROADCASTING
                                           BOARD OF
     GLOBAL MEDIA                          GOVERNORS



     330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




2.2.17    OPTION: If support for additional USAGM broadcasting services are required in
          addition to the services stated (including the 8 additional USAGM broadcast
          services to be determined) in 2.2.16, the Contracting Officer may award this
          option at the stated price below, and the Contractor shall provide customized
          client software for one additional USAGM broadcasting service in a language
          from those available per 2.2.14 (and in exercised option 2.2.15), with a default
          URL as provided by the COR. This option may be awarded multiple times for
          multiple additional USAGM broadcasting services.

2.2.18    The Contractor shall configure each customized version of the client software so
          that upon startup by the end user, the client software automatically loads the
          computer's default web browser, and displays a web page as designated by the
          COR. The Contractor shall prepare customized versions of the client software for
          each of the USAGM broadcast services as specified in 2.2.16 (and in exercised
          option 2.2.17), with a customized start page for each version as provided by the
          COR.

2.2.19    If option 2.2.2 is exercised to provide API access, the Contractor shall prevent
          unauthorized API access by means of an API key or other similar method. API
          keys shall only be issued by the Contractor for use in client software written by
          other than the Contractor as designated by the COR. The Contractor must revoke
          API keys which have been compromised by unauthorized third parties within 24
          hours of discovery or notification by the COR.

2.2.20    If option 2.2.2 is exercised to provide API access, the Contractor may update the
          API used for API access as the Contractor deems necessary, however API access
          must remain backward-compatible with the previous documentation for at least
          120 days after updated API access documentation has been delivered (per 2.4.2)
          or the remaining period of this contract (as optionally extended), whichever is
          less. This backward-compatibility period may be reduced or waived only by a
          written notification from the COR.

2.2.21    The Contractor shall provide a minimum available aggregate monthly data
          transfer of 100 terabytes (TB) to end users of the client software service
          (including API access if exercised in option 2.2.2). This shall include only data
          transferred and delivered to users in target countries, and specifically exclude both
          data transferred from source web sites and servers into the Con tractor's servers
          and network, as well as data transferred solely within the Contractor's servers and
          network. USAGM shall not be responsible for any overage; the Contractor must
          use measures as outlined in 2.2.24 to handle demand for data transfer over the
          contracted limits.




                                                                   Page 7
                                                        Def. App. 547
                                           UNITED STATES
     U.S. AGENCY FOR                       BROADCASTING
                                           BOARD OF
     GLOBAL MEDIA                          GOVERNORS



     330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




2.2.22    OPTION: If the monthly data transfer requirements for the client software
          service (including API access if exercised in option 2.2.2) grow beyond the limit
          stated in 2.2.21, the Contracting Officer may exercise this option to increase the
          monthly data transfer requirements to a new limit of 250 TB, 500 TB, 750 TB, or
          1000 TB in additional 250 terabyte (TB) increments. If the actual data transfer
          usage decreases for 2 consecutive months to below a lower limit, the Contracting
          Officer may reduce the contracted monthly data transfer requirements to a lower
          limit. USAGM shall not be responsible for any overage; the Contractor must use
          measures as outlined in 2.2.24 to handle demand for data transfer over the
          contracted limits.


2.2.23    OPTION: If the monthly data transfer requirements for the client software
          service (including API access if exercised in option 2.2.2), grow beyond the limit
          stated in 2.2.21, the Contracting Officer may exercise this option to increase the
          monthly data transfer requirements to a new limit in additional 100 terabyte (TB)
          increments. This option may be awarded multiple times to increase the limit by
          multiples of 100 TB at a cost per 100 TB as stated in the costs section below.

2.2.24    In the event that user demands for data transfer for the client software service
          (including API access if exercised in option 2.2.2) appear as if they will exceed
          the requirements as stated in 2.2.21 (and as modified by any award of options
          stated in 2.2.22 and 2.2.23), the Contractor shall notify the Contracting Officer
          when data transferred reaches 90%, and again when it reaches 95% of such limits
          and may use some combination of rate limiting and traffic shaping techniques to
          ensure data transferred to end users is limited to meet the contracted data transfer
          requirements. Additionally, at the request of the COR, the Contractor shall
          restrict access to the services to users whose source IP addresses are within the
          target countries for the USAGM broadcasting services supported per 2.2.16 (and
          as modified by any award of options stated in 2.2.17) in order to reduce data
          transferred. At no point shall USAGM be responsible for any overage, nor shall
          USAGM be obligated to exercise any options to increase the limit for data
          transferred to meet increased user demand.

2.2.25    OPTION: If option 2.2.2 is exercised to provide API access, the Contracting
          Officer may exercise this option to direct the Contractor to provide technical
          support and assistance to USG personnel or third parties (as designated by the
          COR) for integration of third-party client software written by other than the
          Contractor to permit such software to access Contractor's client software service
          using documented API access (per 2.2.2). Award of this option shall require the
          Contractor to be available to perform 5 hours of API integration assistance as
          directed by the COR to one or more third parties, and this option may be awarded
          multiple times. This option is only intended to cover circumstances where the


                                                                   Page 8
                                                        Def. App. 548
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




             Contractor must provide significant additional API integration support, and need
             not be awarded to require the Contractor to provide API support as required per
             2.2.2.


2.3          ADMINISTRATIVE REQUIREMENTS

2.3.1        The Contractor shall be available for a telephone conference call with the COR,
             other USAGM staff, and USAGM broadcasting service representatives at a
             mutually agreeable time on a periodic basis averaging no more than 2 calls per
             month of one hour's duration. This requirement is in addition to any other
             required communication by telephone or email with the COR for execution of this
             contract.

2.3.2        The Contractor shall submit all software, including source code, used to provide
             the client software service to an independent security audit per the terms of the
             attached "Security Audit Standards" document. The Contractor must include the
             costs for compliance with these requirements, including the hiring of an
             independent auditor, to the base cost, as well as the costs of option years, of this
             contract.




                                                                      Page 9
                                                           Def. App. 549
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




2.4        DELIVERABLES

2.4.1        The Contractor shall deliver to the COR, and any USAGM staff and USAGM
             broadcasting services representatives designated by the COR within the time
             frame as agreed in 2.2.11, the initial URLs for each customized client software for
             each USAGM broadcasting service.

2.4.2        If option 2.2.2 is exercised to provide API access, the Contractor shall provide
             written documentation for API access to the COR, and other USAGM employees
             and contractors as designated by the COR throughout the duration of this contract,
             which is sufficient to allow client software written by parties other than the
             Contractor to access the client software service. Initial API access documentation
             shall be provided within 10 days of exercise of option 2.2.2, and updated
             documentation shall be provided within 10 days after the Contractor makes any
             changes to the API throughout the period of performance.

2.4.3        The Contractor shall provide online web statistics updated at least hourly for the
             client software service, with secure access granted by username and password to
             the COR, and any other USAGM staff and USAGM broadcasting services
             representatives as designated by the COR. The Contractor shall issue individual
             usernames and passwords for each user, usernames and passwords for USAGM
             broadcasting services representatives will have access limited to only statistics for
             the service they represent.

             The statistics must include for the client software service, for each USAGM web
             site:
                 - Total traffic to the site by volume of data transferred (in Megabytes /
                    Gigabytes / Terabytes as appropriate)
                 - Number of page views
                 - Number of visits
                 - Number of IP addresses
                 - Country and city of IP address origin

2.4.4        The Contactor shall implement a method to independently verify traffic to
             USAGM web sites through the client software service, using USAGM's
             commercially-provided web analytics system. The COR shall provide to the
             Contractor a list of domains for USAGM web sites to be tracked using this
             method. The Contractor shall propose in writing a tracking method which will
             allow USAGM to clearly identify traffic from Contractor's servers (e.g. URL
             tagging, unique User-Agent string, enumeration of Contractor's IP addresses),
             which shall be approved by the COR in writing. This method must not
             compromise Contractor's ability to resist b locking of their traffic (per 2.2.13).



                                                                      Page 10
                                                           Def. App. 550
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




2.4.5        The Contractor shall provide a written monthly status report no later than ten (10)
             business days after the previous month, delivered to the COR, and any other
             USAGM staff and USAGM broadcasting service representatives designated by
             the COR, detailing work performed during the previous month. This report shall
             describe the work performed for specific requirements of this contract as well as
             the statistics gathered as identified in 2.4.3 in aggregate regarding the use and
             performance of the system, including total number of end users, amount of data
             transferred, and overall system uptime and availability.

3. STATEMENT of WORK SPECIFICATIONS - Circumvention Client Software
Task 1/Sub-task 2

3.1 SUB-TASK 2 - MOBILE APPLICATIONS

           The Contractor shall implement a system (hereinafter referred to as "client software
           service") to circumvent Internet censorship imposed by foreign governments and
           ISPs using software technology, which, at a minimum, transparently proxies
           HyperText Transfer Protocol (HTTP) traffic, and may implement transparent proxy
           services for additional protocol traffic, up to and including full Virtual Private
           Network (VPN) service through the use of mobile applications. The Contractor
           shall provide a minimum available aggregate monthly data transfer of 100 terabytes
           (TB) to end users of the client software service

3.2          TECHNICAL REQUIREMENTS
3.2.1        The client software service and system must allow Internet users in target
             countries (see 3.2.14) to use a mobile application to circumvent the censorship of
             the Internet within their country by accessing a network of servers operated by the
             Contractor which are distributed globally and use a diverse set of dynamic IP
             addresses which cannot easily be enumerated and blocked.

3.2.2        OPTION: The Contractor shall provide a documented application programming
             interface (hereafter "API access") to allow access to the client software service
             programmatically using client software written by parties other than the
             Contractor. The Contractor shall provide support for the API access as
             documented (per 3.4.2) to allow client software written by parties other than the
             Contractor to access the client software service without additional work from
             Contractor.

3.2.3        USAGM's preference is that the source code of the mobile application and server
             software be freely available to the general public for download from the web, and
             licensed under an open source software license (e.g. GNU General Public
             License, Apache License, or BSD License). This does not however preclude the


                                                                      Page 11
                                                           Def. App. 551
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




             Contractor from making closed source, proprietary modifications to support the
             requirements of this contract so long as the open source license used allows such
             proprietary modifications. *The offer should ensure that its proposal addresses
             *The offer should ensure that its proposal addresses whether it makes its
             source code for client and server software freely available to the general
             public for download from the web and licensed under an open source
             software license.

3.2.4        The client software service shall not require the user to login or set up an account
             to use the service.


3.2.5        The Contractor shall provide mobile application versions of its client software for
             the client software service for both the Android operating system which works on
             Android version 4 and later, as well as the iOS operating system which works on
             iOS version 9 and later. These applications must work without requiring
             administrator privileges on the mobile device, and shall not require any "rooting"
             or "jail breaking" of the mobile device. Further, the Contactor must take steps to
             minimize any traces of the mobile application versions of the client software if it
             is uninstalled by the user.

3.2.6        The Contractor shall ensure that once the end user has started the mobile
             application, all data packets transmitted between the end user's personal device
             and his/her intended destination computer servers using the default web browser
             shall be transmitted through the client software tunnel to the Contractor's servers
             until the end user terminates the client software.

3.2.7        The Contractor shall ensure the mobile application for the client software service
             and server use secure encryption to protect the user's Internet traffic so it cannot
             be intercepted and observed by foreign government censors between the end
             user's mobile device and Contractor's server. The Contractor shall ensure all
             security flaws in their software are corrected promptly to maintain secure
             connections for users.

3.2.8        The Contractor shall ensure the mobile application and server support and
             transparently tunnel all Hypertext Transfer Protocol (HTTP) and Secure
             Hypertext Transfer Protocol (HTTPS) traffic from the default browser. USAGM's
             preference is for all IP traffic to be securely tunneled regardless of the higher level
             protocol used, including but not limited to, Simple Mail Transfer Protocol
             (SMTP), Real-Time Streaming Protocol (RTSP), and Multimedia Protocol
             (MMS), as well as applications including but not limited to, Skype, instant
             messaging, and Voice over IP (VOIP).



                                                                      Page 12
                                                           Def. App. 552
                                                U N ITED STATES
        U.S. AGENCY FOR                         BROADCASTING
                                                BOARD OF
        GLOBAL MEDIA                            GOVER NORS


        330 In d epend ence Avenue SW   I Washington. DC 20237 I usagm.gov


3.2.9         The client software service (including API access in exercised option 2.2) shall
              have service availability (up time) of 99.9% per year.

3.2.10 The client software service (including API access in exercised option 2.2) shall
have the capability to support up to 250,000 simultaneous users across all services.

3.2.11        Mobile applications and server software must be ready for deployment on the day
              this contract is awarded. This does not apply to a reasonable time required for
              customization and set up, which shall be mutually agreed upon by the Contractor
              and the COR, which shall be no greater than 7 days from award.

3.2.12        The Contractor shall make its best effort to block sexually explicit, obscene, and
              illegal websites in accordance with the laws of the United States of America.

3.2.13        The Contractor shall ensure the client software service (including API access in
              exercised option 2.2) have the capability to avoid, resist, and recover from
              Internet blocking imposed by foreign governments and ISPs. The Contractor must
              ensure the client software service (including API access) is able to circumvent
              censorship restrictions in both China and Iran as well as other target countries.

3.2.14        In addition to American English, the user interface for the mobile applications
              shall be localized for users in the target countries of China and Iran. The
              Contractor shall localize the client software service for up to 4 additional
              languages to be determined by the COR during the term of the contract at no
              additional cost.

3.2.15        OPTION: If additional language translations and localizations are required in
              addition to the languages stated (including the 4 additional languages to be
              determined) in 3.2.14, the Contracting Officer may award this option at the stated
              price below, and the Contractor shall translate and localize the mobile application
              user interface into one additional language as designated by the COR. This option
              may be awarded multiple times for multiple languages.

3.2.16        The Contractor shall provide separate customized versions of the client software
              for each of the following USAGM broadcasting services, localized in a language
              per 3.2.14 (or in exercised option 3.2.15), each of which loads a distinct default
              URL as provided by the COR: Voice of America (VOA) Chinese, VOA Persian
              News Network, VOA English, Radio Free Asia (RFA) Mandarin, RFA
              Cantonese. In addition, the Contractor shall extend this same support to up to 4
              additional USAGM broadcast services as determined by the COR during the term
              of the contract at no additional cost.




                                                                   Page 13
                                                             Def. App. 553
                                           UNITED STATES
     U.S. AGENCY FOR                       BROADCASTING
                                           BOARD OF
     GLOBAL MEDIA                          GOVERNORS



     330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




3.2.17    OPTION: If support for additional USAGM broadcasting services are required in
          addition to the services stated (including the 8 additional USAGM broadcast
          services to be determined) in 3.2.16, the Contracting Officer may award this
          option at the stated price below, and the Contractor shall provide customized
          mobile applications for one additional USAGM broadcasting service in a
          language from those available per 3.2.14 (and in exercised option 3.2.15), with a
          default URL as provided by the COR. This option may be awarded multiple
          times for multiple additional USAGM broadcasting services.

3.2.18    The Contractor shall configure each customized version of the mobile application
          so that upon startup by the end user the mobile application automatically loads the
          computer's default web browser, and displays a pre -roll video as designated by
          the COR. The Contractor shall prepare customized versions of the client software
          and mobile application for each of the USAGM broadcast services as specified in
          3.2.16 (and in exercised option 3.2.17), with a customized start page for each
          version as provided by the COR.

3.2.19    If option 3.2.2 is exercised to provide API access, the Contractor shall prevent
          unauthorized API access by means of an API key or other similar method. API
          keys shall only be issued by the Contractor for use in client software written by
          other than the Contractor as designated by the COR. The Contractor must revoke
          API keys which have been compromised by unauthorized third parties within 24
          hours of discovery or notification by the COR.

3.2.20    If option 3.2.2 is exercised to provide API access, the Contractor may update the
          API used for API access as the Contractor deems necessary, however API access
          must remain backward-compatible with the previous documentation for at least
          120 days after updated API access documentation has been delivered (per 3.4.2)
          or the remaining period of this contract (as optionally extended), whichever is
          less. This backward-compatibility period may be reduced or waived only by a
          written notification from the COR.

3.2.21    The Contractor shall provide a minimum available aggregate monthly data
          transfer of 100 terabytes (TB) to end users of the client software service
          (including API access if exercised in option 3.2.2). This shall include only data
          transferred and delivered to users in target countries, and specifically exclude both
          data transferred from source web sites and servers into the Contractor's servers
          and network, as well as data transferred solely within the Contractor's servers and
          network. USAGM shall not be responsible for any overage; the Contractor must
          use measures as outlined in 3.2.24 to handle demand for data transfer over the
          contracted limits.




                                                                   Page 14
                                                        Def. App. 554
                                           UNITED STATES
     U.S. AGENCY FOR                       BROADCASTING
                                           BOARD OF
     GLOBAL MEDIA                          GOVERNORS



     330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




3.2.22    OPTION: If the monthly data transfer requirements for the client software
          service (including API access) grow beyond the limit stated in 3.2.21, the
          Contracting Officer may exercise this option to increase the monthly data transfer
          requirements to a new limit of 250 TB, 500 TB, 750 TB, or 1000 TB in additional
          250 terabyte (TB) increments. If the actual data transfer usage decreases for 2
          consecutive months to below a lower limit, the Contracting Officer may reduce
          the contracted monthly data transfer requirements to a lower limit. USAGM shall
          not be responsible for any overage; the Contractor must use measures as outlined
          in 3.2.24 to handle demand for data transfer over the contracted limits.

3.2.23    OPTION: If the monthly data transfer requirements for the client software
          service (including API access) grow beyond the limit stated in 3.2.21 the
          Contracting Officer may exercise this option to increase the monthly data transfer
          requirements to a new limit in additional 100 terabyte (TB) increments. This
          option may be awarded multiple times to increase the limit by multiples of 100
          TB at a cost per 100 TB as stated in the costs section below.

3.2.24    In the event that user demands for data transfer for the client software service
          (including API access in exercised option 3.2.2) appear as if they will exceed the
          requirements as stated in 3.2.21 (and as modified by any award of options stated
          in 3.2.22 and 3.2.23), the Contractor shall notify the Contracting Officer when
          data transferred reaches 90%, and again when it reaches 95% of such limits and
          may use some combination of rate limiting and traffic shaping techniques to
          ensure data transferred to end users is limited to meet the contracted data transfer
          requirements. Additionally, at the request of the COR, the Contractor shall
          restrict access to the services to users whose source IP addresses are within the
          target countries for the USAGM broadcasting services supported per 3.2.16 (and
          as modified by any award of options stated in 3.2.17) in order to reduce data
          transferred. At no point shall USAGM be responsible for any overage, nor shall
          USAGM be obligated to exercise any options to increase the limit for data
          transferred to meet increased user demand.

3.2.25    OPTION: If option 3.2.2 is exercised to provide API access, the Contracting
          Officer may exercise this option to direct the Contractor to provide technical
          support and assistance to USG personnel or third parties (as designated by the
          COR) for integration of third-party client software written by other than the
          Contractor to permit such software to access Contractor's client software servic e
          using documented API access (per 3.2.2). Award of this option shall require the
          Contractor to be available to perform 5 hours of API integration assistance as
          directed by the COR to one or more third parties, and this option may be awarded
          multiple times. This option is only intended to cover circumstances where the
          Contractor must provide significant additional API integration support, and need



                                                                   Page 15
                                                        Def. App. 555
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




             not be awarded to require the Contractor to provide API support as required per
             3.2.2.


3.3          ADMINISTRATIVE REQUIREMENTS

3.3.1        The Contractor shall be available for a telephone conference call with the COR,
             other USAGM staff, and USAGM broadcasting service representatives at a
             mutually agreeable time on a periodic basis averaging no more than 2 calls per
             month of one hour's duration. This requirement is in addition to any other
             required communication by telephone or email with the COR for execution of this
             contract.

3.3.2        The Contractor shall submit all software, including source code, used to provide
             the client software service to an independent security audit per the terms of the
             attached "Security Audit Standards" document. The Contractor must include the
             costs for compliance with these requirements, including the hiring of an
             independent auditor, to the base cost, as well as the costs of option years, of this
             contract.


3.4        DELIVERABLES

3.4.1        The Contractor shall deliver to the COR, and any USAGM staff and USAGM
             broadcasting services representatives designated by the COR within the time
             frame as agreed in 3.2.11, the initial URLs for each customized client software for
             each USAGM broadcasting service.

3.4.2        If option 3.2.2 is exercised to provide API access, the Contractor shall provide
             written documentation for API access to the COR, and other USAGM employees
             and contractors as designated by the COR throughout the duration of this contract,
             which is sufficient to allow client software written by parties other than the
             Contractor to access the client software service. Initial API access documentation
             shall be provided within 10 days of exercise of option 3.2.2, and updated
             documentation shall be provided within 10 days after the Contractor makes any
             changes to the API throughout the period of performance.

3.4.3        The Contractor shall provide online web statistics updated at least hourly for the
             client software service, with secure access granted by username and password to
             the COR, and any other USAGM staff and USAGM broadcasting services
             representatives as designated by the COR. The Contractor shall issue individual
             usernames and passwords for each user, usernames and passwords for USAGM



                                                                      Page 16
                                                           Def. App. 556
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




             broadcasting services representatives will have access limited to only statistics for
             the service they represent.

             The statistics must include for the client software service, for each USAGM web
             site:
                 - Total traffic to the site by volume of data transferred (in Megabytes /
                    Gigabytes / Terabytes as appropriate)
                 - Number of sponsorship impressions
                 - Number Sponsorship clicks.
                 - Number of IP addresses
                 - Country and city of IP address origin

3.4.4        The Contactor shall implement a method to independently verify traffic to
             USAGM web sites through the client software service, using USAGM's
             commercially-provided web analytics system. The COR shall provide to the
             Contractor a list of domains for USAGM web sites to be tracked using this
             method. The Contractor shall propose in writing a tracking method which will
             allow USAGM to clearly identify traffic from Contractor's servers (e.g. URL
             tagging, unique User-Agent string, enumeration of Contractor's IP addresses),
             which shall be approved by the COR in writing. This method must not
             compromise Contractor's ability to resist blocking of their traffic (per 3.2.13).

3.4.5        The Contractor shall provide a written monthly status report no later than ten (10)
             business days after the previous month, delivered to the COR, and any other
             USAGM staff and USAGM broadcasting service representatives designated by
             the COR, detailing work performed during the previous month. This report shall
             describe the work performed for specific requirements of this contract as well as
             the statistics gathered as identified in 3.4.3 in aggregate regarding the use and
             performance of the system, including total number of end users, amount of data
             transferred, and overall system uptime and availability.

4. STATEMENT of WORK SPECIFICATIONS- Circumvention Client Software-
   Task Area 1 Sub-Task 3

4.1 SUB -TASK 3 - Software Development Kit <SDK}

The Contractor shall implement a system (hereinafter referred to as "Software
Development Kit") to circumvent Internet censorship imposed by foreign governments and
ISPs which, at a minimum, transparently proxies HyperText Transfer Protocol (HTTP)
traffic, and may implement transparent proxy services for additional protocol traffic, up to
and including full Virtual Private Network (VPN) service.

4.2          TECHNICAL REQUIREMENTS


                                                                      Page 17
                                                           Def. App. 557
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




4.2.1        The SDK system must allow Internet users in target countries to use client
             software or a mobile application to circumvent the censorship of the Internet
             within their country by accessing a network of servers operated by the Contractor
             which are distributed globally and use a diverse set of dynamic IP addresses
             which cannot easily be enumerated and blocked.

4.2.2        The Contractor shall provide a documented software development kit (hereafter
             "SDK service") to allow access to the client software service programmatic ally
             using client software written by parties other than the Contractor. The Contractor
             shall provide support for the SDK access to allow client software written by
             parties other than the Contractor to access the client software service without
             additional work from Contractor.

4.2.3        USAGM's preference is that the source code of the SDK software be freely
             available to the general public for download from the web, and licensed under an
             open source software license (e.g. GNU General Public License, Apache License,
             or BSD License). This does not however preclude the Contractor from making
             closed source, proprietary modifications to support the requirements of this
             contract so long as the open source license used allows such proprietary
             modifications. *The offer should ensure that its proposal addresses whether it
             makes its source code for client and server software freely available to the
             general public for download from the web and licensed under an open source
             software license.

4.2.4        The SDK service shall have service availability (up time) of 99.9% per year.

4.2.5        The SDK service shall have the capability to support up to 250,000 simultaneous
             users across all services.

4.2.6        The SDK service must be ready for deployment on the day this contract is
             awarded. This does not apply to a reasonable time required for customization and
             set up, which shall be mutually agreed upon by the Contractor and the COR,
             which shall be no greater than 7 days from award.

4.2.7        The Contractor shall ensure the SDK service has the capability to avoid, resist,
             and recover from Internet blocking imposed by foreign governments and ISPs.
             The Contractor must ensure SDK service is able to circumvent censorship
             restrictions in both China and Iran as well as other target countries.

4.2.8        The Contractor shall provide technical support and assistance to USG personnel
             or third parties (as designated by the COR) for integration of third-party client


                                                                      Page 18
                                                           Def. App. 558
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




             software written by other than the Contractor to permit such software to access
             Contractor's SDK service. The Contractor shall provide on average 8 hours of
             SDK support per month for the initial period of this contract, as well as any
             optional contract extensions. The COR may direct the Contractor to provide more
             or less than 8 hours during any given month, however the total number of hours
             shall not exceed 8 hours times the number of months of the period of performance
             of this contract, as well as any optional contract extensions.

4.2.9        OPTION: If additional technical support and assistance for integration of third-
             party client software (per 4.2.8) is needed in excess of 8 hours times the number
             of months of period of performance of this contract, the Contracting Officer may
             award this option to require the Contractor to be available to perform 5 hours of
             API integration assistance as directed by the COR to one or more third parties,
             and this option may be awarded multiple times.

4.3          ADMINISTRATIVE REQUIREMENTS

4.3.1        The Contractor shall be available for a telephone conference call with the COR,
             other USAGM staff, and USAGM broadcasting service representatives at a
             mutually agreeable time on a periodic basis averaging no more than 2 calls per
             month of one hour's duration. This requirement is in addition to any other
             required communication by telephone or email with the COR for execution of this
             contract.

4.3.2        The Contractor shall submit all software, including source code, used to provide
             the client software service to an independent security audit per the terms of the
             attached "Security Audit Standards" document. The Contractor must include the
             costs for compliance with these requirements, including the hiring of an
             independent auditor, to the base cost, as well as the costs of option years, of this
             contract.




                                                                      Page 19
                                                           Def. App. 559
                                              UNITED STATES
        U.S. AGENCY FOR                       BROADCASTING
                                              BOARD OF
        GLOBAL MEDIA                          GOVERNORS



        330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




4.4        DELIVERABLES


4.4.1        The Contractor shall provide a written monthly status report no later than ten (10)
             business days after the previous month, delivered to the COR, and any other
             USAGM staff and USAGM broadcasting service representatives designated by
             the COR, detailing work performed during the previous month. This report shall
             describe the work performed for specific requirements of this contract as well as
             aggregate statistics regarding the use and performance of the system, including
             overall system uptime and availability.


5.    Requirement for Security Audit Standards- See attached document for guidance

6. Metrics

The Contractor shall provide to the COR and other specified USAGM personnel on-
demand access to performance metrics for the use of systems specified in each task.
Depending on the nature of the task, this may include both instantaneous (real-time or near
real-time) metrics as well as aggregate metrics over specified time periods (i.e.
daily, weekly, monthly) and may include such description elements as the number of users,
number of visits, breakdown of users by country or origin, destination web site and pages
visited, protocol of traffic used, and network bandwidth used.


7. Skill or Relevant Experience Requirement
Each major area of the Contractor's performance requires specialized skills, experience, and
capabilities. The Contractor shall be responsible for employing qualified personnel to
perform the services required by the resultant Task Order.

The Contractor shall have the personnel, organization, and administrative control necessary
to ensure that each task is completed satisfactorily. If questions arise whether the
Contractor is using other than qualified personnel, the Contractor shall furnish proof that its
personnel possess the proper certifications, qualifications and experience.


8. Acceptance Criteria for Performance and Deliverables
The Contractor shall provide Performance and Deliverables that meet the following
criteria:



                                                                      Page 20
                                                           Def. App. 560
                                               UNITED STATES
         U.S. AGENCY FOR                       BROADCASTING
                                               BOARD OF
         GLOBAL MEDIA                          GOVERNORS



         330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




     •      Quality Measures - Quality measures, as set forth below, will be applied to Overall
            Performance and to each Deliverable.
     •      Accuracy - Deliverables shall be accurate in presentation and technical content and
            be developed in accordance with applicable laws, regulations, policies, and
            procedures.
     •      Completeness - Deliverables shall be comprehensive and fully developed.
     •      Clarity - Deliverables shall be clear and concise.
     •      Timeliness - Deliverables shall be generated on or before specified and mutually
            agreed upon due dates or in accordance with a later scheduled date, should the
            Contractor and the COR mutually agree upon a later scheduled date.
     •      Format - Deliverables shall be submitted in hard and/or soft copy, as appropriate.
            Both hard and soft copy formats shall follow specified guidance, directives, and/or
            policies.
     •      Inspection and Acceptance Criteria - Final inspection and acceptance of all
            Deliverables will be performed on-site by the BOC COR.
     •      Quality Assurance/Acceptance - The Task Manager (TM) and BOC COR will
            review all draft and final Deliverables that the Contractor submits for completeness,
            and may return them to the Contractor for correction. Absence of any comments by
            the BOC COR will not relieve the Contractor of the responsibility for complying
            with the requirements of this contract. Final approval and acceptance of
            Deliverables will be granted by the TM and the COR via signature.


9.   Contacting Officer's Representative
   TBD_ _ _is hereby designated as the Contacting Officer's Representative (COR) for
this task order. The COR or may be changed at any time by the Government without prior
notice to the Contractor by a unilateral modification to the task order. The COR and is
located at:

The Contractor shall provide the deliverables to the Government as set forth in the table
below:

                                  Address                                        I
                   Role                 I           Recipient                    I   Contact Information
                   COR                  I                                        I

10. Evaluation Factors For Award




                                                                       Page 21
                                                            Def. App. 561
                                           UNITED STATES
     U.S. AGENCY FOR                       BROADCASTING
                                           BOARD OF
     GLOBAL MEDIA                          GOVERNORS



     330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




Evaluation of all offers will be made in accordance with the criteria outlined in this section.
The proposals will be evaluated against the Government's following two (2) factors: The
following evaluation factors, listed in descending order of importance, will be used to
evaluate the offers
    • Factor 1- Technical/and Management Approach
    • Factor 2- Price Factor

Factor 1, is the Technical Factor. Factor 2 will be evaluated separately and applied in the
determination of best value.


Factor 1; Technical and Management Approach

Technical Approach

An assessment of the proposed technical solution will include an evaluation of the
Contractor's understanding of, approach for, fulfilling the technical requirements, based on
the depth, and completeness of providing a solution to the Government's requirements as
stated in the statement of work (SOW)

Management Approach
USGM is seeking a capable, financially sound company with a demonstrated commitment
to quality assurance as well as a demonstrated ability to provide the professional services
necessary to fulfill the support of the requirement. An assessment of the proposal will
include an evaluation of the Contractor's approach for fulfilling all requirements, including
ability to fulfill operational, support and reporting requirements and ability to meet required
delivery timeframes.

Factor 2; Price

General

The price evaluation will include price completeness and accuracy, price realism, price
reasonableness, price risk, and total cost to the Government.

Price Realism
The Offerors are placed on notice that any proposals that are unrealistic in terms of
technical commitment or unrealistically low in cost(s) and/or price will be deemed
reflective of an inherent lack of technical competence or indicative of failure to
comprehend the complexity and risk of contract requirements, and may be grounds for
rejection of the proposal.



                                                                   Page 22
                                                        Def. App. 562
                                           UNITED STATES
     U.S. AGENCY FOR                       BROADCASTING
                                           BOARD OF
     GLOBAL MEDIA                          GOVERNORS



     330 Independence Avenue SW   I Was h ington , DC 20237 I   usagm .gov




Price Reasonableness
An evaluation of the Offerors' price proposals will be made to determine if they are
realistic for the work to be performed, reflect a clear understanding of the requirements,
and are consistent with the technical proposal. Reasonableness determinations will be
made by determining if competition exists, by comparing bid prices with established
commercial or GSA price schedules, or by comparing bid prices with the Government
estimate.

Price Risk
Price risk refers to any aspect of the Offerors' proposals that could have significant
negative cost consequences for the Government. Proposals will be assessed to identify
potential price risk. Where price risk is assessed, it may be described in quantitative terms
or used as a best value discriminator.


Price-Related Factor Evaluation

The price proposal will be evaluated on the total of the base year price plus any option
periods. The Government will evaluate offers for award purposes by adding the total price
for all quantities and services for a solution.


Best Value Award Determination

The USAGM's evaluation will be based on a process of trade-offs that will result in a best
value solution. Accordingly, the Government intends to make one or more awards under
this solicitation based on factors other than price alone to one or more vendors whose
proposal: (1) conforms to the solicitation requirements; (2) provides the best overall
technical solution that meets the Government's needs; (3) whose experience and past
performance history provides the Government with a high degree of confidence of the
vendor's probability of successful contract performance; and (4) whose proposed price the
Government deems fair and reasonable.

The Government is more concerned with obtaining superior technical and management
capabilities than with making an award at the lowest overall cost to the Government.
However, the Government will not make an award at a significantly higher overall price to
the Government to achieve a slightly superior technical solution.




                                                                   Page 23
                                                        Def. App. 563
                                                                                                       ATTACHMENT I -PRICING TABLE -TASK 1:CIRCUMVENTION CLIENT SOFTWARE SERVICES
Project Title:                                                                                              TASK 1-Circumvention Client Software Services/Sub-Task Area 3-SDK
Requisition Number:
Office                                                                                                            OIF
RFP#:                                                                                                             951700-20-R-0022

Eipected Contract Type:                                                                                           FFP with FFP Optional Requirements

..
IFIRM...,..._FIXE.,....,.D.._.P.,RI,.c...,E,.RE
                                            ....o..,UIRE,.....,.ME..,..,N..T._______________ SOWReference -,=cBcca•cce..cP..ce-"ri'-'o-=d--'O'-'p'-'ti'-'o-=n-'1'--O"-Lpticc"o"n"'l=--O=p-=tio-"n=,3=---=O-<p-=ticcon=,.c4_~O'"'p'-'ti"'"o-=n=,5'---"O'-'pC.CtiC.Co.=n...c6_ _O=p-=ti-"on=,..c7_   TOTAL
                                                                                                                                             3 months                3 months       3 months 3 months 3 months                       3 months                3 months            3 months
Task 1/Sub-Task Area 3-SOFTWARE DEVELOPMENT KIT(SDK)                                                              4.1, 4.2.1 thru
                                                                                                                  4.2.8                      $             -     $             -    $        -                    $        -     $                 -     $             -     $             -       $       -



lgptional Requirements                                                                                                                        Base Period            Option 1       Option 2 Option 3 Option 4                       Option 5                Option 6            Option 7
                                                                                                                                             3 months                3 months       3 months 3 months 3 months                       3 months                3 months            3 months
5 hours additional SDK integration support                                                                        4.2.9                      $             -     $             -    $        -     $        -     $        -     $                 -     $             -     $             -




                                                                                                                                                               Def. App. 564
                                                                                  ATTACHMENT I -PRICING TABLE-TASK !:CIRCUMVENTION CLIENT SOFTWARE SERVICES
Project Title:                                                                      TASK 1-Circumvention Client Software Services/Sub-Task Area 2-Mobile Applications                                                                                Attachment 3
Requisition Number:
Office                                                                              OIF
RFP#:                                                                               951700-20-R-0022
Expected Contract Type:                                                             FFP with FFP Optional Requirements

                                                                                    SOW Reference                       Base Period      Option I Option 2 Option 3             Option 4       Options        Option6        Option 7   TOT AL
~,FI-RM--FI-X_E_D_P_RI_C_E_RE_O_U_I_RE_ME_N_T_ _ _ _ _ _ _ _ _ _ __
                                                                                                                      3 months           3 months 3 months 3 months             3 months       3months        3 months       3 months

Task 1/Sub-Task Area 2 MOBILE APPLICATIONS-Client Software Services                 3.1,3.2.1, 3.2.3 thru 3.2.14,
with a minimum of 100 TB                                                            3.2.16, 3.2.18 thru 3.2.21, 3.2.24 $                 $              $        $          $              $              $              $              $        -

._lo.,p,.t1.on.a1..,_R_e9,.n1r
                         ....e_m_e_nts..__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ SOW Reference                                     Base Period       Option 1   Option 2 Option 3       Option 4       Options        Option6        Option 7
                                                                                                                      3 months           3 months 3 months 3 months             3 months       3 months       3 months       3 months
API Access                                                                          3.2.2                             $                  $              $        $          $              $              $              $
Translation and localization of user interface for client software per language     3.2.15                            $                  $              $        $          $              $              $              $
Expanding client software service to additional USAGM broadcasting service          3.2.17                            $                  $              $        $          $              $              $              $

Price of increased data transfer per month                                          3.2.22
250 TB per month                                                                                                       $                 $              $        $          $              $              $              $
500 TB per month                                                                                                       $                 $              $        $          $              $              $              $
750 TB per month                                                                                                       $                 $              $        $          $              $              $              $
1000 TB per month                                                                                                      $                 $              $        $          $              $              $              $

Additional data transfer per month over 1000 TB                                     3.2.23
Price per 100 TB per month                                                                                             $                 $              $        $          $              $              $              $

S hour API integration support                                                      3.2.25
Price per 5 hours                                                                                                     $                  $              $       $           $              $              $              $




                                                                                                                                         Def. App. 565
Project Title:                                                                    TASK 1-Circumvention Client Software Services/ Sub-Task Area 1-Desktop
Requisition Number:
Office                                                                            OIF
RFP#:                                                                             951700-20-R-0022
Expected Contract Type:                                                           FFP with FFP Optional Requirements



~IFI_R_M_F_IXE_D_P_R_I_
                     C_E_R_E_O_UIR_E_M_E_NT
                                        _ _ _ _ _ _ _ _ _ __
                                                                                  SOW Reference                   Base Period        Option 1       Option 2   Option 3       Option 4       Option 5       Option 6       Option 7   TOT AL
                                                                                                                3 months             3 months       3 months   3 months       3 months       3 months       3 months       3 months
Task 1/Sub-Task Area 1-DESKTOP Client Software Services with a minimum of 2.1, 2.2.1, 2.2.3 thru 2.2.14,
100 TB                                                                    2.2.16, 2.2.18 thru 2.2.21,
                                                                          2.2.24                                 $               $              $              $          $              $              $              $              $        -


..
IOu=att•aa•aa•..
              • R;aa•aa•..
                        •la;••aamaa•a:;•h;:.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ sow Reference                           Base Period       Option 1    Option 2      Option 3   Option 4           Option 5       Option 6       Option 7
                                                                                                                3 months             3 months    3 months      3 months   3 months           3 months       3 months       3 months
API Access                                                                        2.2.2                          $               $              $              $        $                $              $              $
Translation and localization of user interface for client software per language   2.2.15                         $               $              $              $        $                $              $              $
Expanding client software service to additional USAGM broadcasting service        2.2.17                         $               $              $              $        $                $              $              $

Price of increased data transfer per month                                        2.2.22
250 TB per month                                                                                                 $               $              $              $          $              $              $              $
500 TB per month                                                                                                 $               $              $              $          $              $              $              $
750 TB per month                                                                                                 $               $              $              $          $              $              $              $
1000 TB per month                                                                                                $               $              $              $          $              $              $              $

Additional data transfer per month over 1000 TB                                   2.2.23
Price per 100 TB per month                                                                                       $               $              $              $          $              $              $              $

5 hour API integration support                                                    2.2.25
Price per 5 hours                                                                                               $                $              $              $          $              $              $              $




                                                                                                                                          Def. App. 566
                               ATTACHMENT 2
                          USAGM - Security Audit Standards


The United States Agency for Global Media will apply the following security audit
standards to all Recipients that develop, modify, or maintain computer software for
anti-censorship and secure communication technologies.

Definitions:

   •   Funder: The entity providing funds to support anti-censorship and secure
       communication technologies.

   •   Recipient: The entity receiving funds to develop, modify, or maintain computer
       software for anti-censorship and/or secure communication technologies.

   •   Agreement: The legal instrument used by the Funder to provide funds to the
       Recipient (e.g. contract, grant, or cooperative agreement.)

   •   Developed Technology: The software or hardware that has been implemented by
       the Recipient. This includes technologies developed, modified, or maintained
       under the Agreement, including all source code, build systems/tools, tests, design
       diagrams, hardware specifications, computer executable format code, etc.

   •   Auditor(s): A Funder approved independent third-party organization, which
       provides comprehensive security assessment audit services or products of
       Developed Technology.

   •   Notable Risk: A finding from a security audit that has been deemed to be a
       significant risk to the users of the Developed Technology. In the course of their
       business Auditors will provide guidance as to what constitutes significant risk (i.e.
       A "Critical" or "High" risk on a subjective scale.) Funder has final say on which
       particular reported issues constitute a Notable Risk that Receipts must take
       mandatory action to remediate or mitigate.

Standard Requirements :

   •   Within 60 days of the execution of the Agreement or prior to deployment for
       public use, the Recipient shall submit all Developed Technology directly to the
       Auditor which shall include architectural design and source code review.
   •   The Funder shall designate one or more Auditors to conduct the security audit at
       no expense to the Recipient.
   •   The Funder shall review and approve the audit scope of work prior to the start of
       the audit.
   •   The third-party security auditor may sign a non-disclosure agreement (NDA)
       provided by the Recipient, as a condition of accessing and reviewing the
       Recipient 's Developed Technology. The NDA shall be subject to review and
       approval by the Funder, and must allow the third-party security auditor to disclose




                                   Def. App. 567
                            ATTACHMENT 2
                       USAGM - Security Audit Standards

    all finding and results of their audit to the Funder, but shall not require disclosure
    of the Recipient 's source code to the United States Government (USG). The NDA
    must include public disclosure provisions that allow for public reporting of
    vulnerabilities by that remain unresolved 180 days after the audit report has been
    delivered to the Recipient.
•   If the Recipient has already within the previous year, or is currently undergoing, a
    comprehensive security audit conducted by an Auditor or third-party, the Funder
    may, at their discretion, accept the report from that Auditor or third-party in lieu
    of requiring a separate audit.
•   The Recipient shall resolve all Notable Risks, and provide a report to the Funder
    outlining the steps they have taken to resolve all issues within 90 days of
    receiving the report from Auditor. Whenever possible or practicable, the
    Recipient shall provide documentation to attest to the implementation of changes
    necessary to resolve significant issues (such as access to public repositories of
    open-source code, if applicable, with logs of code updates).
•   If deemed necessary by the Funder, the Recipient shall undergo a second, follow-
    up security audit to confirm Notable Risks have been remediated or mitigated.
•   If all significant issues have not been resolved by the completion of a second
    audit, the Funder reserves the right to terminate the Agreement. Upon termination
    of the Agreement, the third-party auditor has the right to publically disclose all
    unresolved vulnerabilities.
•   The Funder strongly encourages the Recipient to publish the final audit report
    once all vulnerabilities have been remediated. If any report is publicly disclosed
    in any manner (i.e. stored in source repository, blog post, web site, public FTP
    server, etc.) both Auditor and Funder shall be notified at least one week in
    advance.




                                Def. App. 568
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


Issue date: August 24, 2020

Issue by: USAGM Office of Contracts

Subject: Task Order Request for Proposal #951700-20-R-0023/ TASK 2: Clientless
Web Proxies

This is a FAR Part 13 solicitation for commercial items prepared in accordance with the
format in Subpart 12.6, as supplemented with additional information .This announcement
constitutes the only solicitation; proposals are being requested and no other request for
proposals will issued. This solicitation sets forth requirements for proposals for a Task
Order contract to provide Circumvention Client Software Services as described in the
attached Statement of Work (SOW). Proposals conforming to the solicitation requirements
will be evaluated in accordance with the evaluation and award criteria set forth herein.
Neither the solicitation nor any part of an Offeror's proposal shall be part of the contract
except to the extent expressly incorporated therein by the Contracting Officer. The
Offeror's proposal submitted in response to this solicitation shall constitute a firm offer




                                                                Page 1
                                                      Def. App. 569
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov




Proposal Instructions

General

Overview of Process

Proposals shall be delivered via email to Natalie Ellis, Contract Specialist, at
nellis@usagm.gov, and J.R. Hill, Contracting Officer , at chill@usagm.gov, no later than
12:00 p.m. Eastern Daylight Time on Thursday August 27, 2020. The email Subject line
should state - Task 2-Clientless Web Proxies. Offerors shall submit a copy of their
written proposals using electronic media in the appropriate MS Word, Excel, and
PowerPoint formats. Text shall be presented on 8 ½ x 11-inch paper in Arial or Times
New Roman font, no smaller than 12-point pitch (smaller fonts are acceptable for graphics,
figures, tables, footnotes, and legends) with 1-inch margins. These documents may be
submitted in PDF format if desired. No hard copies will be accepted.


The Government will award a contract to the responsible Offeror(s) whose proposal(s) the
Government deems will result in the best value, price and other factors considered. Best
value is defined as the offer that results in the most advantageous acquisition decision for
the Government. The Government will select the "best-value" proposal using the factors
listed in section 10 herein. An evaluation and analysis of each proposal received will be
performed through an integrated assessment and trade-off analysis between technical (e.g.,
technical approach and past performance) and price factors.


**The offeror must complete the attached pricing table(s) for the base period and each
option period for each sub-task as formatted. Failure to submit pricing information in the
requested format may result in the offeror' s disqualification.

Contract Type

The Government intends to award Firm Fixed Price Task Orders from this solicitation.

Place of Performance

All services shall be performed at the Contractor's facilities.


Period of Performance




                                                                Page 2
                                                      Def. App. 570
                                          UNITED STATES
     U.S. AGENCY FOR                      BROADCASTING
                                          BOARD OF
     GLOBAL MEDIA                         GOVERNORS


     330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


(a) The base period of performance of this contract is from September 1, 2020 through
November 30, 2020. If an option is exercised, the period of performance shall be extended
through the end of that option period.

(b) The option periods that may be exercised are as follows:

              Period                                         Start date       End date
Option I                                               December 1, 2020   February 28, 2021
Option II                                                 March 1, 2021     May 31, 2021
Option III                                                 June 1, 2021    August 31, 2021
Option IV                                             September 1, 2021   November 30, 2021
Option V                                               December 1, 2021   February 28, 2022
Option VI                                                 March 1, 2022     May 31, 2022
Option VII                                                 June 1, 2022    August 31, 2022

(c) The notice requirements for unilateral exercise of option periods are set out in FAR
52.217 9.
                                       (End of clause)

DESCRIPTION/SPECIFICATIONS/STATEMENT OF WORK

1.         BACKGROUND

           The United States Agency for Global Media (USAGM) oversees the mission and
           operation of several overseas broadcasting entities of the United States
           Goverrunent (USG). The USAGM's Office oflntemet Freedom (OIF) supports
           the operations of several USG broadcasters, including the Voice of America
           (VOA), Radio Free Asia (RFA), Radio Free Europe / Radio Liberty (RFE/RL),
           Radio and TV Marti, and Middle East Broadcasting Networks, and is responsible
           for all contractual and fiscal matters pertaining to broadcast operations. The OIF
           seeks to ensure Internet users in target countries are able to access and securely
           share USG broadcasters' online news and other programming, using a variety of
           tools to counter foreign government-sponsored Internet censorship controls.

           This Statement of Work defines those duties the Contractor shall perform to
           enable the OIF to meet its goals of providing uncensored Internet access using a
           network of servers as a tool to further its Internet anti-censorship efforts for
           USAGM broadcasters.




                                                                Page 3
                                                      Def. App. 571
                                           UNITED STATES
      U.S. AGENCY FOR                      BROADCASTING
                                           BOARD OF
      GLOBAL MEDIA                         GOVERNORS


      330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


2          TECHNICAL REOIDREMENTS

2.1        The Contractor shall implement a system (hereafter "the web proxy service") to
           circumvent Internet censorship imposed by foreign governments and Internet
           Service Providers (ISPs) using a browser-based web proxy with an aggregate
           monthly data transfer of 50 terabytes (TB) to end users of the web proxy service.
           This system must allow Internet users in target countries (see 2.18) to use a web
           browser to circumvent the censorship of the Internet within their country by
           accessing a web-based proxy operated by the Contractor which are distributed
           globally and use a diverse set of dynamic Internet Protocol (IP) addresses which
           cannot easily be enumerated and blocked.

2.2        The web proxy service shall not require users to login or set up accounts to use
           the advertised web proxy addresses, but shall have the capability to allow users to
           optionally set up accounts and receive a private web proxy address, and to share
           this private web proxy address with other users through social networking by
           granting permissions to the invited users.

2.3        The web proxy service shall be accessible by using only commonly and freely
           available web browsers and plug-ins including, at a minimum, Microsoft Internet
           Explorer, Mozilla Firefox, Apple Safari, Google Chrome, Adobe Flash Player,
           and Microsoft Windows Media Player.

2.4        The web proxy service shall support display of web pages with embedded Adobe
           Flash content such as Flash videos and Flash animations.

2.5        Once the user has initiated a connection to the web proxy service through his/her
           web browser, the Contractor shall ensure all data packets transmitted between the
           end user's personal computer and his/her intended destination computer servers or
           websites shall be transmitted through the Contractor's web proxy network unless
           the user explicitly terminates the web proxy session by explicitly entering another
           URL in the browser address bar.

2.6        The Contractor shall ensure all data packets transmitted between web proxy users'
           personal computers and the Contractor's servers shall be encrypted using Secure
           Sockets Layer (SSL) and Secure Hypertext Transfer Protocol (HTTPS).

2.7        The Contractor shall provide USAGM a new set of web proxy addresses upon
           request by the Contracting Officer's Representative (COR) or when any of the
           current set of proxy addresses becomes inaccessible for users in targeted
           countries. The Contractor shall provide a new set of web proxy addresses to
           USAGM within 24 hours following the request or when Internet blockage in
           targeted countries is detected.


                                                                 Page 4
                                                       Def. App. 572
                                            UNITED STATES
       U.S. AGENCY FOR                      BROADCASTING
                                            BOARD OF
       GLOBAL MEDIA                         GOVERNORS


       330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov




2.8         The web proxy service shall have service availability (up time) of 99.9% per year.

2.9         The web proxy service shall have the capability to support up to 250,000
            simultaneous users in aggregate across all services.

2.10        The web proxy software must be ready for deployment on the day this contract is
            awarded. This does not apply to a reasonable time required for customization and
            set up, which shall be mutually agreed upon by the Contractor and the COR,
            which shall be no greater than 7 days from award.

2.11        A "jump bar" shall be provided on all web proxy servers to allow proxy users to
            navigate to any other website of their choosing, subject to restrictions stated in
            this Statement of Work.

2.12        The proxy service shall support the use of HTTP cookies. Cookies shall be
            encrypted and shall only be accessible by the Contractor's proxy servers. Cookies
            shall not be used to reveal proxy users' identity or retrieve any personal
            information.

2.13        The Contractor shall make its best effort to block sexually explicit, obscene, and
            illegal websites in accordance with the laws of the United States of America.

2.14        The Contractor shall ensure the web proxy service has the capability to avoid,
            resist, and recover from Internet blocking imposed by foreign governments and
            ISPs. The Contractor must ensure the web proxy service is able to circumvent
            censorship restrictions in both China and Iran as well as other target countries.

2.15        The web proxy service shall have the capability to gather user information
            (including, but not limited to, geo-location, date, time, and URL visited, etc.) and
            store such information in a secured log database, which is strictly controlled. The
            information gathered shall be provided to USAGM for analysis upon request.

216         In addition to American English, the user interface for the web proxy service shall
            be localized for China, Iran, Tibet, Vietnam, Burma, Turkmenistan, Uzbekistan,
            Azerbaijan, Kazakhstan, Kyrgyzstan, Tajikistan, Belarus, Ukraine, Russia,
            Ethiopia (in Amharic, Afan Oromoo, and Tigrigna), Cuba, Afghanistan (in Dari)
            and in Arabic for the Middle East. The Contractor shall localize the web proxy
            service for up to 4 additional languages to be determined by the COR during the
            term of the contract.

2.17        OPTION: If additional language translations and localizations are required, the
            Contracting Officer may award this option, and the Contractor shall translate and


                                                                  Page 5
                                                        Def. App. 573
                                            UNITED STATES
       U.S. AGENCY FOR                      BROADCASTING
                                            BOARD OF
       GLOBAL MEDIA                         GOVERNORS


       330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


            localize the web proxy service user interface into one additional language as
            designated by the COR. This option may be awarded multiple times for multiple
            languages.

2.18        The Contractor shall provide separate web proxy addresses for each of the
            following USAGM broadcasting services, localized in a language per 2.16 (or in
            exercised option.2.17), each of which loads a distinct default URL as provided by
            the COR: Voice of America (VOA) Chinese, VOA Persian News Network, VOA
            Vietnamese, VOA Burmese, VOA Tibetan, VOA Ukrainian, VOA Russian, VOA
            Uzbek, VOA Horn of Africa (3 separate versions in Amharic, Afan Oromoo, and
            Tigrigna), VOA Azeri, VOA Afghan, VOA English, Radio Free Asia (RFA)
            Mandarin, RFA Cantonese, RFA Tibetan, RFA Vietnamese, RFA Uyghur, Radio
            Free Europe / Radio Liberty (RFE/RL) Turkmen, RFE/RL Uzbek, RFE/RL Azeri,
            RFE/RL Kyrgyz, RFE/RL Radio Farda, RFE/RL Belarus, RFE/RL Kazakh,
            RFE/RL Ukraine, RFE/RL Krymr, RFE/RL Tajik, Office of Cuba Broadcasting
            (OCB) Radio & TV Marti Noticias, Middle East Broadcasting Networks (MBN)
            Al-Hurra, MBN Radio Sawa. In addition, the Contractor shall extend this same
            support to up to 8 additional USAGM broadcast services as determined by the
            COR during the term of the contract.

2.19        OPTION: If support for additional USAGM broadcasting services are required,
            the Contracting Officer may award this option, and the Contractor shall provide
            new web proxy addresses for one additional USAGM broadcasting service in a
            language from those available per 2.16 (or in exercised option 2.17), with a
            default URL as provided by the COR. This option may be awarded multiple
            times for multiple additional USAGM broadcasting services.

2.20        The Contractor shall ensure the web proxy service does not purposely block users
            on mobile devices by restriction of web browser types allowed or other policy-
            based controls.

2.21        The Contractor must not display any intermediate or interstitial web pages to the
            user upon the user's loading the web proxy URL in their web browser. The user
            shall be taken directly to the proxied version of the target web page for the
            USAGM broadcaster to which the web proxy is assigned, with only the addition
            of the jump bar (per .2.11) to the page by the Contractor.

2.22        The Contractor shall provide aggregate monthly data transfer of 50 terabytes (TB)
            to end users of the web proxy service. This shall include only data transferred
            and delivered to users in target countries, and specifically exclude both data
            transferred from source web sites and servers into the Contractor's servers and
            network, as well as data transferred solely within the Contractor's servers and
            network. USAGM shall not be responsible for any overage; the Contractor must


                                                                  Page 6
                                                        Def. App. 574
                                            UNITED STATES
       U.S. AGENCY FOR                      BROADCASTING
                                            BOARD OF
       GLOBAL MEDIA                         GOVERNORS


       330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


            use measures as outlined in 2.24 to handle demand for data transfer over the
            contracted limits.

2.23        OPTION: If the data transfer requirements for the web proxy grow beyond the
            limit stated in 2.22, the Contracting Officer may exercise this option to increase
            the monthly data transfer requirements to a new limit in 5 terabyte (TB)
            increments. The Contracting Officer may exercise this option multiple times.

2.24        In the event that user demands for data transfer for the web proxy service exceed
            the requirements as stated in 2.22 (and as modified by any award of options stated
            in.2.23), the Contractor may use some combination of rate limiting and traffic
            shaping techniques to ensure data transferred to end users is limited to meet the
            data transfer requirements for each service. Additionally, at the request of the
            COR, the Contractor shall restrict access to the services to users whose source IP
            addresses are within the target countries for the USAGM broadcasting services
            supported per 2.18 (and as modified by any award of options stated in.2.19) in
            order to reduce data transferred.


3           ADMINISTRATIVE REQUIREMENTS

3.1         The Contractor shall be available for a telephone conference call with the COR,
            other USAGM staff, and USAGM broadcasting service representatives at a
            mutually agreeable time on a periodic basis averaging 2 calls per month of
            approximately one hour's duration. This requirement is in addition to any other
            required communication by telephone or email with the COR for execution of this
            contract.


4         DELIVERABLES

4.1         The Contractor shall deliver to the COR, and any USAGM staff and USAGM
            broadcasting services representatives designated by the COR within the time
            frame as agreed in 2.10, the initial URLs for each web proxy service for each
            USAGM broadcasting service.

4.2         The Contractor shall provide online web statistics updated at least hourly for the
            web proxy service, with secure access granted by username and password to the
            COR, and any other USAGM staff and USAGM broadcasting services
            representatives as designated by the COR. The Contractor shall issue individual
            usernames and passwords for each user, usernames and passwords for USAGM
            broadcasting services representatives will have access limited to only statistics for
            the service they represent.


                                                                  Page 7
                                                        Def. App. 575
                                           UNITED STATES
      U.S. AGENCY FOR                      BROADCASTING
                                           BOARD OF
      GLOBAL MEDIA                         GOVERNORS


      330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov




           The statistics must include for each of the web proxy service, for each USAGM
           web site:
              - Total traffic to the site by volume of data transferred (in Megabytes /
                  Gigabytes / Terabytes as appropriate)
              - Number of page views
              - Number of visits
              - Number of IP addresses
              - Country and city of IP address origin
              - Top 100 pages by URL
              - Total traffic to all sites by volume of data transferred
              - Total number of page views to all sites
              - Total number of visits to all sites
              - Top 100 domains accessed by number of visits
              - Number of IP addresses
              - Country and city of IP address origin


4.3        The Contractor shall provide to the COR and USAGM staff designated by the
           COR, a URL, secured by username and password, for near real-time statistics,
           updated every 5 minutes, which when accessed provides a simple text file
           containing the aggregate usage of the web proxy service in the last 5 minutes,
           which contains on each line of the file only the country code for each of the target
           countries for the USAGM broadcasting services (per 2.18), followed by the
           number of unique IP addresses seen from that country code in the last 5 minutes,
           followed by the number of page views seen from that country code in the last 5
           minutes. The order of the country codes must remain the same in each file, with
           any new country codes added to the end of the file, and each field separated by a
           single space.

4.4        The Contractor shall provide a written monthly status report no later than ten (10)
           business days after previous month, delivered to the COR, and any other USAGM
           staff and USAGM broadcasting service representatives designated by the COR,
           detailing work performed during the previous month. This report shall describe
           the work performed for specific requirements of this contract as well as the
           statistics gathered as identified in 4.2 in aggregate regarding the use and
           performance of the system, including total number of end users, amount of data
           transferred, and overall system uptime and availability.

4.5        The Contactor shall implement a method to independently verify traffic to
           USAGM web sites through the web proxy service, using USAGM's
           commercially-provided web analytics system. The COR shall provide to the
           Contractor a list of domains for USAGM web sites to be tracked using this


                                                                 Page 8
                                                       Def. App. 576
                                             UNITED STATES
        U.S. AGENCY FOR                      BROADCASTING
                                             BOARD OF
        GLOBAL MEDIA                         GOVERNORS


        330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


             method. The Contractor shall propose in writing a tracking method which will
             allow USAGM to clearly identify traffic from Contractor's servers (e.g. URL
             tagging, unique User-Agent string, enumeration of Contractor's IP addresses),
             which shall be approved by the COR in writing. This method must not
             compromise Contractor's ability to resist blo cking of their traffic (per 2.14)

5. Requirement for Security Audit Standards- See attached document for guidance

6. Metrics

The Contractor shall provide to the COR and other specified USAGM personnel on-
demand access to performance metrics for the use of systems specified in each task.
Depending on the nature of the task, this may include both instantaneous (real-time or near
real-time) metrics as well as aggregate metrics over specified time periods (i.e.
daily, weekly, monthly) and may include such description elements as the number of users,
number of visits, breakdown of users by country or origin, destination web site and pages
visited, protocol of traffic used, and network bandwidth used.


7. Skill or Relevant Experience Requirement

Each major area of the Contractor's performance requires specialized skills, experience,
and capabilities. The Contractor shall be responsible for employing qualified personnel to
perform the services required by the resultant Task Order.

The Contractor shall have the personnel, organization, and administrative control necessary
to ensure that each task is completed satisfactorily. If questions arise whether the
Contractor is using other than qualified personnel, the Contractor shall furnish proof that its
personnel possess the proper certifications, qualifications and experience.


8. Acceptance Criteria for Performance and Deliverables

The Contractor shall provide Performance and Deliverables that meet the following
criteria:

    •      Quality Measures - Quality measures, as set forth below, will be applied to Overall
           Performance and to each Deliverable.
    •      Accuracy - Deliverables shall be accurate in presentation and technical content and
           be developed in accordance with applicable laws, regulations, policies, and
           procedures.
    •      Completeness - Deliverables shall be comprehensive and fully developed.



                                                                   Page 9
                                                         Def. App. 577
                                            UNITED STATES
       U.S. AGENCY FOR                      BROADCASTING
                                            BOARD OF
       GLOBAL MEDIA                         GOVERNORS


       330 Independence Avenue SW   I Was hington, DC 20237 I usagm .gov


   •      Clarity - Deliverables shall be clear and concise.
   •      Timeliness - Deliverables shall be generated on or before specified and mutually
          agreed upon due dates or in accordance with a later scheduled date, should the
          Contractor and the COR mutually agree upon a later scheduled date.
   •      Format - Deliverables shall be submitted in hard and/or soft copy, as appropriate.
          Both hard and soft copy formats shall follow specified guidance, directives, and/or
          policies.
   •      Inspection and Acceptance Criteria - Final inspection and acceptance of all
          Deliverables will be performed on-site by the BOC COR.
   •      Quality Assurance/Acceptance - The Task Manager (TM) and BOC COR will
          review all draft and final Deliverables that the Contractor submits for completeness,
          and may return them to the Contractor for correction. Absence of any comments by
          the BOC COR will not relieve the Contractor of the responsibility for complying
          with the requirements of this contract. Final approval and acceptance of
          Deliverables will be granted by the TM and the COR via signature.


9. Contacting Officer's Representative

   TBD_ _ _is hereby designated as the Contacting Officer's Representative (COR) for
this task order. The COR or may be changed at any time by the Government without prior
notice to the Contractor by a unilateral modification to the task order. The COR and is
located at:

The Contractor shall provide the deliverables to the Government as set forth in the table
below:

                                Address                                    I
                 Role                 I          Recipient                 I   Contact Information
                 COR                  I                                    I

10. Evaluation Factors For Award

Evaluation of all offers will be made in accordance with the criteria outlined in this section.
The proposals will be evaluated against the Government' s following two (2) factors: The
following evaluation factors, listed in descending order of importance, will be used to
evaluate the offers
    • Factor 1- Technical/and Management Approach
    • Factor 2- Price Factor



                                                                 Page 10
                                                        Def. App. 578
